I declare resumed the session of the European Parliament adjourned on Thursday 6 April 2006.
I would like to inform you that at its meeting of 6 April the Conference of Presidents accepted the request of the Delegation for Relations with Iran to change its name to the Delegation for Relations with the Islamic Republic of Iran.
If we accept this proposal, we are effectively amending one of Parliament’s resolutions, the resolution giving names to the delegations for relations with third countries. What we therefore need is for nobody to oppose it. If nobody is opposed, the name of that delegation will be changed as I indicated.
– Mr President, I should like to express my total opposition to this about-turn, which amounts to a pathetic surrender to the demands of the new President of Iran, Mahmoud Ahmadinejad. There is absolutely no justification for this act, which is totally out of step with Parliament's tradition. I therefore protest and wish to register my vehement objection to your decision.
Does anybody else wish to speak? Although really, one speaker is enough …
Mr President, we must respect the principles of each country. Irrespective of whether this country is friendly, less friendly or more friendly, this country has decided on a name. We cannot but respect the name of this country. The rest – as I think everyone understands – is not democratic; it is blatant intervention in the internal affairs of a country. We have to respect whatever this country wishes to call itself.
We are not going to open up the debate now, since it would go on forever and it has already been held in the proper place; it is now simply a case of accepting or rejecting the proposal of the Conference of Presidents.
Since opposition has been expressed, we shall vote on it, but not now: the Members need to be made aware that a vote is to take place. The change to the name of this delegation will therefore be put to the vote in plenary tomorrow at 11.00 a.m., during Voting Time.
In addition to the amendment that was introduced a moment ago adding another item to be voted on tomorrow at 11.00 a.m. and which obviously changes the order of business, there are other amendments that I shall now explain.
A corrigendum relating to the agenda for today and tomorrow has been distributed; this corrigendum has included the changes that were decided upon in Strasbourg on Thursday 6 April.
It also includes the following amendments which I shall propose to the House with the support of the political groups:
Firstly, following the oral question on the accession of Bulgaria and Romania to the European Union, we shall have the Council and Commission statements on the suspension of aid to the Palestinian Authority. Nevertheless, despite what the corrigendum that I have mentioned says, there will be no resolution at the end of this debate. The corrigendum says that there will, but there will not: there will be no resolution following this debate.
With regard to the report by Mr Mavrommatis on promoting multilingualism and language learning in the European Union, which was scheduled to be the penultimate item on this evening’s agenda, we shall postpone it until tomorrow morning, as the second and last debate to take place before the votes.
Finally, another correction is that, despite what was announced on 6 April in Strasbourg, the sitting tomorrow Thursday will begin at 9.00 a.m. rather than 8.30 a.m. I note the horror with which the Members have received that news, but I hope that you will get over your distress.
With regard to the votes for tomorrow Thursday, the vote on the report by Mr Gauzès on the service in the Member States of judicial and extrajudicial documents in civil and commercial matters is being postponed, with a view to trying to reach an agreement at first reading.
Furthermore, we shall add two reports, pursuant to Rule 131 of the Rules of Procedure: the report by Mr Böge on the mobilisation of the Solidarity Fund (A6-0138/2006), and the report by Mr Pittella on the draft amending budget No 1/2006, relating to the floods in Bulgaria, Romania and Austria. Are there any comments?
Mr President, I confess that there is one thing that I have not really understood. With regard to the resolution on Palestine: who decided what, and when? I would just like to know who it is that decides: was the decision taken by the secretaries-general of the political groups, by the Conference of Presidents, by an old folks’ meeting or by goodness knows who else? I would simply like to be told who decided what, and when.
As you know, the decisions are taken by the Conference of Presidents or, failing that, the meeting of the secretaries-general of the political groups. The Presidency’s services tell me that this decision was taken by the meeting of secretaries-general of the political groups yesterday at mid-day.
Mr President, please forgive me, but I must be a bit simple-minded. The Conference of Presidents is composed of elected representatives, the chairmen of the groups, who can make decisions: that is all well and good. As far as I am aware, apart from the Conference of Presidents, it is the plenary that can make a decision. The secretaries-general of the political groups, for their part, can voice their opinions but, given that they are not elected representatives and are not able to represent a group, they cannot make decisions. That is the simple way I see things.
They can obviously submit proposals, but they cannot make decisions.
Mr Cohn-Bendit, your mind is no simpler than the average mind in this Parliament and what you are proposing or suggesting must be taken into account. It is assumed that the secretaries-general of the political groups attend the meetings of the political groups to communicate the opinion of the political groups. We could now carry out a test to assess how representative the secretaries-general of the political groups are by putting the amendment to the agenda to a vote, but is that strictly necessary? We shall see ...
Mr President, I understand Mr Cohn-Bendit’s spontaneous reaction, and I should therefore like to try to provide him with an explanation.
It was my group that asked for an item concerning the suspension of European Union aid to Palestine to be included on the agenda. We submitted this proposal a long time after the last Conference of Presidents and, as a result, it was technically impossible for the Conference of Presidents to debate it. That is why the secretaries-general consulted each other, as is customary. I therefore understood our President’s proposal in the following terms: it is now a matter of submitting to plenary the conclusions reached by the secretaries-general of the groups on the basis of our proposal and, if there is any opposition, we shall have to vote.
That being said, I thought that there was practically a consensus on supporting our proposal, the only difference being that we, for our part, were also in favour of submitting a resolution. We shall not make a out of this matter, though.
– Mr President, the decision under discussion – about which Mr Wurtz has said everything that needed to be said – was taken because we wanted a debate, but we also, considering among other things Mr Abbas’ forthcoming visit here in Brussels or in Strasbourg, said that it is not proper for us, here today and considering a subject like this, which can potentially have such a great political impact, to come to decisions and put them in the form of a resolution, and that is why we will not be supporting this motion, perfectly plain though it is that the motion is a legitimate one to put to this plenary, which is the highest authority in this House. On this point I wholeheartedly endorse the line taken by Mr Cohn-Bendit.
I would, though, like to impart to the House something that Mr Cohn-Bendit did not say. The Conference of Presidents is composed of ordinary Members – that is true, and Mr Cohn-Bendit is one of them – and the same Mr Cohn-Bendit, in the Conference of Presidents, welcomes the support of other group chairmen whenever they endorse his schemes – even when they are things that would not be likely to get a majority if voted on in this plenary.
– Mr President, it is a fact that the Group of the Greens/European Free Alliance is in the comfortable position of having two chairpersons, one of them being Mrs Frassoni, and the other Mr Cohn-Bendit. I am always glad to see them, although I regret that I never see them together. As Mr Wurtz and Mr Schulz have said, we agreed that there is a need for a bit of goodwill in this House, that we would debate this issue, but – things being as they are – would not draft a resolution, and that was what everyone agreed to.
This House is of course entitled to take the final decision – that goes without saying – but the decision taken in this instance by the Conference of Presidents – whose members are mere mortals, and so not everything we do is right – was a right and proper one, and I would appreciate it if the House were to act in accordance with it.
Clearly, Mr President, I do not understand a thing. Mr Wurtz stated that the proposal had been made well after the Conference of Presidents. If Mr Wurtz is right, then the Conference of Presidents, which took place beforehand, was unable to examine the proposal, and that seems logical to me.
The person who made the proposal is the chairman of the Confederal Group of the European United Left/Nordic Green Left. He just told us and you and I both heard him that he made the proposal after the Conference of Presidents. Given that the proposal was made after the Conference of Presidents, that Conference, which took place beforehand, was unable to debate it. That argument seems unanswerable to me.
Secondly, I will be very clear: if the two main groups are against a resolution being submitted, then there will be no resolution. I would, however, like a vote to be held in this Chamber in order to decide whether or not there will be a resolution. You have your arguments, and they are genuine; I, for my part, have other arguments that are just as genuine. The majority will decide. That is democracy, thank you.
Mr President, there seem to be many different recollections but it is certainly my recollection that we agreed in the Conference of Presidents that there would not be a resolution. However, I rise to ask you to put an end to this and allow us to get on with our business this afternoon, either by requesting a vote in the House to proceed with the agenda as proposed, or by simply going ahead.
Having consulted the Presidency’s services, I am told that this item was incorporated, or its incorporation was proposed, after the last Conference of Presidents. It has been proposed afterwards, and the proposal is to incorporate it without a resolution. Since it has not been accepted by everybody, it must of course be put to the vote. I do not want you to waste any more intellectual effort trying to understand what has happened, so please just say whether or not you agree that the agenda should be amended to include an item on the suspension of aid to the Palestinian Authority which will not be followed by a resolution.
The agenda will therefore include an item relating to a statement by the Council and the Commission on the suspension of aid to the Palestinian Authority, which will not be followed by a vote on a resolution.
I must also inform you that the one-minute speeches on matters of political importance will take place following the oral question to the Council on the modification of the Protocol on privileges and immunities.
The next item is the debate on the Commission statement – Twenty years after Chernobyl: lessons for the future.
. Mr President, I wish to begin by paying tribute to the lives lost and the communities hurt in the Chernobyl devastation. We know from the Latvian press that many people are still suffering the consequences, even now. Latvia was not directly affected, but we have 6000 liquidators. Today half of them are invalids and 500 are dead.
My personal contact with Chernobyl was very close. On the day of the accident I was kayaking in Ukraine and I heard about it only two days later when one of the locals asked me whether I had heard about the accident at the nuclear power station nearby. My second contact with it was through my brother-in-law, an ordinary man who was called to liquidate the consequences of the Chernobyl disaster.
On the 20th anniversary of the Chernobyl accident, the European Commission joins the European Parliament in a thorough reflection on the consequences of the accident and, in particular, on the lessons learned.
Firstly, since 1991, the European Union has provided important financial assistance to improve nuclear safety in Russia, Ukraine, Armenia and Kazakhstan, including the consequences at the Chernobyl site itself. To Ukraine alone, the Community has provided more than half a billion euros in assistance to projects relating to nuclear safety, including assistance to the Chernobyl Shelter Fund.
As a measure of continued EU commitment, the Commission has also proposed an instrument for nuclear safety to reinforce it outside the European Union borders for the period 2007-2013, with a proposed budget of EUR 500 million.
For the international community, the Chernobyl accident represented a turning point, raising awareness of the need for rules and common standards to reduce the risk of an accident to a minimum, as well as preparation for immediate reaction in case of a radiological emergency. A number of international conventions signed under the auspices of the International Atomic Energy Agency reflect the response of the international community in the wake of the accident: the Convention on Early Notification of a Nuclear Accident; the Convention on Assistance in the Case of a Nuclear Accident or Radiological Emergency; the Convention on Nuclear Safety; the Convention on the Physical Protection of Nuclear Material; and the Joint Convention on the Safety of Spent Fuel Management and on the Safety of Radioactive Waste Management. The European Atomic Energy Community and the Member States are contracting parties to all these conventions.
At European level, I would recall that the chapter in the Euratom Treaty on health and safety provides both for the protection of the health of workers and of the general public against the dangers arising from radiation. The Treaty also obliges Member States and operators to supply the Commission with regular information on installations and nuclear material in their possession.
In addition, secondary legislation reflects the lessons learnt from the Chernobyl tragedy. This includes foodstuffs legislation: soon after the accident, restrictions on certain agricultural imports were adopted and some border controls still apply today. If ever needed, a Community mechanism will allow prompt fixing of the maximum permitted levels of contamination of foodstuffs and feedingstuffs.
Secondly, there is secondary legislation on emergency planning: there is an obligation that the necessary emergency plans must be drawn up at a national and local level, including inside the facilities, and emergency teams must be in place. Member States must cooperate in emergency planning and in responding to an emergency.
Thirdly, there is secondary legislation on information in cases of radiological emergency: a Community system is in place for the early exchange of information in the event of a radiological emergency. All Member States, Switzerland, Bulgaria, Romania and Turkey participate in that mechanism.
Furthermore, all Member States have established on their territory a network of facilities for monitoring the levels of radioactivity in the environment. It was such equipment in the Nordic countries that detected the Chernobyl accident well before it was revealed by the authorities of the Soviet Union. Informing the population covers advance information to people living close to nuclear installations, as well as protection mechanisms to be provided to the population actually affected by such an emergency.
The European Union has provided financial support for the upgrading of the operating conditions of a number of nuclear installations within the European Union. The reactors where sufficient upgrading could not be carried out will be or have been closed down. The staged closure of the remaining reactors in Ignalina, Bohunice and Kozloduy was agreed in the negotiations for accession to the European Union. They will be closed and we will provide financial support for the countries concerned.
Since 1986, the European Union has made significant progress particularly in the fields of safety, radiation protection and emergency preparedness.
The Commission would like to thank Parliament yet again for its support of the EU role in nuclear safeguards, as expressed in the resolution of 15 March 2006 on the Lisbon Strategy. This resolution recalls that the EU possesses globally acknowledged expertise in the area of nuclear energy and notes that this expertise relates, inter alia, to the efficiency and quality of production installations and to decommissioning processes. It is also worth recalling that the Council in June 2004 set up a working party on nuclear safety, which is due to produce a final report at the end of this year.
Parliament is also aware that the Commission has made specific legislative proposals intended to provide the Union with common rules on nuclear safety, safe management of spent fuel and radioactive waste, and decommissioning funds. Furthermore, the Commission will make every effort in the area of research and development to help to find a sustainable solution to the issue of the radioactive waste.
Once again, I wish to thank Parliament for its support and I thank you very much for your attention.
– Mr President, Commissioner, ladies and gentlemen, the accident that occurred exactly twenty years ago in the western part of what was then the Soviet Union was the first European environmental disaster to have an impact on the whole of the continent, and one of our responsibilities today is to ensure that it remains the only one. We are, on a day such as this, profoundly touched by the fates of the victims of this tragedy and their families, of the workers at the power station and the rescue workers who sacrificed their lives in order to save the population from something worse, of those who lived in the immediate vicinity and those who were later to be, directly or indirectly, the victims of the nuclear fallout, among them many children, who were particularly hard hit by the effects.
An area of some 40 000 square kilometres, corresponding approximately to the territory of Belgium, is so heavily contaminated by radiation that it will, for decades to come, be uninhabitable and incapable of being used for agricultural purposes. I have just been reminded that the explosion in this nuclear power plant occurred, not when it was being used for civilian purposes, but while military experiments were being carried on there.
For us, today, who have to discuss how dictatorships handle nuclear energy, the name of Chernobyl must be a warning. It still, alas, needs to be said today that the attitude of those who were in positions of responsibility at that time in the Soviet Union towards the people in the affected towns and villages around the stricken reactor was very largely one of contempt.
Over the past twenty years, a great deal has been done in every quarter of the world to help those affected by the disaster and to support people who have to deal with its after-effects. The innumerable associations and institutions that have done such splendid work in this field deserve our gratitude. The sufferings of the victims and the dedication shown by many people in the European Union make it quite improper that that anniversary of the Chernobyl disaster should be used for political ends and as the occasion of a debate on the evils of atomic energy as such. What is of fundamental importance is that nuclear safety be improved and guaranteed.
The power station at Chernobyl was shut down in December 2000; the decision to do so was welcomed in this House and by the European Union as a major contribution to improved nuclear safety in Europe and I would remind Commissioner Piebalgs of our consistent record of very good cooperation with the Commission. The European Union has also played a substantial part in making safe the site of the accident at Chernobyl. December 1997 saw the setting-up of a fund for the sheltering of the Chernobyl reactor, the intention being that the population and the environment would be protected from further radioactive contamination.
Both the collapse of the Iron Curtain and – in particular – the eastward enlargement of the European Union two years ago helped to make the use of atomic power in Europe safer. Whereas, as recently as 2001, nine nuclear power stations with a total of 27 blocks of similar design to Chernobyl were connected up to the network, the new Member States, in the accession treaties, undertook to decommission them over the years to come. It is very important that the compromise on the 2007-2013 Financial Perspective be used to help make funds for the decommissioning of these sites available as quickly as possible. Rather than now leaving to their own devices those accession countries that have to cope with the problems arising from the Chernobyl disaster, we must act in a spirit of solidarity with them, and in so doing we will be doing something for ourselves.
Over the years, a high standard of safety for atomic power plant has been established within the European Union, and it is now time for our neighbours to share in it, while we, at the same time, must further promote research into reactor safety, to which the research framework programme currently being considered by this House can make an important contribution. This is a policy that we want to pursue and we very much hope that we will be able to guarantee security of energy supply without interfering with sustainable development or the well-being of the environment. Whatever the safety requirements, then – and they are absolutely justified – the peaceful use of atomic power has to be considered in the context of the security of Europe’s supplies, and it is with that in mind that we must all work together.
. – Mr President, ladies and gentlemen, it is, for various reasons, very difficult to remember the victims of this accident on an anniversary like this one. The suffering of these people cannot be measured. I myself, when I was the mayor of a German town, had the opportunity to look after the children of families that had been victims of the contamination of Chernobyl, and it was one of the most bitter experiences of my political life. The cynicism of those who bore responsibility for what happened defies description, and I agree with Mr Poettering’s view that, if we are to remember what happened on this day twenty years ago, we have to remember that this was the result of an accident in a dictatorship.
The suppression of facts and the evasion and denial of responsibility caused time to be lost, time that was needed if action was to be taken at once to reduce the suffering of human beings. If, then, today, you remember the victims, you must also recall who was responsible and be clear in your own mind about how great, how historic, that responsibility is. I do not, however, share Mr Poettering’s view that this recollection should not be used as the occasion for some fundamental decision-making about how atomic power is used.
As in all groups in this House – no, sorry, except perhaps for the Greens – there are differences of opinion within my own group.
There are party colleagues of mine who take a different view from my own, but every single one of us must, in the aftermath of Chernobyl, answer the question of which it has furnished an example and which it has made visible to every single human being, namely the question as to whether that which is technically possible is, in fact, morally defensible. As I see it, the answer has already been given, and it is in the negative.
I believe that there are three fundamental reasons for scepticism about atomic energy. Firstly, it can be argued that accidents in atomic power stations are rare; indeed they are, but, when they occur, they are so devastating in their effects that one must, considering the minor risk that may be present against the disaster that it equally well may entail, decide that the slight risk is not worth it. I do not believe that that is a matter of doubt.
There is another reason. Only in recent weeks, we have seen in India an example of what we are discussing with relation to Iran, namely that the misuse of civilian use for military purposes is nothing new, but rather something that has been going on for decades. The International Atomic Energy Agency never had any jurisdiction over military use, but nor was it ever able to prevent the ban on proliferation being circumvented by civilian installations being built and then used for military purposes. The risk of that is too great.
Thirdly, it is precisely because of the seamless transition from one use to another that the United States of America has, by its misconduct, given rise to yet another example. The basis on which war with Iraq was embarked on was a questionable argument of ‘we do not negotiate with dictators like Saddam who want to acquire weapons of mass destruction’, yet, at the same time, negotiations were in progress with a dictator – one in North Korea – who actually did possess nuclear weapons, so the message sent out was: ‘we will not attack you if you have nuclear weapons, but we will if you do not’. That amounted to an invitation to every dictator on the planet to get his hands on illegal nuclear weapons as quickly as possible. That, too, must be considered when we discuss Chernobyl.
Ever since my earliest youth, I have campaigned in my own country against nuclear power. The fact that the experience did not turn me into a Green is, I would say, a happy circumstance for the Greens, but there are many in my political family who think as I do; there are others who do not, and I want to speak out clearly on their behalf too; I have to appreciate their arguments and put them forward too. There are members of my group who, like Mr Poettering, believe that this is a risk that may be taken, and I must have respect for them as well.
There is, though, one thing I would like to add: it is that it is an unfortunate fact that we all find a certain cynicism inescapable. Opponents of the use of nuclear energy know that there are those who are in favour of it and that there are those who can make its use a reality. A new nuclear reactor is currently under construction in Finland. There are states around the world that are only now beginning to make civilian use of nuclear power, and it is because the risks are so great that those, too, who are opposed to nuclear energy as a matter of principle have an interest in our investing as much money as possible in the highest possible safety standards for it. That may be cynical, but it is a kind of cynicism that we, twenty years on from Chernobyl, have to put up with.
. Mr President, at 1.23 a.m. on 26 April 1986 an alarm sounded that signalled the world’s worst ever civil nuclear accident.
The explosion at the Chernobyl power plant spewed radioactive waste over vast swathes of the former USSR and Western Europe, and rendered an area with a radius of 30 km uninhabitable to humankind. It is fitting that we express today our solidarity with the victims of that accident and that we recognise the serious impact that it had on so many lives.
Official UN figures predicted up to 9 000 cancer-related deaths as a result of that accident. However, a Greenpeace report released last week estimated 93 000, which could rise to around 200 000 if we include other related illnesses.
I want to speak, however, of the future, not of the past. Chernobyl remains a symbol of the perils of nuclear fuel and the reason why we must work with the countries of Central and Eastern Europe that have nuclear reactors based on the same design, to render those as safe as possible while they must function, and take them out of commission as soon as we can.
I particularly welcome the Commissioner’s commitment to the development of renewable technologies. The Commissioner will shortly be visiting my constituency, where we are closing nuclear power plants and developing renewable fuels. With finite resources fast depleting, Europe will have to radically re-examine its patterns of energy supply and consumption.
This is especially true at a time of chronic instability in the Middle East, of alarming hikes in the price of crude oil, and increased competition for resources. If we are to avoid being 90% dependent on Russian oil by 2020, we have to achieve greater autonomy in energy supply and develop a common energy policy with an intelligent, balanced energy mix. Money invested in clean green technology is not money wasted and if Europe can lead the world in researching green technologies it will create more jobs, revive manufacturing, and generate greater export potential for our products.
That is why my Group applauds the Council and the Austrian Presidency for backing plans to double the use of biomass, including organic waste, for energy purposes, allowing us to cut energy imports by over 6% and bring up to 300 000 jobs to rural areas
With overall consumption rising, greater energy efficiency combined with the renewables could generate around 25% of our needs. We have got to increase that figure, we have got to make a genuine commitment to investment in technologies for the future. Investing in projects such as hydrogen fuel might have the potential to achieve oil savings equivalent to 13% of global oil demand.
Given the substantial contribution that nuclear power already makes to our energy autonomy, there must be renewed momentum to invest in safety, both to ensure that nuclear power stations produce less waste and present less risk and to develop Europe’s research into fusion energy through the Euratom framework and the experiment in Cadarache in France.
Lenin believed that progress could be achieved only through socialism and electricity. History has judged him wrong on the first count but perhaps not on the second. Nobody denies that we need a sustainable and secure energy supply; they disagree only on the mix.
The anniversary of the Chernobyl disaster is a reminder of the challenges we face in delivering our energy requirements while minimising the risks. We owe it to the victims of Chernobyl to develop safe, reliable and sustainable sources of energy.
. Mr President, today is a day of remembrance. We should remember the thousands of people who have died and will die and the hundreds of thousands of people who suffer as a result of the accident at Chernobyl. Despite 20 years having passed, citizens and policy-makers are not well-informed about the extensive consequences of the disaster.
The nuclear lobby stated last week in that only 50 people died as a result of Chernobyl. The International Atomic Energy Agency in Vienna spoke about 4000 deaths up to the beginning of last week, and had to revise this figure upwards under pressure from new independent studies, one of these commissioned by our colleague Mrs Harms.
What are the political lessons to be learnt from Chernobyl? First of all, we need more dignity. Victims of Chernobyl have faced considerable difficulty in getting recognition. The victims deserve dignity. They should not have to fight constantly against those who seek to suppress or to deny their suffering.
Secondly, we need absolute transparency – – on the real consequences of the accident. The International Atomic Energy Agency, a UN pro-nuclear biased agency, must no longer be allowed to interfere and suppress studies from the World Health Organisation on the health impact of radiation. We therefore have to end the 1959 agreement between the International Atomic Energy Agency and the World Health Organisation as provide in Article 12 of that agreement.
The same is true for Euratom – and I thank Mr Rübig of the PPE-DE Group who, in the Committee on Industry, Research and Energy, has taken the initiative of raising the issue of putting an end to Euratom. This agency cannot be a pro-nuclear agency and be independent on related health issues.
Thirdly, we need absolute transparency on the plans of the nuclear industry. Today 450 nuclear reactors produce 2.5% of world energy and 6% of European energy demands. If nuclear energy is the answer to security supply and to climate change, that percentage would need to rise from 2.5 to 30, 40, 50 or 60% of the mix. We are not speaking about one reactor here and one reactor there. We are speaking about 4000, 5000, 6000 or 7000 reactors. That is what the nuclear industry wants because we do not have plutonium. That means fast breeders, enrichment, retreatment.
Do we want this risk to be taken in a world where accidents in the nuclear chain cannot be excluded, where al-Qa’ida and other terrorists lie in wait, where proliferation is revealed in the Iran crisis? Societies must learn. Societies survive only if they learn the lessons from history. Now is the time for decision.
. Mr President, twenty years have passed since the nuclear disaster at Chernobyl. Even today, 20 years after the event, we can see the appalling consequences. We can see these consequences in the form of the illnesses and disablement of thousands of people. We can see them in the form of enormous areas of land that are uninhabitable and that will be so for many generations to come. Even in my own little corner of Europe, in the north of Sweden, the radioactive fallout had an impact over many years through the contamination of the natural world that it caused.
The Chernobyl disaster is the worst nuclear accident that we have had, but we must not forget that it is not the only one. Do not forget Three Mile Island and all the other near-accidents that have occurred in the history of the nuclear industry. Nuclear power is not safe.
Over the last 20 years there have been very few new nuclear reactors built in Europe. This means that we have a lot of aged reactors that continue to be in full operation. Aged reactors are dangerous reactors. It is time to plan seriously to decommission these older nuclear reactors.
The Chernobyl disaster is a reminder of the risks of nuclear power. To this should be added the fact that the issue of nuclear waste has still not been resolved. We are today producing nuclear waste that we still do not know how we are to store. We are leaving it up to future generations. Nuclear power has also proved to be a very expensive source of energy. This does not just mean that production costs are high but also that there are very high costs for dealing with retired reactors and the waste that is produced.
Last but not least, nuclear power is a finite resource. The fuel will run out one day. We are currently on the brink of an enormous change–over of energy sources. It is absolutely imperative that we phase out our dependence on oil and fossil fuels. The primary reason for this is not the price of oil but the greenhouse effect. It would be a fateful mistake to replace dependence on oil with a new and even greater dependence on nuclear power. Instead of this, we have before us a unique opportunity to develop durable, renewable ‘green alternatives’. We also need to dramatically reduce our dependence on energy. This is the conviction of the majority of the left in Europe.
The EU must, however, play its part in all of this. More of the EU’s research money needs, then, to be spent on sources of renewable energy, and less on research into nuclear power, and the current EURATOM Treaty, which has been outdated for a number of years, needs to be repealed. Only when we have abolished nuclear power will the risks of new Chernobyl disasters be done away with.
– Mr President, today we remember the accursed day of the Chernobyl accident. We still do not know how many people died. We do not know how many people we need to remember today. Some talk of 4 000, Greenpeace talks of 93 000 and we still do not know what the exact figure will ultimately be. People are still dying. Caesium has an active cycle of 35 years. Twenty years have gone by, meaning that cancer will be lodged in the human body for another 15 years. Deaths from thyroid cancer have multiplied a hundredfold. There have been a great many deaths from leukaemia and this evil will not stop and will continue for a great many years.
They are already preparing a new 'frame' to cover Chernobyl. At some point they have poured 200 metres of concrete and there are still leaks. So they are going to make a steel cover that will cost several billion euros, in a country in which pensions have been a mere EUR 20 a month for the last 100 years. The fatal radioactive materials will be there for 100 000 years. So that you understand how long we are talking about, Christ died just 2 000 years ago and Noah's flood was just 5 000 years ago. So just imagine how many thousands of years it will be active. What conclusion do we need to draw? That this is very, very dangerous yet, at the same time, the number of nuclear stations is multiplying.
The Commissioner said that Bulgaria has promised to close Kozludy. Yes, this is a promise, but he did not tell us that Bulgaria is already building another nuclear station a few kilometres away, just 50 kilometres from the second largest city in Greece and less than 1 000 kilometres from Rome as the crow flies. If, therefore, a similar incident occurs, you understand what damage and how many deaths we shall have in Europe.
All of us here – in one of the biggest parliaments in the world – must find the courage and vote and talk and argue against nuclear power. We must call for nuclear disarmament. Turkey is already building three nuclear stations and I do not want to say that Turkish and Bulgarian engineers are more inferior to Soviet engineers who, if nothing else, were the first in this field and still suffered the accident. However, if some terrorist were to launch a missile at such a station, do you understand what the damage would be? The probable damage is huge compared to the economic benefit that nuclear stations can bring to the energy problem. We need to weigh up the evil and take important initiatives.
I must also report the following sad fact: this year Greece does not have enough soldiers. Do you know why? Because there were 3 500 miscarriages immediately after Chernobyl and we lost a lot of children who could have been in the army today. We must therefore pay very careful attention to our future, to the future of our children and to the future of the next generations. Democracy needs courage.
. Mr President, in speaking today it is very difficult to know what words can fully express the horrors which still befall the people of Chernobyl, Belarus, Ukraine, Kazakhstan and other parts of Europe because of the results of this accident. I was particularly moved by what Commissioner Piebalgs said in his opening statement about the people who went in immediately after the accident to do the clean-up work, to try to put concrete into the sarcophagus, and to try to protect the rest of the population. Those people are forgotten today in our discussions. They gave their lives knowing that it was a suicide mission but, for fellow mankind and for the greater good of their countrymen and countrywomen, they took that action and took that dangerous task on board.
Today when we speak about Chernobyl and the nuclear industry, the two go hand in hand. Despite what people may say about advances in technology or the new safety measures that have been put in place, the risks associated with nuclear energy are so vast and so great. The waste product has an active life of thousands of years that we can neither control nor manage.
Before World War II, a famous American general made this comment about possible atomic weapons: ‘Atomic weapons are to an army what an elephant is to a mouse. If we can control them and use them for our good, it is a great thing; but by scale and virtue of size it is impossible for a mouse to control what an elephant will do’. Likewise, I believe it is impossible for mankind to control what nuclear energy will do. The best option we have is to forego the nuclear option and look at alternatives, as other people have mentioned.
To move away from that argument back to today: when we think of the lessons of 20 years, in Ukraine and Belarus and in other parts of Europe there are still children being born with birth defects. There is a cardiac condition known as Chernobyl heart, where young children who should be full of health and full of life suffer severe heart attacks and strokes because of the impact of radiation and the fallout they have in their own systems.
In the late 1980s and early 1990s a voluntary group called the Chernobyl Children’s Project was set up in Ireland by one woman who saw the horrors of Chernobyl. Since then, every summer, 14 000 children have been brought from Chernobyl to Ireland for a three-week break in a clean environment, to get fresh air, to live with host families, to know what it is like to live in a proper family environment, and to get medical and dental treatment. Over that period of time, that voluntary group has raised over EUR 60 million for humanitarian and medical aid for Chernobyl and Belarus. There are many other small projects like that, which are run by individuals who saw the need.
I shall end with this short quote. Dostoyevsky said: ‘No world event is worth the shedding of one child’s tear’. Just think of all the tears that have been shed by children and by families because of Chernobyl. It is our responsibility to ensure that it cannot happen again.
– Mr President, ladies and gentlemen, even 20 years on, our minds still conjure up the horrors of the Chernobyl disaster; once again we see the incandescent gullet of the nuclear plant; once again we see the thousands of human lives snuffed out; once again we see children contaminated with huge doses of radiation. What is more, we read with alarm about the number of people who, as a result of Chernobyl, still die before their time. I was two months pregnant 20 years ago. As has been well-documented, my country, the then Czechoslovak Socialist Republic, did not escape the nuclear fallout. I would not want anybody to go through pregnancy with the gnawing, agonising fear of whether the child will be born healthy or a victim of the human errors, the propaganda lies and the arrogance of the regime.
I am pleased that the EU has invested hundreds of millions of euros into softening the impact of the nuclear disaster and I believe that it is in the interests of every citizen of the EU-25 to contribute towards the new safe sarcophagus over the Chernobyl plant and towards gradually getting life back on track in the area around Chernobyl, within the realms of what is feasible. I travel to Ukraine and I see the endeavours of the people in this area.
Ladies and gentlemen, despite all the horrors and fear that the word Chernobyl arouses to this day, I believe that we must admit that the EU cannot do without nuclear energy. As we are all aware, more than half of EU citizens are firmly opposed to the construction of new nuclear reactors. It is also true, however, that Russia, China, India and the United States have given the green light to nuclear energy. It also disturbs me greatly that in the last four years the price of gas has doubled, and that the EU has become a hostage to the Russian firm Gazprom, which, conscious of its power in the field of raw materials, recently clearly showed what it is capable of doing.
Ladies and gentlemen, let us be realistic and admit that most EU citizens will not obtain energy from biomass and wind farms, yet all citizens will want to switch lights on, heat their houses and manufacture goods; in short, they will want to live and use energy. I am convinced that nuclear energy is vital if the EU is to maintain both economic efficiency and living standards. In this regard, it would be opportune to tell the citizens openly that this will not be possible without new, modern and, as far as possible, the safest nuclear reactors. I feel that Greenpeace stunts or wind farms cannot take on the competition from Asia and America, which is based on using nuclear energy. I very much hope that this is clear not only to the Commission – which after all is well aware of the fact – but above all to Germany, which wants to decommission nuclear reactors within 15 years, even though it calls itself the industrial engine of Europe and a driving force for progress.
To conclude, I have a little nugget to offer opponents of nuclear energy, namely the latest report from Euronews. A short time ago, Euronews experts asserted that atomic energy is the best way of reducing global warming.
The debate is closed.
The next item is the oral question to the Commission by Mr Brok, Mr Moscovici and Mr Van Orden, on behalf of the Committee on Foreign Affairs, on the accession of Bulgaria and Romania to the European Union (O-0034/2006 B6-0019/2006).
. – Mr President, Commissioner, it was in April last year that this House considered the treaties relating to the accession of Romania and Bulgaria and resolved that it would agree to these treaties being signed, the meaning of which decision is that it is the will of this House that Romania and Bulgaria should become Member States of the European Union, and that the date named in the treaty is 1 January 2007. That is indeed the case and it is not open to question.
There are questions, however – not about membership itself, but about the date. These treaties explicitly state that May this year – the Commission has specified the 16th day of that month – is the deadline for consideration as to how the two countries have complied with the requirements of the European Union’s laws and the content of the accession treaties, not merely in terms of the laws they have decided to adopt, but also in terms of the implementation, the practical putting into effect, of them. In saying this, I am, of course, perfectly well aware that we cannot expect them to have done this 100%, for 100% could be achieved only in a perfect world, and that is not, in these countries, going to be achieved at once.
The question therefore arises as to whether critical mass has been achieved, and it is to that that we expect answers. I hope, Commissioner, that, in your speech, which we can expect in a moment, we will get closer to those answers. The question also arises as to whether the deadline of 31 December this year is sufficient to allow the necessary implementation to be carried out, or whether the two countries need another year. Is this a suitable occasion for applying the super-safeguard clause, or would it be more appropriate to go for another option, that being that the Commission and the Council should take their decisions not now, but rather in October, in order to give these countries a couple more months’ time for implementation? Is it, alternatively, conceivable, that – as is indeed possible up to three years following the two countries’ accession – individual chapters might be set aside as a result of the insufficient transposition in them of the treaty and the European Union’s legislation? Might there be, for this period too, a monitoring process to determine whether this is or is not the case? Those are the questions that arise.
It is quite clear to us from the report that you presented to this House on 3 April that there are issues relating to corruption and internal security, to organised crime and similar matters, as well as to certain aspects of the security of trade within the internal market. Has sufficient legislation been enacted in these areas? We can see, for example, that Bulgaria, is, only this week, taking legislative decisions relating to its justice system. Will it be possible for them to be implemented in a credible way by 16 May? These are questions that we have to consider objectively if this process is to be of benefit not only to the two countries in question, but also to the European Union.
I hope that you, Commission, will be able to help us in this respect. We do, in any case, believe that it is in the interests of both parties – the European Union and the candidates for accession, who will, in any event, join the European Union – that the treaties be complied with and properly put into effect before this happens.
. Mr President, Commissioner, the process of Romania’s and Bulgaria’s joining the European Union has now reached a crucial stage, that of the decision that our institutions must take in order to confirm or postpone these two candidate countries’ date of accession, which is scheduled for 1 January 2007. Following the exchange of opinions that we had with Mr Rehn during April’s plenary, my fellow Members, Mr Brok and Mr Van Orden, and I thought that it would be helpful if Parliament were to keep itself informed, on the one hand, of the arguments put forward by the Commission in terms of setting the date on which these two countries will join and, on the other hand, of the nature of the monitoring process of which their reforms are, and will be, the subject.
From this perspective, the role of the European Parliament, that of the rapporteurs, and my own role as rapporteur for Romania could be supervisory roles that I would describe as rational and fair, in the context of which we will fully exercise our right to inspect. That is why, three weeks prior to the presentation of the Commission report on the state of progress of reforms in Romania and Bulgaria, we have come to an agreement to submit this oral question, and to do so in the spirit that Mr Brok was outlining just now: far from wishing to give a premature verdict on the two countries’ membership, we simply want to put in practice to implement Parliament’s right to be informed by the Commission of the latest developments in the monitoring process. It is in this spirit of openness that we are submitting this question, which is focused on points that are the subject of genuine concerns and of in-depth debates, as borne out by the previous progress reports, particularly in the crucial areas of justice and of the fight against corruption.
I believe that, in the context of the support that we are giving to Romania during these months of accelerated reforms, we are establishing two important notions the rate and consistency of the progress made while remaining aware, however, that there is no such thing as a perfect political system and that a significant amount of progress has already been made. The fact remains that we are not weakening in our resolve. Our concern remains one of knowing whether or not the Commission – and this is indeed the crucial question – has discovered, throughout recent months, exceptional reasons for alarm that should be brought to our attention. I do not wish to anticipate the report - that is not the aim of our debate - but I will say that, from a personal viewpoint, it seems to me that the Commission has not made such a discovery.
There obviously remain points on which Romania ought to continue to make progress. That being said, the country’s current situation and the speech relatively optimistic in this regard made by Mr Rehn during the plenary session at the beginning of this month do not appear to reveal any major weaknesses that should be addressed with as radical a measure as postponing the date of accession. Allow me, moreover, to point out that a decision such as this could have a harmful effect on the Romanian authorities’ and people’s motivation to press on with the vast reform programmes that have already been embarked on, while accession – provided, of course, that we decide that it does not present any danger – would make it possible to stay within this virtuous circle.
It is from this angle that the postponement clause must, in my opinion, be considered. Its aim is clear: it provides an antidote to a significantly dangerous situation. In my opinion, it would be dangerous to overuse the postponement clause or to use it in order to voice various concerns, which are certainly understandable but which call for a different response. With regard to less radical concerns, the aim of our oral question was to highlight the other safeguard clauses, which are of an altogether different nature and are much less dramatic. They offer the possibility of continuous and more flexible supervision during the first three years following Romania’s accession to the European Union. It would therefore fall to the Romanian authorities to address the various anxieties that could remain in relation to specific points while keeping in mind two crucial points: not only that of respect for Romanian sovereignty, of course, but also that of the demands attendant on accession to the European Union.
. First of all I would like to thank Commissioner Rehn and the officials DG Enlargement for the serious and assiduous way in which they have been guiding and monitoring Bulgaria’s progress towards accession. It is important that we get this right, both for the sake of the people of Bulgaria and for our own citizens. It would be unfortunate if there were any cooling of enthusiasm for enlargement at this stage. It would be quite wrong if the prospects of Bulgaria and Romania were damaged because of any mood change. After all, these countries complete the previous round of enlargement, the EU’s fifth round, and are not part of the next.
The Accession Treaty signed by Bulgaria and Romania on 25 April last year, and already ratified by 15 EU Member States, deliberately contains various sorts of what might be called ‘conditionality’. First there is the possible postponement clause allowing accession to be delayed by one year in very extreme circumstances. This is of course a political judgement. In my view, the consequences of postponement would be entirely negative: a slap in the face rather than encouragement; a bad signal to the Bulgarian people. It would encourage extremist forces and shake business confidence, and nothing would be achieved that cannot be achieved by other means.
Secondly, there are separate thematic safeguard clauses. These were also included in the accession treaties of the last ten countries that joined the European Union. They are for possible use once accession has taken place. Two of them relate to economic and internal market aspects, the third to the justice and policing system, combating organised crime and corruption. This is perhaps the area of greatest concern and the focus of the oral question. There are of course other areas that need serious attention, not least the situation of children in care, the integration of the Roma and animal health and welfare controls.
In terms of justice and home affairs I do not think we should be looking for a harmonised system across the European Union. That is generally undesirable, but in any case, what model would we take? But we do want a structure and process that give confidence and deliver the right outcome.
Among other developments in Bulgaria there is now a new penal code, a new chief prosecutor, constitutional changes have been passed that allow the easier lifting of immunities, and the Judicial System Act is going through Parliament. But it is concrete results that we want, not just legislation. Yes, these have been a long time coming – too long perhaps – but they are there now. The clear-up rate for general crime in Bulgaria bears comparison with that in many current EU Member States. For example, the crime rate is lower than in Germany, the detection rate higher. We should recognise that Bulgaria and Romania are being subjected to an unparalleled degree of scrutiny. There is much still to be done and the process of reform will continue for many years.
The Commission should be prepared to give a clear signal to the Council: take the decision in June for accession on 1 January 2007; take the decision in December, in the light of further progress by the Bulgarian authorities and in cooperation with them, on any monitoring and other safeguard measures that may be necessary. At the end of the day, what is important is that the people of Bulgaria should have confidence in their administration and justice system.
. Mr President, before giving more substantive responses to the questions by Mr Brok, Mr Moscovici and Mr Van Orden, I would like to begin by expressing my sympathy for all people affected by the floods that recently hit Bulgaria and Romania and countries falling outside the scope of today’s debate, in particular Serbia. I can assure you that the Commission is following the situation with the greatest attention and is ready to offer advice and support in tackling the impact of the floods once the damage has been assessed, as we did last year in the case of Bulgaria and Romania.
Concerning the first question as to whether the rhythm of reform in Bulgaria and Romania is such that they will be ready for accession by January 2007, the Commission is currently assessing the progress made in both countries and is not yet in a position to confirm the answer to this critical question. As I said to the Committee on Foreign Affairs on 3 April, the Commission will report on developments until the end of April, so the cut-off date is 30 April, the end of this week. The full factual basis will therefore be available in the first two weeks of May. The Commission will then provide an in-depth analysis on 16 May, and we will then be ready to discuss our assessment further with the honourable Members of Parliament.
However, let me underline the priority of all priorities. The completion and implementation of judicial reform and concrete results demonstrating that these have a real effect on the ground are of paramount importance for our assessment. Systemic conditions, structural conditions that show that the reforms are irreversible need to be in place. These are the critical yardsticks, since a fully functioning justice system underpins the functioning of the whole of society and the economy in its entirety.
On the basis of our objective and balanced assessment, the Commission will make a proposal on 16 May for a carefully calibrated decision that will maintain the momentum of essential remaining reforms up to and beyond accession of the two countries. I ask for the support of the Parliament and the Council for this rigorous and fair position.
Concerning the second question on the reform of the judiciary and the fight against corruption and organised crime, both countries have shown determination to undertake necessary reforms in this field. In Romania we note significant progress, as Romania has continued to pursue the implementation of its legal package of 2005.
I fully agree with Mr Moscovici that the rigorous monetary mechanism and the safeguard clause of postponement have provided very strong encouragement and an incentive, and these have produced very tangible results in the case of Romania.
In Bulgaria amendments have been made to the constitution, reducing the scope of the immunity of Members of Parliament and establishing the leading function of the prosecution service in most investigations. However, there remains ambiguity concerning the independence of the judiciary and there is a serious backlog in cases related to organised crime. As regards the fight against organised crime in Bulgaria, there are still very few investigations and prosecutions. The competent authorities seem in general to have a reactive instead of a proactive attitude. Therefore, urgent attention is needed in this area. The same is true concerning money laundering in Bulgaria.
Finally, on Mr Brok’s question concerning the safeguard clauses and monitoring, safeguard clauses are meant to tackle the possible negative consequences that may persist due to shortcomings in Bulgaria and Romania after accession. Safeguards may for instance involve temporarily suspending specific rights under the EU which are directly related to the shortcomings of a new Member State.
A number of safeguards are already provided in existing Community legislation, for instance in the area of food safety or transport. In addition, the accession treaty contains three safeguard clauses: a general economic safeguard clause, a specific internal market safeguard clause and a third one which relates to justice and home affairs. Without going into details of how they can be invoked, by way of example I will take the internal market safeguard, which is specifically designed to deal with cases where a new Member State fails to fulfil commitments made in the accession negotiations. If such a failure causes or risks causing a serious breach in the functioning of the internal market, the Commission may take appropriate measures to deal with that situation, even before accession, with entry into force upon accession. It is important to note that this does not require a unanimous Council decision; it requires a Commission decision based on our objective risk assessment of a candidate country’s possible shortcomings.
It is clear that, in order to have a meaningful system of safeguard clauses, we also need a monitoring mechanism and, in its role as guardian of the treaties, the Commission will assume this duty and will verify the implementation of EU legislation in the two countries.
. Mr President, I would like to thank Commissioner Rehn for his reply and to speak essentially about Romania.
Firstly, I would like to say that Romania’s progress towards accession is clear, particularly in areas that are of fundamental importance to this House, such as the reform of the judicial system and the fight against corruption. I can tell you that Romania has listened to what the European Parliament has had to say on these issues.
Romania’s efforts must continue, of course, but there is no question that progress has been made in the right direction, as you have just acknowledged, Commissioner.
Passing on to other matters, my personal view is that, if possible, as has been planned for some time, Romania and Bulgaria should find out in June when they will enter the Union, that is, whether it is to happen on 1 January 2007, as we all want to see.
I believe that to further delay a decision on the date of entry would create problems, principally for the countries in question. I therefore believe that the accession timetable should be set as soon as possible, preferably in June rather than in December, as Mr Van Orden said earlier. Furthermore, if it is confirmed in June that accession can take place in 2007, that should not mean that the Romanian or Bulgarian authorities would then abandon their adaptation and reform efforts.
Furthermore, in your autumn report you will tell us whether it is necessary, as you have just mentioned, to adopt special safeguard measures, in accordance with the accession treaty, in order to deal with any problems, any deficiencies, that may remain in certain sectors.
There has also been discussion of the possibility — and this question is therefore contained in the more general question by Mr Brok, Mr Moscovici and Mr Van Orden — of monitoring during the post-accession stage. As you have just pointed out, Commissioner, as guardian of the Treaties, it falls to the Commission to carry out the task of control. Furthermore, the accession treaty provides for specific monitoring, since there are safeguard clauses which can be activated during the first three years. The coming reports will tell us what you have to say about this monitoring that may be necessary following accession.
In conclusion, these are historic times for Romania and Bulgaria; we shall be completing the fifth accession. These countries have already suffered delays compared to the other 10 States that entered in 2004. They now want to prevent any further delays and I believe that we must encourage, support and reward their efforts. And we will of course study your report in May with great interest, Commissioner.
. – Mr President, I listened very carefully to the Commissioner as he answered our questions, and I have to say that those answers were extraordinarily illuminating. They can be summed up in a single sentence. You answered the questions we put to you by saying that it is too early to give an answer. Fair enough: we will wait and see what you will have to say in May, but what I would like to tell you is what the Socialist Group in this Parliament wants right now; we want Romania and Bulgaria to be able to become full Member States of the European Union on 1 January 2007. We make no bones about that being our goal; these two countries’ governments represent different political camps, with one of them being ruled by our allies and the other by parties of a different political hue, yet we are firmly convinced that both governments – irrespective of their political complexion – are making enormous efforts to do the things that are being required of them.
It is for that reason that I can say today on behalf of our group that, if you believe there to be no enormous obstacles that you would bring to our attention in May; if, then, there is no change in the view you take of the situation, then we are taking it as read that this goal can indeed be achieved, and that the substance of our oral question, namely ‘will these states meet the criteria on 31 December 2006?’ can be answered with a resounding ‘yes’.
If it cannot be, then we will certainly have to debate the matter again, but, as of today, we are working on the assumption that it can be, and that is the message from all the members of our group, the message that my colleague Mr Poul Nyrup Rasmussen will be giving this House on behalf of the whole family of social democratic parties. We would like to see both these countries join the European Union, we would like to see them do that because this will be the end of a long drawn-out process. We would like to see them do that, because they will be welcome in the European Union. I might add that another reason why we would like to see them do that is that we can see that this process of transformation, while it demands of them enormous efforts, is successful in that it makes them more secure, more stable and more democratic.
No bargains can be struck – we all know that – but we are confident that this process can be brought to a satisfactory conclusion, so let me say once more, on behalf of the Socialist Group, that, if the criteria are met, we will welcome these states into the EU.
. Mr President, assuming that my time is limited, I will launch straight into what I have to say. Mr President, Commissioner, ladies and gentlemen, I have lost count of the number of debates we have devoted to Romania and Bulgaria over the past 12 months. The large number seems to testify to this House’s eagerness to show the EU’s citizens that we share their scepticism and concern about the enlargement.
This debate is ostensibly based on an oral question put to the Commission by the Committee on Foreign Affairs and comprising a number of questions along with direct and/or indirect suggestions. The text of this oral question has found its way into the Romanian and Bulgarian press and into , and has been the cause of great concern in Romania and Bulgaria. That is why we have taken the liberty of giving a quite clear response to it even before this debate, but I notice that Mr Brok has no interest in my reaction as he has now left the Chamber.
The response I would like to give to this oral question is twofold, in that I would like to cover both the substance and the procedure. With regard to the procedure, I can only regret once more the fact that neither I nor the group had been consulted about the text. We would have been able to make it clear that the designation of – and I quote – ‘a close monitoring system’ is something we emphatically reject, because for many Members of this House, it smacks too much of Romania and Bulgaria being under guardianship, and hence, of discrimination between the Member States, with which we want nothing to do. I would add that neither Mr Brok, Mr Moscovici, nor Mr Van Orden have used the words ‘a close monitoring system’; they are only on paper.
In principle, I would repeat what I have said before on behalf of our group during the meeting behind closed doors of the Committee on Foreign Affairs. An overwhelming majority of the Group of the Alliance of Liberals and Democrats for Europe takes the view that Romania and Bulgaria should be able to accede on 1 January 2007 and only if there were serious, fact-based shortcomings, would we agree to special safeguard measures being promulgated, which, in our view, cannot be decided upon until the autumn.
Finally, there is something I would ask my fellow MEPs to consider. It is not a good thing, in the run-up to a debate, to make sceptical noises about the enlargement out of a desire to meet our citizens halfway in their concern, and then to say that we agree to the accession on 1 January 2007 after all. We think that too much damage has already been done to the enlargement project. We therefore hope that all of this will end well and that Commissioner Rehn will suggest the date of 1 January 2007 to his colleagues, so that we can give that a joyful welcome during the June debate. Thank you for your attention.
. Mr President, ladies and gentlemen, Commissioner, the central question in this debate is what is now the best way of ensuring that the reforms, particularly in the area of justice and in the fight against corruption and organised crime, are sustained beyond 2007. How, in the Commission’s view, is this best to be guaranteed? What do we think? Should we keep 2007 as the date, or should we move the accession to 2008 after all?
My group is still as united as ever in its support for further enlargement of the European Union. If, in future, the Western Balkan countries or Turkey meet the conditions, then, as far as we are concerned, they are most welcome to join. Nevertheless, if we take that as our starting point, there are two different possible answers to this central question. There are those in my group who claim that it is precisely because we are so strongly in favour of this enlargement that we should be extra critical and check whether the countries actually meet the conditions at the start of the accession process, so that neither the EU nor its enlargement strategy lose credibility.
If we then look at Romania and Bulgaria, with all the differences that exist between those countries, we have to conclude that, at the moment – and I would make a point of saying this – they do not meet a number of the prescribed conditions, and that we can justifiably be sceptical about whether they will make the grade in eight months’ time, on 1 January 2007. That is why some of my group think it justified that the pressure should be kept on until the very last minute, until 1 January 2008, in order to guarantee that all countries meet those criteria.
Others in my group, among whom I would include myself, believe that there is a clear difference between Romania and Bulgaria. Looking back on last year in Bulgaria, we have noticed that reforms are taking place at a superficial level, that implementation is limited, that reforms are being introduced more slowly, and that some vital ones were not carried out until the very last moment.
Looking at Romania, on the other hand, it is evident, not only to us in this House, but also – or so it appears from their reports – to many national and international NGOs and experts, that that rate has gone up and that there is definitely tangible progress, not only on paper but also in practice. Judges and public prosecutors feel free at long last, free from the burden of political influence. There are real guarantees of an independent campaign against corruption, and, fortunately, a number of initiatives have been taken in respect of cases of it in high places. That is why it is also justified to reward this tangible progress in Romania by saying that we abide by the accession date of 2007 but – and I am saying this to Mrs Neyts-Uyttebroeck – only provided that there is a strong monitoring mechanism in place, not in the general sense as the Commissioner suggested, but specifically in the areas of justice, reform and the fight against corruption.
It is in that area that we believe it to be necessary to monitor those positive developments even beyond the accession date, and we think that, in the unlikely event of those developments not being sustained, there should be financial implications. The message we want to send by this to the people of the EU, but also to candidate countries such as Croatia and Turkey, is that if you really try your best to carry out reforms, you will be rewarded for this as a candidate Member State. If, on the other hand, you believe that the EU will look the other way, you will be penalised.
. Mr President, as a representative of two Dutch Protestant parties, I care deeply about the freedom of religion in the candidate countries Romania and Bulgaria, and particularly about the legal position of churches. In the last quarter, Forum 18 News Service has published a number of reports on this topic which give me cause for great concern about how Bucharest and Sofia are implementing something that is one of the fundamental political Copenhagen criteria.
I should like to know, Commissioner, where you stand on the proposals that are being made in Romania and Bulgaria concerning the mandatory registration of religious societies, which is something to which my Dutch Government is, in line with international standards, opposed. I do not, in the context of this debate, expect a comprehensive response from you, and so I will give you the Forum 18 documents in a moment. I would be much obliged if you, in your reports in mid-May, could refer to this topic.
I would make the same request of you in respect of the long-drawn-out issue of the restitution of Hungarian church property illegally confiscated by Romania’s Communist government between 1945 and 1989. According to the information available to me, this involves a total of 2 140 church properties, of which the churches are as yet in full possession of only 54. It would not look very promising, Commissioner, if Romania were to join the EU with this burden from the past distorting its relations with its Hungarian minority.
– Mr President, Commissioner, once again we face the dilemma – which we have brought upon ourselves – of whether or not we might have to change a scheduled accession date without offending the country – or countries – concerned. Giving more time to the reform processes that have already begun would, however, be as much in the interests of the EU as of the candidates. Past experience has taught us that welcoming, out of political – or what are claimed to be political – considerations, a country into a club for which it may well not yet be ready can have devastating consequences.
It is always the public who have to pay the price when the political nomenklatura want to press on towards something for which the time is not yet ripe, and this is something that we have to bear in mind when considering the possibility of enlarging the EU to include Romania and Bulgaria, even though they do, of course, belong to the family of European peoples and must become Member States. Not only is it questionable whether the Romanian and Bulgarian economies can currently take the strain of accession to the EU, but it is also nothing like clear how the funding required for the first three years – which can potentially run up to EUR 24 billion – is to be arranged.
It is possible that we will be left with no other option but to delay this enlargement by a year, or in any case by a certain period of time. Any other course of action could well send the wrong message to other candidates for accession and would, in the final analysis, be detrimental to the people of Romania and Bulgaria.
Mr President, we do not question the timeliness of this accession as we listen to this debate today. But let me draw your attention, Commissioner, to some important factors when you prepare your report.
One is that, despite the huge steps taken, reform of the judiciary and the fight against corruption are still of major concern as regards Romania and Bulgaria. Dozens of emails and letters inform us that the mere adoption of laws is far from satisfactory in solving the problems or in changing existing practice in this area. The implementation of these laws and their reflection in everyday reality should also be taken into account by the Commission.
Although it is often questioned whether the situation of minorities is an important factor in this process, their inclusion among the Copenhagen political criteria, as well as the fact that they were monitored during the accession process of the ten previous new Member States, clearly indicates their significance. Although several problems of the Hungarian minority in Romania were identified in this process and formulated by the Community itself – also reflected in Parliament’s resolutions and previous Commission reports – they are still left unresolved.
That is the situation, despite the fact that the Hungarian party is part of the ruling coalition. This is presented as a solution in itself, which is not the case, despite the nice promises made by the government. In reality, few things have changed and, in any case, far fewer things than expected within the community. No minority law has been adopted and there are no signs that this will happen in the near future. Neither the requested necessary institution-building nor developments in mother-tongue higher education have taken place.
I ask you, Commissioner, to include a reference to the unresolved questions that reflect the real, present concerns of one of the largest minorities in Europe with special roots and tradition in this region. Neglecting these specific concerns, as well as the others regarding the judiciary and corruption, would bring the EU’s credibility into question, both within the acceding countries and within the Member States.
Mr President, I am not going to repeat the comments made by our rapporteurs, which I fully support, but I would like to come back to Article 39 of the Treaty of Accession. My group’s opinion has already been stated by our leader Mr Schulz. During our recent visits to Bulgaria and Romania, we had a great number of meetings – not only with government members and officials but also with opposition members, representatives of trade unions, NGOs, academics, representatives of the business community and the EU Member States’ ambassadors – and no one we spoke to came to the conclusion that there is a serious risk of either country being manifestly unprepared to meet the requirements of membership on 1 January 2007.
As you, Commissioner, have very correctly pointed out in numerous exchanges of views in this House and in the Committee on Foreign Affairs, Bulgaria has shown continuous progress in all relevant areas, including regional cooperation, modernisation of the Bulgarian police, development of social services, reintegration of persons and minorities, labour and social policy and childcare. I could go on and on, but let me assure you that in Sofia they have got the message and all the progress that has been made so far or is currently being made has always been progress and always in the right direction. The Governments of Bulgaria and Romania know that the reforms have to be continued and more progress has to be achieved.
Commissioner, you said in a recent interview that Europe’s borders are defined by values rather than by the geographical guidelines. You said the values defined the borders. Well, I fully agree and I strongly believe that Bulgaria and Romania share our values of democracy, human rights and the rule of law, and their place from 1 January 2007 should be inside our European Union. Their borders from 1 January 2007 should be our borders. And there the dynamic concept of the EU will move to new borders. I do not want to repeat what a previous speaker was saying, but I fully share Mrs Gál’s opinion on the minorities in Romania.
Mr President, I see the questions today as pertinent and important, because they reflect the general view that there are still concerns about justice, the rule of law and corruption in the two candidate countries under discussion.
Successive governments in Romania and Bulgaria have made superhuman efforts to comply with the advice and recommendations of the European Union. Much of this effort is not easy to see by outside observers. Structural, economic and social reforms are by their very nature unglamorous and not of any interest to the media. However, in Romania, for example, both the former Nastase government and the current Tariceanu government have shown remarkable commitment to the , as well as playing a steady hand in spite of the cut and thrust of national politics.
Legal reform and the fight against corruption have to be carried through very carefully in order to succeed, so they are always slow to bring results. If too many high-level politicians are sued it may begin to look like a witch-hunt. However, in Romania, Minister Monica Macovei, backed up by her Prime Minister and her President against considerable opposition within the system itself, has made dramatic steps.
In my view, to delay accession by one year would bring no real benefit to the European Union, Romania or Bulgaria or to their electorates, as one year is not a significant timeframe in accession terms and no significant reforms at all could be expected in such a short twelve months. However, it would send a very damaging signal to these two countries, both of which have bent over backwards to accommodate the Union’s advice and requirements in a spirit of real partnership and openness. The risk would be to alienate public opinion in these countries against the Union and that would risk us being seen as vacuous and vacillators.
Currently both countries are strongly pro-European Union. It would be a real shame to risk the high level of trust that those nations have shown – among both the governments and the people – being lost.
Mr President, I would like to share with the Commissioner a concern I have on the current market situation in Romania by giving him an example.
Last year I visited Rafo, the third biggest oil refining company in the country, and by far the biggest firm in the poor Moldavia province. The company is trying to overcome major financial problems that have been accumulating since its privatisation in 2001. Members of its administrative board made me aware of the pressures and obstructions they get from the Romanian Government to continue with the company’s activities.
Although in July last year a new investor clearly expressed its willingness to clear Rafo’s nominal debt to the Romanian authorities, until now the Government has not shown any interest in this offer. Moreover, the Government’s demand for advanced VAT payments for imported raw materials – which makes Rafo the only company in Romania to have its operation conditional on paying VAT in advance – poses a serious threat to the company’s viability. This discriminatory treatment, which is against free market rules and which questions the impartiality of the Romanian Government towards the companies competing in the market, is still maintained in spite of the solvency and serious intentions of the new investors.
Mr President, the public in Bulgaria and Romania are pinning great hopes on membership in the European Union. Commission and Parliament documents about the progress made by the two countries towards accession confirm that both have put a great deal of effort into preparing for membership. Despite difficulties, they have carried out, and continue to carry out, significant reforms to their political and economic systems. Recently, though, there has been increasing talk, particularly with regard to Bulgaria, of postponing accession, of vague protection clauses and of ‘other means’.
Bulgaria and Romania are struggling with the legacy of the Communist regime. Just like the Member States that joined the European Union in May 2004, they have a huge amount of ground to make up in all fields. This makes it all the more imperative for us to avoid delaying what both countries see as their chance for more rapid development. We should not divide Europe once again into the better-off and the worse-off. I am in favour of keeping 1 January 2007 as the date for Bulgaria and Romania to join the European Union.
– Mr President, Commissioner, ladies and gentlemen, I am glad that we in this House may well soon be able to welcome Bulgaria and Romania into the European Union, for that would mean that that reunification of the European continent – for which we have all been working for many years – would have been successfully accomplished.
I would be even more glad, though, if it were even now clear that all conditions for their accession had been fulfilled and hence that conditions were ideal for these two countries to become Member States of the European Union. I can, then, do no other than urge Commissioner Rehn to do, as regards the report, what the Commission is required to do in its role as guardian of the treaties, in which capacity it has to ensure that all those things that are agreed are actually done, and to consider whether the period left, which now runs until the end of the year, is sufficient to get those things done that have not yet been. That is the Commission’s task, and, having performed it, the accession treaty requires that it draw the necessary conclusions.
In the last few days, I myself have had the opportunity to travel with a delegation to Romania, and I would like to say that what we were able to see and experience both in Bucharest and in other parts of the country was very impressive. I can do no other than urge all those in positions of political power – not only in Romania, but also in Bulgaria, where recent days have shown that there is some catching up to do where reform is concerned – to maintain their zeal for reform and not, once 16 May dawns, to fold their arms and say that everything has been sorted out. This is something we have to do together, and we will not be able to unless the process is continued with determination.
Let me conclude by saying one thing, namely that the reason why these reforms have to be carried out in Bulgaria and Romania is not in order that these countries might pass muster in the eyes of Commissioner Rehn or of the European Union; on the contrary, they are necessary in order that their peoples may live in countries in which they may be certain of the law’s protection, with their interests served by stable and democratic institutions. If that is understood, then we will be on the right track.
Mr President, even though the Commissioner may struggle to answer a number of questions because he is still working through some of the issues, I am convinced that he has grasped the importance of those questions and the fact that we expect the answers by 16 May. As my group chairman has already said, we assume, hope, and expect that both the countries under discussion today will be able to join on 1 January of next year. This is something we have always said, and we also believe that we should not create an atmosphere of competition between Romania and Bulgaria. That is not what this is about at all.
Whilst we should discuss what is yet to be done, we must also, and above all, take stock of what has been achieved so far. Over the past few years, it has been our constant refrain that both countries still had a lot to get done; now, we can look back and say that both of them have achieved a great deal. There is also a little coda to this, on which the Commissioner will be reporting in a few weeks’ time.
As my colleague has already stated, we, as a group, did the same thing that Mr Ferber has apparently done and launched our own monitoring initiative. We went to Bulgaria and Romania, and noticed that much progress has been made in both countries. In all talks, we get the strong impression that both governments, including the Bulgarian Government, recognise what is yet to be done. I am convinced that the talks that are still underway about a number of problems will reach a successful conclusion. That is why I am optimistic about the outcome on 16 May.
We also insist that the Council, in June, should base its decision on Commission’s proposals and Parliament’s verdict. I think – as do many others – that there are a number of areas in which work will continue until the end of the year, that the pressure should be kept on in terms of the process and that we cannot indeed rule out a time when a number of safeguard clauses will need to be put in place, although I would urge both Romania and Bulgaria to do everything in their power to avoid this.
In the final analysis, what matters most to us in the assessment after 16 May is what the Commissioner said on 3 April, namely that we can postpone the debate only if it turns out that one of the two countries is clearly unprepared in one or more areas. I assume that this conclusion, that those words, will not be used in the Commissioner’s reports, but we will have to wait and see.
Finally, if you will allow me to comment on the Commissioner’s opening remark, I should like to draw your attention once again to the floods, particularly in Romania, but also in Bulgaria, and appeal to the Commission to make every effort in order to help those two countries, along with Serbia, and also to examine what can be done to prevent such disasters from striking in future.
– Mr President, Commissioner, I can tell Mr Schulz that, in the ‘other country’ the political hue of whose government he seems to be unable to recall, it is the Liberals who are in power. It may be difficult for a German social democrat to imagine, but there are such things in Europe as Liberal Prime Ministers – there are, indeed, several of them.
Ladies and gentlemen, as has already been made clear by Mrs Neyts-Uyttebroeck and Baroness Nicholson of Winterbourne, we Liberals want Bulgaria and Romania to join the European Union, and they will do that on 1 January 2007, subject to all the national parliaments ratifying the accession treaty, which is what it currently appears likely that they will do. Not everything, of course, is as yet exactly as it should be, and much remains to be done. What representatives of the Bulgarian Government have to say about the attitude of the country’s justice system to reform is contradicted by what is reported by German judges who have been there, and it is for that reason that I myself think it right that the Commission should give serious consideration to whether sensitive areas such as justice, the economy, and the internal market need to be monitored, and report back on the subject either in May or in the autumn.
When our counterparts in the national parliaments vote on the accession of the two candidate countries, many of them will be able to rely on the latest report from the Commission, but we voted at a time when it looked as if Bulgaria was outstripping Romania in the reform stakes. What has happened since then is evidence of the unsurprising fact that we do not possess the gift of prophecy, and so we should not act as if we did. What we must do in the case of future enlargements is to take care that we vote on them close to the date of accession rather than a year and a half beforehand, and I want to make it clear that that is our fault and not the fault of the candidates for accession.
Secondly, the Commission cannot recommend that an accession be delayed; so it says in today’s , and the newspaper is right, for what would happen if its recommendation, for want of a few votes in the Council, was not complied with? There would be two countries sitting in the Council, a majority of which would previously have been against either of them being present at all. No, that is not on, and it shows that Article 39, the treaty’s deferment clause, is, in the final analysis, toothless.
That Bulgaria and Romania will accede is not a matter of doubt; both countries have achieved a great deal. We, too, though, have much left to do in order to improve our enlargement policy, and I would like to add that I am very glad that we are having this debate in Brussels rather than in Strasbourg.
– Mr President, to all those worried and talking about incentives and criteria, I wish to say that there is no need to worry. Our 'transatlantic friend' has taken steps to ensure that both Romania and Bulgaria will accede to the European Union on time.
To tell the truth, the driver of the European vehicle is sitting in the back seat. Bulgaria was the first country to support the United States of America in the war in Iraq and now it is again the first country willing to take part in the new venture that leads to Iran. Let us look at the parallel consequences:
- firstly, the poorer areas of the countries of Europe covered by the Cohesion Fund today will not be covered tomorrow because another two poor countries will join it. Tell your voters in southern Italy, in France, in Ireland, in Portugal and in Spain that there will be no more money and that they will not be entitled to money from the Cohesion Fund;
- secondly, if a Polish plumber travelled thousands of kilometres to get work in Paris, a Bulgarian plumber, farmer or worker will travel just 15 kilometres. So protect Greek workers who have been living within the framework of Europe for 25 years and will lose their jobs.
Mr President, as a member of the Delegation to the EU-Romania Joint Parliamentary Committee I congratulate the Commission and the Romanian Government on their continued cooperation in moving close to preparedness for full accession. I believe every effort should continue to be made, because any deferment, any delay, would have a serious negative impact on public opinion in the acceding state and only encourage those interests most opposed to reform.
There is, however, one area in which the Commission should maintain its vigilance, and that concerns provision of care for orphans. It is the experience of many charities working in the field that they remain hampered by the failure to enact and implement envisaged legislation which would allow the Government and the charities to enter into contractual relations, thereby permitting the charities to receive matching funds.
It is also the case that the charities are receiving different advice from government inspectors about the provision of services and the necessary technical standards of equipment from that which pertains in state orphanages. Would the Commissioner impress upon the Romanian Government the continuing need to improve the provision of care for orphans? Would he emphasise the need to enact the envisaged legislation, enabling charities to have proper contracts with the government and allowing them to have financial support?
In the context of achieving the successful future enlargement of the EU it is essential that humanitarian conditions play a central role in the continued cooperation between the Commission and the acceding states.
– Mr President, I would like to start by extending warm thanks to the Commission for keeping so consistently to a clear line, and for the pressure it, together with this House, has brought to bear, to which pressure alone is attributable our success in getting major changes made in Romania and Bulgaria. Having visited both countries, I do think that both governments and both parliaments have made significant changes in this respect, and it is this pressure that has induced them to make them.
I think it is simply human rather than something negative for us to give thought to in which areas we should, once the decision is taken – which, it is to be hoped, will favour 2007 – to some extent monitor and exert a certain amount of pressure. It is the NGOs in both countries that are constantly recommending that we combine a decision in favour of 2007 with – where necessary – ongoing monitoring processes. This would prevent any ‘second-class member’ situation arising, for monitoring of this sort has been done in the past; it is going on even now in some areas, and it is also necessary.
There is one other consideration I would like to add; you, Commissioner, have constantly taken a more critical line on Bulgaria, and have indeed done so just now. Now it may be that the earlier negative assessment of Romania has put that country under greater pressure, but, having discussed this yesterday with the Romanian minister of justice, I would like to point out that neither the number of MPs whose parliamentary immunity is suspended nor the number of them who are charged can be taken as evidence of a country getting better or worse.
What I believe matters is substance, that proceedings should be embarked on where there is real reason to do so, and I do believe that Bulgaria, like Romania, is endeavouring to make charges stick and take hard-hitting action where corruption is to be found. As we have seen from various peer reviews, too, opinions can differ as to which reform is the right one. I agree with you that we have to ensure that the independence of the judiciary is guaranteed in both countries, while at the same time pressing the justice system to speed up proceedings, and I am in complete agreement with what Mr Schulz said: ‘We want it to be possible for both countries to accede in 2007, for that would be, for all of us, the greatest possible success.’
Mr President, ‘wider still and wider shall thy bounds be set’. This is not a European Union any more. What you are all after is a European empire, is it not? It does not matter whether they reform or not, they are joining – the political decision has been made already.
I was one of only three British MEPs – all UKIP of course – that opposed the last wave of enlargement. Free movement of goods and services between countries with vastly differing levels of wealth is a plain different thing to the free movement of peoples. We have had over a third of a million people move into Britain from countries like Poland in the last 20 months, and when Bulgaria and Romania join there will be another flood of migrants into Britain.
It is not just bad for Britain: it will be bad for Bulgaria and Romania because their brightest and best young people will be lured away by money. It is bad for us. It is bad for them. In fact the whole project looks like madness.
– Mr President, we all know that the issue is not whether or not Romania and Bulgaria are able to become Member States of the European Union; that has been decided, and we look forward to their accessions.
What is at issue, though, is the application of the Treaty and whether or not the postponement clause can be used, and hence the credibility not only of our enlargement policy but also of the European Union itself. Does the European Union meet its own requirements and conditions? You, Commissioner, stressed that justice and home affairs are at the heart of the assessment, and told the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs that there had been much progress, but that there were still serious deficiencies. You said – with specific reference to Bulgaria – that the independence of judges was not guaranteed, and that, while the first steps to combat corruption had been taken, nobody was being sentenced for it; that not enough was yet being done to combat organised crime and that trafficking in human beings was a problem.
I have to tell you, Commissioner, that, if all these problems can actually be sorted out, then I will be all in favour of both states acceding in 2007, but if the Commission’s report, presented to us as the fruit of close scrutiny, confirms the presence of deficiencies that cannot be remedied, then we should consider the possibility of allowing these countries still more time in order to enable them to actually meet the conditions for accession.
The fact is that, if there are serious deficits in justice and home affairs, and we still do not avail ourselves of the options contained in the accession treaty – by which I mean the application of the postponement clause – then I am persuaded that that gives the wrong impression of what the enlargement process is about, and both the enlargement policy and the European Union as a whole would have lost all credibility. I take it, then, that you, Commissioner, are aware of what your responsibility is when you draft the report and present the conclusions to Parliament in May.
Mr President, as one who was in Copenhagen when we formulated the Copenhagen criteria in 1993, I have one opening wish to express to the Commissioner: that we do not make any new claims to Bulgaria and Romania compared to the ones we always have based our enlargement politics upon. No new claims, no extra demands, but exactly the same claims and demands as we have asked from all our Member countries, I take that for granted.
Secondly, as our group chairman Mr Schulz said today, it is our common feeling that we have passed that critical mass where we can say that Romania and Bulgaria are capable now to come into the European Union. They are not perfect in all aspects. There are still problems ahead – you have mentioned some of them and we have mentioned some of them, but our common judgement is that we are on the road, the direction is there.
To tell you the truth, as you know Commissioner, I can still see corruption problems in some of the existing Member countries within the European Union. Even in my own country I can see some types of crime which we can see also in other existing Member countries. So please, Commissioner, do not make your judgement – and I know you will not, but I am just saying it – based on the number of cases in Bulgaria or Romania. It is about direction, reform, legislation and decisiveness to implement. I can assure you that both in Bulgaria and Romania immunity has been now moved away as an obstacle for bringing cases against Members of the Parliament or other personalities within the societies. That is very important.
Finally, as President of the European Socialist Party, I should like to point out that I totally agree with my group colleagues Mr Schulz and Mr Swoboda. We find that it is best to take the two countries in now. Over the next few months – until November and then the European Council meeting in December – we should look into how and whether we should formulate some transitional claims at the top of membership as of 1 January.
Mr President, the Commissioner has received a great deal of advice today, so I am not going to repeat anything other than the fact that we all hope that Romania and Bulgaria will meet the criteria and join the European Union. I have spoken on one specific issue at each of these debates and I do so again, and that is the case of abandoned babies and children in care in Romania.
I know that great progress has been made there. I have seen some progress. There are new laws in place. We need to make sure that the laws are fully implemented so that the children abandoned and in care receive the proper treatment they deserve. Unfortunately, we still have a debate about children who are apparently trapped, waiting for adoption out of Romania. I know that there is a ban in place and I would ask the Commission to give us the decisive view on this, because we have received conflicting information from both sides of this debate. I think our care for the children involved is central to it, and that must be the beginning and the end of this debate.
My view concerning Romania and Bulgaria – particularly Romania – is that membership of the European Union would be good for those children who find themselves abandoned or in care. Within the European Union these issues will continue to be raised and progress will be made.
I am glad that we are having this debate today if only to raise this issue again. I would ask you, Commissioner, because the Commission has observers there, to give us accurate information on what is happening in relation to the numbers of abandoned babies. What is happening to them? Is there proper fostering in place and are there pending cases still unresolved?
– Mr President, the European Commission has the institutional and political responsibility to submit the most objective and fair progress reports possible on 16 May, without compromise and on the basis of its own political and economic criteria, as with the other candidate countries.
Bulgaria and Romania – and this needs to be highlighted – have made significant progress and have carried out important political and economic reforms. That is why they cannot be taken hostage either to the present institutional crisis in the European Union or to the fact that certain European countries dispute the enlargement strategy.
Today, in our debate in plenary, we must emphasise that our fixed objective is still for Bulgaria and Romania to accede on 1 January 2007.
Commissioner, I should like to highlight in particular a question which is a sensitive issue and cause of concern to European citizens and Greek citizens: it is the question of environmental protection and nuclear safety, mainly on the part of Bulgaria, on the basis of plans to construct new nuclear reactors in our neighbouring country, Bulgaria. I believe that respect for and the application of the in the field of nuclear safety must be the European Commission's basic priority in the forthcoming period.
. Mr President, let me first of all thank you for this very substantive, serious and responsible debate. In my view there is lots of common ground for such a Commission recommendation on 16 May that complies with Parliament’s views that I have heard today. I will not be able to respond to all your questions now; I have done so on numerous occasions in the last couple of weeks and months, both orally and in written form. I am glad to continue to respond to your letters concerning Bulgaria and Romania and the progress made in these two countries.
Let me just sum up the view and position of the Commission as regards the accession date and conditions regarding Bulgaria and Romania. My goal is that both countries could join in January 2007. However, my duty is to ensure that when they join, they truly meet the criteria and join as fully prepared members of the European Union. In that regard, the jury is still out, at least until 16 May.
I want to add that safeguard clauses and continued monitoring can address certain sectoral shortcomings if need be. We will also outline this in May and, if necessary, specify in greater detail in our October progress report. However, at the same time let me underline that the real critical task for both countries is not to lose any momentum as regards the reforms and their implementation. The essential yardstick will be the progress both countries can still make as regards the reform of the judiciary and their fight against corruption and crime.
I fully agree with those who say that this is not a quantitative matter, but the critical thing is that there needs to be a critical mass moving the reforms further so that they become irreversible. For that we need to have clear proof that the structural conditions to fight corruption and organised crime are in place in both countries, because these issues underpin society and the economy in their entirety.
In conclusion I can assure you that the Commission shall present a fully objective and balanced assessment on 16th May and I can assure you that we make a proposal for a carefully calibrated decision that will maintain the momentum of essential reforms and their implementation on the ground up to and beyond the accession of the two countries.
That is our task as the guardian of the Treaties and for this I will ask for your support on 16th May and in the coming debate following that report.
The debate is closed.
Commissioner Rehn’s speech on the accession of Romania and Bulgaria to the EU is a source of hope to me. I would like to stress that the Polish Parliament voted almost unanimously in favour of accepting these countries into the EU, with only one vote against. This is because we believe that expanding the Union to include new countries will on one hand be an expression of solidarity among European countries, while on the other hand creating new opportunities and prospects for both the new countries and the whole of the Community. I would be delighted if the remaining countries were able to offer this expression of European solidarity in the same way as Poland.
It is to be welcomed that the Commission lays down strict requirements for candidate countries, in this way encouraging them to implement efficiently the reforms that still need to be carried out. I hope, though, that the Commission will be equally active in encouraging EU Member States to be as open as possible to Romania and Bulgaria when it comes to implementing the freedoms enshrined in the Treaties and renouncing long derogation periods with regard to the labour market, for example. If we set a high level of obligations, we must also allow new countries to benefit in full, and as soon as possible, from the rights to which they are entitled on the basis of the Treaties.
The next item is the Council and Commission statements on the suspension of aid to the Palestinian authority.
. Mr President, Commissioner, ladies and gentlemen, ladies and gentlemen, the European Union has a long tradition of solidarity with the Palestinian people, as have all its institutions, not least this House. In the past, we were always agreed on the basis and the principles by which this solidarity with the Palestinian people – and the European Union’s Middle East policy itself – were determined.
They were founded upon the right of Israel to exist within secured and recognised borders, and on the Palestinian people’s right of self-determination. What has become known as the Oslo process, and the Roadmap, have begun to give this right of self-determination practical shape in the form of a independent Palestinian state coexisting side by side with Israel. The European Union, then, is firmly committed to the two-state solution, and to these principles all its policy measures, and all the support that the European Union gives, were made subservient.
These principles continue to apply, and the Council takes the view that the peace process can succeed only if it is conducted in harmony with them. Let me go through them again. There must, first of all, be a clear renunciation of every form of violence as a solution to the conflict, with, in its place, a process of thorough negotiation. Secondly, there must be an acknowledgement of Israel’s right to exist, and also, finally, of the undertakings on the basis of the existing agreement, including the Roadmap.
It is by these principles that the Council’s Middle East policy is guided, and it is for that reason that the European Union will continue to support the peace policy adopted by the Palestinian President, Mr Abbas, who was directly, and with a large majority, elected by the people. The Council has very carefully monitored what has been happening in the Middle East over recent months. We did of course hope that a newly-elected Palestinian government would be guided by the principles I have enumerated, and the Council observed very closely to what degree there was any perceptible movement in this direction.
Today, though, it is an unfortunate fact that we cannot find any evidence of the Hamas Government giving any indication of being prepared to accept without reservation this basis for support from the European Union, and nor was its response to the suicide bombing in Tel Aviv at the beginning of last week an encouraging sign.
At the same time, though, the Council does have an interest in the continuation of support for the Palestinian people and their basic needs. The Council’s policy – and the Commission’s, too – must be determined by the tension between, on the one hand, the Palestinian people’s election of a government that is not founded upon the principles that the European Union regards as binding, and, on the other, our striving not to abandon them.
I would like to make it clear that the Commission has acted very responsibly in this regard by taking the precautionary measure of suspending payments and the provision of technical assistance to the Palestinian Government until such time as a final decision is taken.
The last time the foreign ministers of the European Union met in Council, they reached agreement – after very serious and thorough debate – that, while direct payments to the Palestinian Authority were to be suspended indefinitely, at the same time, the attempt would be made to maintain the provision of aid via non-governmental and international organisations in order that the basic needs of the Palestinian people, not least in health and education, might continue to be met. The major donors – and the EU continues to give more than any of them – will continue to attempt to maintain the supply of aid without funds having to go straight to Palestinian Government institutions, so no funds will go directly to the government or be distributed by it.
The World Bank, too, has carried out a study examining the effects not only of reduced aid provision but also, and primarily, of the Israeli Government’s retention of Palestinian customs and tax revenue. The Council has, in terms that admit of no misunderstanding, demanded of the Israeli Government that it should take action to improve the Palestinians’ humanitarian and economic situation, and in particular that it should remit to the Palestinian authority the customs and tax revenue that constitute that body’s principal source of income.
We must of course ask ourselves whether there is any alternative to this policy. It is our belief that, given the fact that Hamas is an organisation that is on the list of terrorist organisations and gives no indication of any tendency to acknowledge the fundamental principles to which I have referred, the European Union has no choice but to adopt a policy of suspending direct payments to this government, although it is to be hoped that this will be only a temporary measure.
It will remain a priority that the new Palestinian Government should share with us the fundamental principles that are indispensable to the success of the peace process.
A two-state solution without a Palestinian Authority functioning on a democratic basis is by its very nature unthinkable, and so we must hope that the Palestinian government will be guided, both in the medium and longer term, by these principles, and must work, and send out clear signals, to that end.
It is also important that the European Union should maintain a common front with the international community; the Middle East quartet plays a vitally important part in this, and it is important that we, in our dealings with the Palestinian Government and people, should all be saying the same things, and saying them clearly.
. Mr President, President-in-Office, the election victory of Hamas in January presented the European Union with a totally new situation. We supported the Palestinian elections and we also, I have to say, respect the outcome. But the heart of the matter is indeed the emergence of a Palestinian Authority whose government is led by members of an organisation included in the EU terrorist list, and that continues to this day to attempt also to justify, for instance, suicide bombings in Israel.
In January, the Council and the Quartet set out clear principles – that have just been mentioned again – for continued engagement with the Palestinian Authority. I am the first to regret that the new government has so far refused to renounce violence, recognise the right of Israel to exist and accept existing agreements. These principles are indeed the expression of a commitment to work, as we said, for peace by peaceful means. They are not new: they have underpinned our cooperation with the Palestinians for many years. As a result, the Council, meeting two weeks ago as was just mentioned, endorsed the decision of the Commission to temporarily put on hold assistance to or through the Palestinian Government and its ministries.
The Commission’s action is a precautionary measure taken to ensure that no Community funds pass into the hands of Hamas. We have taken it pending the possible evolution of the Palestinian Authority position and a definitive decision by the Council on relations with the Palestinian Authority. It is not a definite decision: we are currently reviewing our projects involving payments to or through the Palestinian Authority to see whether we can find alternative solutions. My services have already held a meeting for instance with the office of President Mahmoud Abbas to discuss implementing some of those projects, for instance through the office of the President.
I want to make very clear what this means. We have suspended payments going, as was said, to the Palestinian Government, but we have not suspended aid to the Palestinian people. On the contrary, since the beginning of this year, we have stepped up our aid to the Palestinians. On 27 February, I announced a EUR 120 million package of aid, including help for refugees and help with fuel bills. This means that we committed almost half of our normal year’s budget in only two months. EUR 100 million of this has already been paid: five times more than we paid for the same period in 2005.
This represents an acceleration of our aid to the Palestinian people, not a suspension of aid to the people. The Commission is all too aware that the economic, social and humanitarian crisis in the Palestinian territories is unfortunately getting worse. I have seen the reports from the visits that some Members made to the region in the last few days, and I know you share our deep concern. We will also come forward with further measures to help the population, but we must also be clear on one point: the key to preventing a humanitarian disaster in the Palestinian territories lies with Israel and the Palestinian Authority, not with the international community.
I have heard some people say that Europe has been paying the salaries of the Palestinian Authority. This is just not true. Our support to the Palestinian Authority budget in the past has been linked to reform. At most it has covered less than 10% of the salary bill. The real question is that of Israel withholding Palestinian customs and tax revenues. These are Palestinian taxes which people have already paid. Withholding them means that basic services will not be delivered, salaries cannot be paid and families will suffer.
Israel has also increased the closures of territory in the West Bank and into and out of Gaza. Addressing these problems will do more to help the Palestinian people than any measure the EU can take. All of us in the international community have to intensify our diplomatic efforts with Israel on these two issues.
On the Palestinian side, President Abbas has indeed a key role to play, including in negotiating with Israel. We are looking at how we might best support his Office, but we are not in the business of parallel structures. Rather, we are looking with other donors at the possibility of establishing an international supervision mechanism that could facilitate the control of funds for donors to meet needs, for instance in the health and education sectors. The Quartet meeting on 9 May is an opportunity for the international community to address this question, as well as measures Israel could take to ease the humanitarian situation.
I wish to conclude by stressing our wish to see an evolution of the positions taken by the Government of the Palestinian Authority, not its failure. In this way we are looking to address the contradiction between the positions currently espoused by members of the new Palestinian Government and by Hamas as an organisation and the EU objective of a negotiated solution to the Israeli-Palestinian conflict, with Israel living side-by-side and at peace with a future Palestinian state based on the 1967 borders.
. Mr President, following the statements by the Presidency-in-Office of the Council and by the Commission, and following the results of the Palestinian elections, to which Mrs Ferrero-Waldner has referred, it is clear that a political, economic, social and humanitarian crisis, an economic collapse, is brewing. There is even talk of the possibility of a civil war, which we hope will not materialise.
In any event, as Mrs Ferrero-Waldner pointed out, we are clearly dealing with a double contradiction: an internal contradiction from the European Union's point of view, because it is not possible for the European Union to include the party that has won the elections on its list of terrorist organisations and, on the other, to make a financial contribution from the Community budget to an organisation that does not renounce violence.
There is also an external aspect to this problem: the international community, Mr President, must be united in its rejection of terrorism and of violence.
I believe that this Parliament must support the statement by the Presidency-in-Office of the Council. We must be forthright in defence of our principles; we must try to channel the aid via the President of the Palestinian National Authority; we must try to ensure that the Palestinian people do not suffer, as Mrs Ferrero-Waldner has stressed, and we must continue to provide aid for fundamentally humanitarian reasons.
Mrs Ferrero-Waldner has also said that nobody has helped the Palestinian people as much as the European Union. And that is absolutely the case, because of every 100 dollars spent on this peace process, 60 have been provided by the European Union.
Mr President, we cannot carry on helping the Palestinian people if their government does not help them, if it does not reject terrorism entirely and for good, if it does not renounce violence and if it does not recognise the State of Israel and the agreements that have been reached between the Palestinian National Authority and the other party in the peace process. Aid must be conditional upon these things, Mr President, and I believe that we in this Parliament must fully support the Presidency-in-Office of the Council and the Commission, whose position is more than reasonable.
. Mr President, Mr Winkler, Mrs Ferrero-Waldner, ladies and gentlemen, I confess to having doubts about the way in which EU policy is shaping up in the difficult situation in the Middle East. I am worried about the fact that the decisions made by the Council are liable not to facilitate even a gradual transformation of an objectively difficult situation; I am worried about the risk of further radicalisation that may result from the desperation in Palestine.
I am not disputing the fact that the requests directed by the Union to the new government in Palestine are fair; it is the means used for this purpose that puzzle me: the Palestinian people must be able to count on our full economic, political and moral support.
You say that you want to continue to guarantee the provision not only of emergency aid, but also of education and healthcare. I do not understand how this can be done if the administration is completely excluded. We also need to pay a great deal of attention to the delicate – and I stress the word delicate – relationship between the presidency and the government in Palestine.
I will conclude by making three suggestions:
- we should work towards consolidating Hamas’ decision to call a truce, a decision that has also been confirmed;
- we should work towards developing, and devolving responsibility to, all of the actors involved in the Palestinian political framework, even with a change in the government in prospect, and propose to both of the negotiating parties that they acknowledge the agreements and the road map;
- we should work towards achieving a new chapter of mutual legitimisation with the prospect of a definitive solution in mind.
In this context, we can only confirm our opposition to any unilateral initiative that might jeopardise the possibility of finding a solution to unresolved issues such as that relating to borders, up to and including the status of Jerusalem.
. Mr President, we are in a catch-22 situation. We supported democratic elections in Palestine and ended up with a government run by a movement which figures on our list of international terrorists. Continuing financial aid to the Hamas-led government would lend support to a regime which denies the right of its neighbour to exist; stopping financial support renders the Palestinian State unviable, puts the jobs of 140 000 public servants at risk and ultimately adds to tension.
All political groups in this House are divided about what we should do. Mine is no exception. We supported the Palestinian Authority with USD 600 million a year because we wanted to influence the peace process. If we do not, others will. Hamas needs USD 170 million a month to pay its wage bill. Iran said ten days ago that it will give 50 million; on Saturday Russia offered help; the Gulf countries have promised some 80 million. By contrast, Israel is holding back tax revenue which belongs to the Palestinians and the US Treasury tightened the screws on Palestinian cash this week when it banned American nationals from doing business with the first democratically elected Palestinian Authority.
What message is the European Union sending by stopping aid to the Palestinians? The Council wants to stress that aid is conditional on an explicit political commitment. The answer that a delegation from this House was given by moderate Palestinians and by EU officials working there was that we are perceived to punish Palestinians for electing a Hamas-led government.
President-in-Office, Commissioner, people read the headlines, they do not always read the details.
And you know from your own country that an opposition party, once it gets into government, does not always do the things it said it would when it was in opposition.
Mr President, Liberals and Democrats urge Hamas to recognise the right of Israel to exist; they must recognise that being a democratically elected government brings responsibilities. However, we must understand their perception as settlement after settlement is built on the West Bank that Israel denies their right to enjoy a viable State.
The longer we delay recognition of that government, the longer ordinary Palestinians will suffer and the longer Israeli's will continue to live in fear in insecurity. It is incumbent on us all to create a new dynamic in the Middle East, taking advantage in the change in the protagonists. Hamas must be made to acknowledge that they will get no quarter from the international community until they renounce violence, recognise Israel and recognise the commitments to the Roadmap.
Israel must be told that its policy of settlement outwith its borders must stop and that parts of its wall must come down. Officially Hamas's ceasefire is unbroken although there are those who would wish to have it otherwise.
As long as that ceasefire holds there is hope of bringing the two sides together again for dialogue and negotiation. Let us, the European Union take the initiative, not leave it to countries like Iran.
Mr President, the situation in Palestine is very tense. The population has been hit by a brutal blockade, because they have chosen people the West does not like. Now they are isolated behind Israel’s dividing wall, with no ability to create a healthy economy for themselves. The only people to gain from what is now happening are the extremists. There is, in actual fact, an imminent danger of everything exploding.
I was one of seven Members of Parliament’s five large groups who visited the area two weeks ago and had meetings with representatives of all the parties in the Palestinian Parliament, including Change and Reform, which is Hamas’s parliamentary wing. It became clear that they recognise the pre-1967 borders and, therefore, Israel. Hamas has now, for 18 months, refrained from using serious violence against Israel, while Israel has systematically bombarded Gaza and frequently killed civilians, including children. Hamas has not set its face against the PLO sticking to the negotiating policy it has adopted. If the EU really wished to do so, it would not, in short, be difficult for it to find means of cooperating with the Palestinian authorities so that peaceful development might be strengthened and Hamas made more democratic.
That is not, however, what we are doing. Moreover, we accept a situation in which Israel sets aside all of the EU’s conditions. The EU’s and the United States’s double standard is all too apparent. Why should Israel not recognise Palestine and the pre-1967 borders? Why should they not respect the ruling given by the Court of Justice in The Hague and remove the illegal wall? Why should they not call a halt to the annexation of East Jerusalem? In defiance of the so-called roadmap etc, they are now putting up buildings in E1. Why should they not pay the Palestinians’ own money back, that is to say all the money that they are illegally withholding? Mr Solana has said that they ought to do so. Mrs Ferrero-Waldner has also now said very clearly that they should do so. They are not doing so, however, and absolutely nothing is happening. Lawlessness is on the increase, and it is our, that is to say the EU’s, responsibility because we allow Israel blithely to ignore all the agreements. When we meet the Palestinians, it is, however, impossible to explain the double standard we have got used to exercising in relation to Israel. They cannot understand this approach, our employment of which is perhaps the absolutely most dangerous thing we are doing at the moment. It is not our money dealings but our unsustainable double standard that is the problem.
Mr President, ladies and gentlemen, between Jerusalem and Maleh Adumin, an occupied territory since 1967, work has begun – today I believe – on building an Israeli police station, which has been paid for by the nationalist right with funds from a nationalist group. In return, an old police station located in Ras Al-Amud, in the centre of the Arab quarter of East Jerusalem, will be handed over.
Between 13 and 15 April, young people were killed, bombings took place in Gaza, 41 Palestinians were wounded and 10 homes were occupied by soldiers. I did not compile this list myself, it arrives every day, on a daily basis, from the European Commission in Jerusalem. There is nothing stopping anyone from knowing about it or looking at it.
In Gaza, the people are being bombed and starved, as you are only too well aware. In Gaza, the agreements that were made between the European Union and the Quartet in relation to Rafah and the Tul Karm crossing point to Rafah can be enforced by the European Union. The Tul Karm crossing point is closed, and the issue is not just a humanitarian one, and it is not just a matter of the Palestinians inside Gaza starving: the problem is one of freedom and democracy.
We must ask ourselves a question and then revert the terms. What should we be asking? We should not only be politely asking the Israeli Government to pay back customs monies, which were well and truly stolen, or to stop building the illegal wall.
We must push the Israeli Government, not just ask it to do something. We are continuing to demand, and rightly so in my view, that Hamas, for example, denounces violence, but we must also set store by the fact that Hamas has not carried out any violence for 18 months now and says that it wants to continue like that.
We have made demands, and Hamas has rejected them; but have we spoken to Hamas? Have any of you spoken to Hamas? They told us, the ones who went to Palestine, that we had not. No one has tried to talk to Hamas! It is really crucial that we do not appear as though we are collectively punishing the Palestinian population. For although projects have merely been suspended, the fact is that they are at a standstill. The European Commission in East Jerusalem has indicated that it will stop some project or other; it is the Palestinian population, not Hamas, that will suffer.
Basically, the Palestinians, like us, are divided: 235 000 people voted for Hamas and 213 000 for Al-Fatah and other parties. We must have the courage to admit the extent to which we are responsible for a policy that will come to nothing in the Middle East if we do not treat Israel and Palestine in the same way. It is really essential that we negotiate, just as many Israelis are saying, so let us also listen to those voices in Israel that are pleading for us to negotiate.
Let us try to understand what is happening in the Israeli Government: if a person such as Mr Liebermann, a racist and xenophobe, assumes power, what will we say? The European Union really can say and do more, if we are serious about having two peoples and two States, instead of what is happening now: one State that exists and another one that does not exist and is being constantly eroded.
. Mr President, my party, the UK Independence Party, constantly criticises the European Union, so it makes a pleasant change for me at least partially to be able to support the Commission’s decision to suspend funding to the Palestinian Authority. The Palestinian people have made the sad decision to elect Hamas, a terrorist front organisation, to government; they now have to live with the consequences of that decision.
The spending of taxpayers’ money in Palestine by the European Union has long been a scandal in that these monies have never been fully accounted for and have almost certainly found their way into terrorist pockets. The Palestinian people as such may be a deserving case for humanitarian aid, but such aid should not come from the European Union, whose own accounts have not been signed off by its own auditors for 11 consecutive years. The spending of international aid should be returned to national states.
– Mr President, Commissioner, ladies and gentlemen, this is one of the most difficult situations in which we have ever found ourselves, for what is being done here is wrong. It is unthinkable that taxpayers’ money should be handed straight over to an authority, a sort of government, that does not renounce violence and is opposed to another state’s right to exist being recognised. It is for that reason that it is unthinkable that they should be given the money, although we do know, on the other hand, that there are others who will stand in our stead and gain influence, and that is not a particularly good outcome. The only way of getting policy right in this area is to welcome the suspension of payments to the authority, while at the same time finding ways in which we may help the population directly, but this aid must have a high degree of visibility, so that the people on the ground see us as supporters of social and humanitarian processes, and so that it dawns on the population that opting for peace is worth it, for it is peace that most Palestinians – like most Israelis – want. They have had enough of violence and want to live together peaceably in two viable states, whose continued existence in the region is guaranteed.
It is with this in mind that we must continue to explore the ways in which another legitimate authority in the Palestinian sphere, namely President Abbas, can be helpful and what room for manoeuvre he possesses, for he – in exactly the same way as the Palestinian parliament – was directly elected by the people and possesses a democratic legitimacy of his own. He has renounced violence; he has recognised the State of Israel’s right to exist, and the Commission must consider in what ways this might be given shape in terms of actions and support.
These two possibilities are alternatives to paying the money to the Hamas-run Palestinian Authority, which has responded to the suicide bombing by making appalling statements, while the Israeli Prime Minister Mr Olmert has been measured in his words. I hope that the process may be set in motion by the continued use of well-judged language on our side too, and also wish to thank the presidency for its evident efforts at guiding the process down this path.
Mr President, I have only one question to ask today and I am going to get straight to the point. I am not going to ask you what you are going to do now, but why you have done it now.
What is the logic I am not talking about the justification but, rather, of the logic behind a decision that has immediately led to a resumption of violence, including the tragic bombing in Tel Aviv which produced ten victims and which constitutes a breach of Hamas’ truce; a decision that has led to the outbreak of a humanitarian crisis in Gaza and in the West Bank, with no alternative plan ready to be brought into operation; to Palestine’s swing towards Iran at the very time when the breakdown of negotiations on nuclear power with that country has us fearing the worst; and, finally, to the political weakening of Mahmoud Abbas who, if we support him too openly, is in danger of looking like a puppet operated by the West?
If, in short, elections were to take place tomorrow, I fear that it would no longer be 44% of the votes that Hamas would gain, but perhaps 70%. That is very serious. Some Members here, and I am one of them, made a bet that Hamas would embark upon a course of political resistance if given the time to do so. That is an absurd bet, but the history of terrorist movements shows that there is good reason for such absurdity. What is the reason, then, for a brutal decision that has had incalculable political consequences? Palestine is on the brink of civil war, the public services are collapsing and European policy has the image of sticking like a piece of chewing gum to US policy.
People had better not say to us that their patience was exhausted, that Hamas had been warned and that humanitarian aid will continue to be granted. The enormity of this decision warrants more plausible explanations. No one in this Chamber is unaware of the fact that a terrorist movement does not lay down its weapons without negotiating and especially not if the purpose of its resistance continues to be a factor. In Palestine, the occupation is omnipresent. As Mrs Morgantini said, there have been almost 50 deaths since January 2006, the construction of the wall continues, the banks of the river Jordan are being annexed and East Jerusalem is being suffocated.
What kind of game are we playing, then? Why are the Palestinians being punished? If nothing else, let us dare no longer to talk about money, but to turn our attentions back to the road map and to schedule an international conference focusing on Palestine and on peace. That was the second stage of the road map, and it is what we are waiting for.
– Mr President, Commissioner, Mr President-in-Office of the Council, this decision by the Commission and the Council is one that I regard as inevitable, and one that I welcome. I regret certain of the interventions made during the last half hour and regard them as excessively partisan.
This House, like Europe, has supported the idea of the Palestinian people having a state of their own for longer than anyone can remember, but we have now reached a point at which it has to be spelled out that no democratic election can legitimise terrorism, anti-Semitism and racism; no democratic election can legitimise a constitution that incites genocide and teems with Nazi slogans, references to Jewish world conspiracies such as that of the Elders of Zion, and similar Nazi propaganda. That is no basis on which Europe can negotiate and grant aid. Israel’s misdeeds – or whatever you want to call them – its mistakes, its use of violence, are not capable of being compared with the quite fundamental historical issue that we have come up against here. I welcome this stance.
In order that this conflict be resolved, much has been demanded of Israel, and much remains to be demanded of it. It is necessary not only that Israel should recognise the Palestinian state, but also itself bring it into being and make it viable. It must vacate the illegally occupied territories, hand over East Jerusalem, do away with the death lists, relax its economic stranglehold and hand back the territory it gained by building the wall. The list could well become an endless one, but there is one thing that must never again be demanded of Israel, and that is that it should bargain for its very existence with a government whose manifesto included the annihilation of the Jews and the destruction of Israel, a government that declared, immediately on being elected, that it would not lose sight of that goal, that it was – of course – not daft, that it would pursue its objective pragmatically and step by step, and that it would not, of course, not make it too obvious to the West that that was what they were about, and yet that is what they want to do – and today we have got to the point where this has to be said loud and clear; thank you for having done just that.
– Mr President, we have been monitoring with horror an exceptionally dangerous escalation of the situation in the occupied Palestinian territories since 30 March. According to the official report by the UN special coordinator for the Middle East to the Security Council, 40 people lost their lives last month, including at least three Palestinian children. And yet the vicious circle of violence continued with suicide attacks. We condemn the acts of violence against unarmed civilians, which can only cause pain and additional hardship.
This escalation in the situation is not helping to resolve the problem. The European Union is being called on and must also play its part in addressing the situation, by making an active contribution to stabilisation and to the resumption of talks to resolve the Palestinian problem.
Here, we want to express our support for the recent statement by the Palestinian President, Mahmoud Abbas, who is expressing his readiness to resume talks with Israel, and our disappointment, Commissioner, at the recent rejection of this proposal by the Israeli Government.
How in truth can the situation be stabilised when the European Council decides to freeze funding to the Palestinian Authority, support funds connected to whether or not the Palestinian people can survive – albeit with difficulty – and, at the same time, strengthen its state structures as a guarantee for the future creation of an independent Palestinian state?
What message are we sending with this decision to the Israelis, I wonder? How does the state of Israel see this? Possibly as a blank cheque for the continuation of the acts of violence and economic isolation, at a time when the international community is punishing the Palestinians. Who knows how late it will be by the time the quartet meets on 9 May.
I also wish to comment on the statement by my honourable friend Mr Batten, about the 'sad' decision taken by the Palestinian people. How on earth can we qualify as 'sad' a decision taken in a free, democratic manner, while under occupation, by a people in elections which we have called fair and transparent?
Mr President, I stand 150% behind the Council and Commission’s wise decision to freeze all direct budgetary aid to the Palestinian Authority led by an unreformed Hamas. I always questioned Western legitimisation and acceptance of Hamas candidates committed to armed struggle and to wiping the state of Israel off the map. I took the trouble of reading their 1988 charter, which is chillingly medieval, bigoted and steeped in incitement to anti-Semitism and support for Jihad and Sharia law. With hindsight we should have spelt it out more clearly, as we were clearly warned by Israel at the time that Hamas candidates should not have been allowed to stand unless they foreswore terrorist violence and recognised the right of the State of Israel to exist and they were committed to the undertakings of the PLO and the agreements made by the PLO on the Oslo peace accord, with the Quartet and on the roadmap for peace.
After all, the Muslim Brotherhood, Hamas’s spiritual mentors in Egypt, were not allowed to stand on a platform advocating a violent overthrow of their government. Furthermore, the entire generous aid package to the Palestinian Authority was predicated on a commitment to a two-state solution, achieved by peaceful negotiations.
I personally find it abominable that the Hamas government openly supported the suicide Passover attack in Tel Aviv recently and continue to allow rocket attacks which fall indiscriminately and deliberately on civilian targets in Israel: a war crime under international law.
Lastly, you know someone by the friends they keep, and last week allegedly Osama bin Laden himself, as well as President Ahmadinejad of Iran, endorsed the Islamist agenda of Hamas in their so-called Holy War against Israel. We must therefore find ways now to bypass Hamas in the delivery of humanitarian aid to the Palestinian people, perhaps through UNRWA, NGOs etc., and raise the visibility of the European Union in the process. We cannot give direct budgetary aid to an unreformed Hamas leading the Palestinian authority, that is completely unacceptable to the people who vote for me in London.
Mr President, funding is threatening the very existence of Palestinian institutions and there is a very real risk that they will collapse. Teachers and doctors have not been paid for months and it is the Palestinian people, civilians, who are paying the price of the EU’s position, which represents a collective punishment against the Palestinian people for their democratic choices. Not only that, but it is also utterly counter-productive. To suspend funding is to undermine the very political and judicial reforms which the EU has been supporting; to suspend funding is to drive people into the arms of extremists and into the arms of Iran in particular, with risks of much greater fundamentalist influence.
You talk about principles, but it is vital that the EU is consistent. You cannot make demands of Hamas that you do not make of Israel. Yes, mutual recognition and an end to violence on both sides are urgently needed, but it has to be on both sides. Israel has to recognise Palestine and to stop its state violence too. So my question to the Council is this: in the coming days the Israeli Government will be formed. Will the Council ask the new Israeli Government if it is committed to the roadmap and to the past agreement as presented by the Quartet, and will it ask if the Israeli Government is committed to a cessation of violence against the Palestinians, just as we ask Hamas to do all in its power to end violence against Israel?
Mr President, thank God our political group is fully united in one clear position: full support for the Commission and Council decisions. Allow me to use this opportunity to thank the Commission very much for consulting us and cooperating with us almost every day in this very particular situation.
We fully support the Quartet and the roadmap – the Quartet because of Russia. We have to make one thing very clear: this is not the consequence of fully democratic elections, but a failure of the Palestinian partner to recognise a legal base for mutual financing to recognise the Oslo, Paris and Cairo agreements and, of course, to recognise the State of Israel. We have to be here with humanitarian aid and here I support the position of our group. Our European aid should be visible and I deeply doubt that the United Nations Relief and Works Agency is actually a good thing to bring European visibility. We have to try to find another tool.
Financial supervision and international control mechanisms are of paramount importance, and here we will follow your intention and we will support you. We know that EUR 165 million has already been paid to Palestinians, so we have not stopped helping, we are there, and I think the Commission should be more vocal about the fact that we have paid the money to support the emergence of a viable Palestinian state.
Where are we now? We are in a position in which the Muslim Brotherhood pilot project Hamas has to turn to Iran to beg for money, making Saudis and Egyptians furious. This is a great success, because it leads to deep cleavage within Hamas and we are already weakening Hamas. However, we need to strengthen Palestinian liberals, we need a European initiative for democracy and human rights, and an international financial human rights tool to help the Palestinians strengthen moderate, liberal political parties.
Mr President, with regard to the Middle East, we Europeans have a clear choice: we can either join the great international coalition which is seeking the isolation and eventual collapse of the Palestinian authority led by Hamas, or we can opt for an autonomous European policy aimed at allowing Hamas to govern subject to a series of staggered and realistic political and security conditions to which the European Union could respond with more dialogue, more aid and, possibly, political recognition measures.
Let us not repeat the mistakes following the Iraq war: Chaos and the collapse of the Palestinian institutions could harm Israel, which is seeking security. Israel will not be able to carry out its stated plan of unilateral withdrawal in an atmosphere of increasing violence, social desperation and embryonic civil war.
If we are to make political demands of the Palestinians, we cannot ignore the possible entry into the Israeli Government of Liberman's party, with a political programme that is openly racist against the Arab minority in Israel.
A member of a government talking openly about a mass transfer of Arab Israeli populations and about drastically restricting the rights of Arab Israelis violates the most fundamental principles of our foreign policy.
What are the Commission and the Council’s views on this?
Mr President, I am sure that the decision that was taken about the suspension of aid was the correct one. It was a correct one taken easily – not lightly, but easily – because it is an adherence to principles. However, the difficult task now begins.
We are at a crossroads. I am certain, looking back in history, that if there was a terrorist list 30 years ago, the PLO would have been on it. What was said today about Hamas, and whatever there is in its statute and its declarations, also applied to the PLO 50 years ago. And yet the PLO became an interlocutor with Israel in seeking peace. Therefore we must spare no effort in encouraging Hamas to change its position and come round to a position that we hope will promote the peace process. It is not that difficult to achieve, provided that we give the organisation some space: perhaps renunciation of violence, maybe an indefinite ceasefire for a long period of time, or something of that nature.
The second difficult task is yours, Madam Commissioner; I am sure you will do it with great effectiveness and dedication. As you very rightly said, we must not penalise the Palestinian people, the aid will go to the Palestinian people provided that they understand that they are not paying the price for a choice they made during free and democratic elections.
. Mr President, this debate has shown how complex and difficult the choices are that the Council and the Commission had to take. I repeat – and I stand by this – that there was no choice. I think – and I thank all those who have supported this position – that the European Union is a community of values which stands by principles and cannot deviate from those principles. This is something that is shared unanimously in the Council, and I am sure this position will also prevail in the future – it must prevail.
At the same time many speakers have insisted that we should not forget the Palestinian people, and we do not. Mr Kasoulides, Mr Brok and others have said that we should make it very clear to the Palestinian people that it is the European Union that is helping them. Of course, there is a risk and a danger that the Palestinians will turn to other sources. We must make it clear to them that we are willing to help them. They must understand that there is not only the willingness but the wish and the desire of the European Union to help them. But there must be an understanding that we cannot deviate from principles.
What Mr Watson said about hoping that things that are said when a party is in opposition will change once they are in government is very much the hope of the European Union. Indeed, it will probably take time, but the Union must make it very clear and must work towards that end. That is what we are doing.
Many speakers have referred to the need for even-handedness. I would like to make it very clear that the Council in its resolution and in its conclusions over the years, and especially in the past month, has never left a doubt that we demand from Israel the same compliance with international obligations that we ask from the Hamas government. I would like to quote two sentences from the last Council conclusions to this effect: ‘The Council called on Israel to desist from any action, such as settlement activities and the construction of the separation barrier on Palestinian land, that is contrary to international law and threatens the viability of an agreed two-state solution. The Council urged Israel to take steps to improve the humanitarian and economic situation of the Palestinians including by resuming transfers of the withheld Palestinian tax and customs revenues’.
This is very clear language and we are using the same kind of urgent tone with Israel when it comes to compliance with international law. We will certainly continue to do so.
The Middle East Quartet will meet at Foreign Minister level on 9 May, and of course President Abbas’s recent appeal to hold an international peace conference will be a subject at that meeting. I cannot of course prejudge what the decision will be, but this is certainly going to be a subject which will be discussed.
Mr Kasoulides, I agree with you we are at a crossroads: we must make the right decisions; we must help the Palestinian people, but at the same time we must stick with our principles. This must be the continued basis for our policy, it certainly will be the basis for the policy of the Council.
. Mr President, it has been said various times that this is certainly one of the most difficult challenges we have at this moment in foreign policy. I thank the majority of Members that have given us support in this very difficult situation.
Why do we not just give funds to the Hamas-led government? We have been very clear on that. There are certain principles that even every democratic government also has to maintain. That is absolutely clear for every democratically elected government, it should be clear and we have clearly outlined it. I would like to repeat that we have not stopped aid to the Palestinian people, as some have said. On the contrary, we have accelerated our aid by already giving more than EUR 100 million at the very beginning of this year. At the same time last year, we had not even given one fifth of that, as I mentioned very clearly. It is just a matter of listening to what we are saying. It is true that we have to make this aid very visible to the Palestinian people. They have to know we have not let them down, but at the same time it is very clear that we cannot give direct aid to a government that is not responding to this very clear demand on the principles.
However, regarding the second question, it is also true that we will indeed also want to support Mahmoud Abbas in a very cautious way because we do not want to undermine his position. However, at the same time we want to find ways and means of providing an opportunity for the help to go on, and that is why I also mentioned that we need an international supervisory mechanism to ensure that any financial contribution really goes to the right places. We are already working with the United Nations, the IMF, the World Bank and other big donors in order to see how we can set up such a mechanism. Of course we have to do it rather quickly, and this also goes for health, education and other issues.
Are we applying double standards? As our Council Presidency said, we are applying the same criteria that we have applied. We have always mentioned very clearly to the Israelis that they too have quite a number of obligations. In addition, in September 2005, for instance, the Quartet expressed very clearly its concern that settlement expansion must stop and Israel must remove unauthorised outposts. It also pointed out that we continue to note with concern the route of the Israeli separation barrier, particularly as it results in the confiscation of Palestinian land, cuts off the movement of people and goods and thus also undermines Palestinian trust in the roadmap.
I think we could have not been clearer, but what we want to see now is the new Israeli Government engaging with the Palestinian Authority. Here, President Mahmoud Abbas has shown his readiness.
For the time being we cannot do anything else but clearly follow this line. I hope that also, from the side of the Hamas-led Government, they understand our messages. We will want to give them a little bit more time, but they should now also be more flexible in their positions, because then there is also a chance to work with a government that wants peace by peaceful means.
The debate is closed.
Mr President, ladies and gentlemen, the situation in Palestine is becoming increasingly tense. Now more than ever the European Union must support the Palestinian population, both politically and financially: Community aid and the projects under way must not be blocked when they are needed most, as a cut in funding would only exacerbate the current instability.
Now more than ever the European Union must send out a powerful signal to the international community with the aim of promoting the idea of 'two peoples, two States' and of resolutely responding both to Iran’s provocations regarding the non-recognition of the State of Israel and to the continued interference and lack of cooperation on the part of the Israeli Government.
Now more than ever the European Union must demonstrate that it can accept a democratically elected government, by putting the necessary faith in Hamas, albeit in the knowledge that it will have to watch more carefully that institutional matters are carried out legitimately and ensure that the funds paid out are not channelled into terrorist activities.
Now more than ever the European Union has an opportunity to demonstrate its relevance in the international negotiations for a solution to the crisis, by aiming to establish its role as a main negotiating partner through the promotion of values that have so far prevailed within our borders: peace, tolerance and democracy.
I would like to recall the situation of the Palestinian people, who are at this time faced with hardships on a scale that we cannot begin to comprehend. The EU decision to end direct funding for the democratically-elected Palestinian Authority is likely to have disastrous consequences for the delivery of basic services in cash-strapped Palestine.
As a defender of human rights and an ‘honest broker’ in the Middle East the EU should be consistent in its approach to third countries which flout international law. Refusal to recognise another state or the rights of its people is a charge of great magnitude. Yet it is a charge that could also be directed at the Israeli authorities. Therefore we should reconsider the decision to suspend GBP 340 million aid to the Palestinian authority in the light of the precedent of funding for successive Israeli governments.
For its part, Hamas should recognise that its ability to fulfil its duties and serve the people will be linked to its willingness to renounce violence and recognise the rights of the people of Israel. I hope Hamas will commit to peaceful means. However, my view is that cooperation is the only viable policy option and that isolation will only exacerbate the desperate conditions in Palestine, conditions which give rise to frustrations and violence.
The next item is the report by José Ignacio Salafranca Sánchez-Neyra, on behalf of the Committee on Foreign Affairs, on a stronger partnership between the European Union and Latin America (A6-0047/2006) (2005/2241(INI)).
. Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, at the beginning of this debate I would like to make three acknowledgements: I would like firstly to acknowledge the Commission’s excellent communication. The truth is that it has been many years since we had a communication with as much strategic vision and as forward-looking as the one that has been presented to us by Mrs Ferrero-Waldner, and which is in line with what this Parliament had been calling for since November 2001 on the eve of the Madrid Summit.
I would like to acknowledge the generosity shown by the Presidency-in-Office of the Council and, in particular, Mr Winkler — who is not listening to me, since he is having a lively chat with Mr Voggenhuber — at the Bregenz meeting yesterday and the day before yesterday, in allowing the European Parliament to address the Heads of State or Government, thereby acknowledging the role that the European Parliament has been playing in terms of promoting the enhancement of relations between the European Union and Latin America.
Thirdly, the members of the Committees on Foreign Affairs and on Development, because they have approved this report unanimously by means of a very unusual vote ― 51 votes in favour, 0 votes against and 0 abstentions, and with no amendment to plenary on behalf of the political groups ― which demonstrates clearly the will of the whole of Parliament to back the report that will be put to the vote tomorrow. And not because this is an unambitious report, Commissioner: everybody knows that, as I said before, this Parliament has distinguished itself by being one of the great motors for this relationship and by saying that the decisive factor in moving these relations forward over the coming years is first and foremost political will and giving it clear support. We have therefore made some very clear proposals: we are calling for the creation of a Euro-Latin American Assembly which can give parliaments democratic legitimacy as the promoters and legitimisers of this relationship, and, Mr President-in-Office of the Council, we would like the conclusions of the Vienna Summit not just to take account of the will of the parliaments, but also to recommend the creation of that Euro-Latin American Assembly, as happened in the case of the Euro-Mediterranean Assembly.
We are also calling for a renewal and updating of the ministerial political dialogue and we recommend the adoption of a renewed bi-regional political agenda, to include new issues: the threats to governability, the fight against terrorism and organised crime, the preservation of the environment and natural resources, bringing together the positions of the Member States of the European Union with those of Latin America in the United Nations, and many other issues which must be enshrined in initiatives such as the signature of a Euro-Latin American charter for peace and security.
Nevertheless, Mr President, political dialogue and political will will eventually run out and come to nothing unless they are accompanied by actions that move us beyond words, and it is in this regard that summits – and there are too many of them – fail and are much criticised. One area in which we can clearly move on from words to actions is that of the commercial element of the association agreements. It is clear that we must make progress on the Agreement with Mercosur, since none has unfortunately been made before, though not through lack of will on the part of the European Union: in Vienna we must set a realistic timetable for the conclusion of that Agreement.
Commissioner, I would like to speak most frankly: in the European Parliament’s view, the time for cooperation and political dialogue agreements with the Andean and Central American Communities has long since passed, and we recommend that the decision be taken in Vienna to move on to the association agreement stage. I am aware that there may be a degree of uncertainty at the moment given Venezuela’s decision to leave the Andean Community, but now more than ever the European Union must send a clear and well-defined message in this direction, in order not to strengthen the position of those people who are against the integration processes.
I shall end, Mr President, by mentioning two initiatives very quickly, so as not to take up too much time: the Facility of the European Investment Bank, which we would like to take the name of the Commissioner, because of her tenacity, of her having promoted a social cohesion fund that is a complete innovation within the European Union’s history; and an initiative that we do not want to come to nothing: that of the Bi-regional Solidarity Fund, a Fund which is not going to cost the Union any money, because we are not asking for any additional aid, a Fund that is supported by the European Parliament and by our Latin American partners. Though we are not asking for a complete commitment to this Fund, we are asking that it at least be studied and that it can be taken into account in the Summit’s conclusions.
Mr President, the European Union cannot indulge in navel gazing, with a policy of self-contemplation as in the legend of Narcissus: at the Vienna Summit, it must send a clear and well-defined sign of our commitment to a region which expects a lot from us. We also hope that the Commissioner and the Presidency-in-Office of the Council will demonstrate their commitment to ensuring that, through everybody’s efforts, this Vienna Summit is a success.
. – Mr President, Commissioner, I would like to start by thanking Mr Salafranca Sánchez-Neyra most warmly for the excellent report, and also for the kind words he addressed to the Council. I very much regret the fact that my knowledge of the language is insufficient to permit me to deliver a speech in Spanish, but working alongside the present Commission has been a tough educational experience to which I owe the ability to understand enough Spanish to understand what he said to me, for which I am grateful.
My participation in the recent meeting at Dornbirn in Austria was in fact, among other things, an indication of the Council Presidency’s great interest in enhanced cooperation at parliamentary level, and it goes without saying that the European Parliament will be represented at the fourth Summit in Vienna on 12 May, as will the regional and sub-regional parliaments of Latin America. That is a very important dimension of cooperation between the regions, and it is something that we in the Council do of course welcome.
We must not lose sight of the fact that this Summit offers a unique opportunity to enhance cooperation, and I can say with a degree of pride that the holding of it was a matter of voluntary choice by the Austrian Federal Government, not least since it would serve as a sign of how important it is to us that this Summit meeting between the EU, Latin America and the Caribbean should, for the first time, be held outside an Iberian or American context. I myself, working alongside the present Commissioner, took part in the first Summit in Rio de Janeiro 1999, and, if we want to draw comparisons between now and then, we have covered a great deal of ground, and that is something we can take pride in. I also particularly want to thank your House and, of course, the Commission too, for the ways in which you and they have helped make this journey a successful one.
The Council is entirely of one mind with the European Parliament and the Commission as regards the EU/Latin American partnership’s most important goals and degrees of action, something that is made quite clear in the conclusions adopted by the Council at the end of February, in which the Council reiterated its determination to further strengthen this alliance in the interests of both regions. It is in our interest to enhance this cooperation if we are to promote our common values and interests and to make a joint contribution to peace and security, to the protection of human right and to greater public participation and democracy.
Social cohesion, sustainable development, the protection and enhancement of the global environment within the framework of the United Nations are topics on which we have established a tradition of good cooperation with our Latin American partners. I would like to take this opportunity to highlight the good cooperation between most of the Latin American countries and the European Union where the reform of the United Nations is concerned, particularly over recent months. We are also very grateful to those Latin American states that have given remarkable support in reaching the decision on the establishment of a Human Rights Council.
The third EU/Latin America Summit in 2004 was held in Guadalajara and saw us making some very ambitious commitments, which, in particular, involve both partners in striving to adopt fiscal and economic measures that will facilitate the improved distribution of wealth and appropriate social policies. The European Union will continue to support these efforts at reinforcing democratic institutions, responsible governance and the rule of law and combating drugs and organised crime, including the trafficking in human beings.
The activities engaged in since Guadalajara amount to a very impressive list, of which we, the Presidency of the Council, have taken the liberty of forwarding a copy to your House, for circulation among its Members, and of course to the Commission, since we believe it to be a very important demonstration of what we have achieved in these two years.
The European Union is striving for a purposeful political dialogue not only with the region as a whole and with the various integration fora, but also with the individual countries, and Mr Salafranca Sánchez-Neyra has made reference to the various negotiations that have started, are due to start, and which we are of course keen to continue. It is to be hoped that one substantial outcome from the Summit will be the beginning of negotiations with Central America. We are in fact somewhat concerned about the future evolution of the Andean Community, in that Venezuela’s recent announcement of its secession from it raises questions that need to be elucidated and answered on both the political and legal level. Only a few weeks ago, I met with the foreign minister of Peru, and we had the opportunity to discuss this issue. I can assure all Members of your House, and you, Mr Salafranca Sánchez-Neyra, that we are very much interested in carrying this process forward, although the conditions for that must, of course, be right.
Thinking back to the debates we had in Dornbirn a few days ago, I would like to shed light on a few areas in which further cooperation strikes me as necessary, without wishing to go into detail at the present time. The areas in question are education, training, migration and the protection of the environment, and I believe them to be areas in which further enhanced cooperation will be possible.
Preparations for the Summit to be held in Vienna on 12 May are in hand, and good progress is being made with them. It has been possible for senior officials to conduct and indeed conclude very important negotiations, and so we can, overall – and not least thanks to the help given by the European Parliament and by this report – be optimistic that the Vienna Summit will be a good one, with real substance and, in political terms, a success.
. Madam President, Mr President-in-Office of the Council, ladies and gentlemen, it is a great honour for me to be here with you once again today, for the adoption of the European Parliament’s report on a stronger partnership between the European Union and Latin America. I would like in particular to welcome this excellent initiative and to congratulate Mr Salafranca especially on the great work he has done on this report.
As you know, this report represents Parliament’s response to the proposals made by the Commission in its Communication of 8 December. I would like to express my most sincere gratitude for the political support that you have given us and for the way that cooperation between our two institutions has been strengthened.
I believe that, as far as Europe is concerned, the current context is an extremely good one in terms of creating partnership with Latin America. On the one hand, the Council has been most receptive to our Communication and adopted conclusions in this regard at the end of February. On the other hand, the current Presidency sees the success of the 4th European Union-Latin America/Caribbean Summit, which will take place in Vienna on 12 May, as one of the priorities of its working programme. Thanks to the three institutions, therefore, the Commission has the necessary political support to continue moving forward. And I hope that this represents great progress.
This is not enough to make this Summit a success, however. As the English say, 'it takes two to tango’ While Europe is prepared to commit itself more to Latin America, I also hope that there will be a firm commitment on the part of Latin America. I therefore believe that the Vienna Summit also offers an opportunity to test the will and determination of the Latin American countries and I hope that this is translated into concrete progress.
I would like to say to you that I very much appreciate the fact that our two institutions are taking the same line, because we are all convinced that creating a stronger partnership is timely, important and necessary for the following reasons:
Firstly, Latin America is one of the few regions in the world that can be seen as a natural ally to the European Union, particularly given our shared values.
Secondly, there are many challenges that can be tackled more effectively by means of a reformed partnership and one of them is the lack of social cohesion, which affects both Europe and Latin America. I believe that it is very important that we make more progress in this field and I hope that there are genuine concrete results.
Thirdly, I hope that today’s debate on Latin America sends a positive signal to our partners, assuring them that Europe maintains a strong interest in its region. We need strong, solid and reliable partners in Latin America.
I would now like to deal with the next issue facing us, which is the Vienna Summit. This Summit is taking place within a context of significant challenges and exchanges, and also changes, in Latin America and the Caribbean. The majority of countries in the region have adopted democratic systems, they have embarked on ambitious economic and social reforms and they have a great potential for development, but unfortunately there are still great social shortcomings, mainly due to the fact that the economic progress has not reached the majority of the population and this is leading, or has led, to a degree of disillusionment with certain democratic governments, as a result of their inability to comply with the terms of the social pact.
Great attention has been focussed on the emergence of the new political movements in Latin America, which some see as a direct threat to the traditional political, economic and social structures. These phenomena do not have to be seen in negative terms, but rather we should see them within the context of an evolution aimed at achieving a fairer society. I do not believe that there is any need to stress how important it is for this transition to take place by means of existing and reliable democratic institutions.
I believe that the Vienna Summit offers an excellent opportunity to achieve this visibility and to hold that dialogue on social cohesion, but also on regional integration and multilateralism. The Bregenz meeting took place within that context and I am very pleased that it has been a real success.
We now have to move forward with the establishment of a network of association agreements between the European Union and the countries and regions of Latin America. To this end, I would like to recommend that the Member States firstly negotiate with Central America. This decision still depends upon the Central American countries clearly demonstrating that they are moving forward with their own integration strategy, but I am very optimistic, and I believe that these decisions will be formalised at the meeting of the Central American Heads of State or Government that will take place from 5 to 7 May.
With regard to the Andean Community, the situation has unfortunately become more complicated since Venezuela left the Community a few days ago, as we know. I have spoken personally to President Morales and we still hope that the internal meetings within the Andean Community can open up a way forward.
With regard to Mercosur, I know that the situation is much more difficult, unfortunately, but I still hope that Vienna will at least provide strong political impetus in order to make progress with the negotiations that are running in parallel with the Doha negotiations. We intend to consolidate all of your cooperation in economic and development activities by means of aid programmes and we would like significant support from the European Investment Bank, to the tune of EUR 4 billion.
Furthermore, we hope that Vienna will also be an opportunity to announce the creation of a transatlantic parliamentary assembly between the European Union and Latin America. I believe that this will be very important and will also bring the peoples closer together in the future.
Finally, Madam President, it is the responsibility of all of us to ensure that the alliance between the European Union, Latin America and the Caribbean is stronger and more effective and that it has a long-term future.
. Madam President, dear Benita, dear Hans, ladies and gentlemen, I am speaking as Socialist coordinator in the Committee on Development, but also as draftsman of the opinion of that committee on the partnership between the European Union and Latin America.
We wished to stress that, although these relations certainly have an important political dimension – well expressed by Mr Salafranca – they must also be seen and developed from the point of view of development cooperation and the strategic objectives and commitments that Parliament, the Council and the Commission set a few months ago in the tripartite declaration which we know as the European Strategy for Development.
We are therefore pleased that the Resolution that we are to vote on takes up our proposal that the eradication of poverty in Latin America and contributing to the achievement of the Millennium Development Goals there within the timescale set should be priorities within Euro-Latin American relations.
We also believe that it is important to acknowledge the efforts that certain Latin American countries, such as Cuba, Venezuela or Chile, are making to realise these objectives amongst their people and, even more admirably, their efforts to help other countries of their region so that these objectives can be achieved in their societies as well.
. Madam President, I would like to begin by expressing my solidarity with the Cuban dissident Marta Beatriz Roque, a descendent of European citizens from the Canary Islands, who this morning has been physically assaulted by thugs of the Castro dictatorship when trying to leave her house in Havana.
Commissioner, the Group of the European People’s Party (Christian Democrats) and European Democrats is very pleased with your Communication on a stronger partnership between the European Union and Latin America. For the first time in years, Mrs Ferrero-Waldner, the Commission and Parliament are using the same language when talking about Latin America.
Mr Salafranca has presented an ambitious report which I am not going to reiterate. Commissioner, you should know that, when you defend your proposal in Vienna at the 4th EU-Latin America/Caribbean Summit, you will have the majority, if not the unanimous, support of the whole of the European Parliament.
These are not good times for a proposal such as this, but many of us are convinced that we have a special opportunity to move in the right direction. The rapporteur has said that for many years we have been stating our good intentions towards Latin America, which is experiencing complex times both internally and in its relations with the rest of the world. It must resolve many of its problems itself, such as the current crisis with the Andean Community, but we must send an extremely clear message of support.
The Summit must produce a mandate to begin and, where necessary, to enhance, the negotiation towards an Association Agreement with the Andean Community, with Central America and with Mercosur. This is a minimal requirement below which there is nothing. If the Union does not take certain clear and unequivocal steps to strengthen our relations with Latin America and with its sub-regional integration institutions, we may not have another opportunity like this for many years.
Madam President, ladies and gentlemen, I am grateful to Mrs Ferrero-Waldner and to Mr Salafranca Sánchez-Neyra, whom our group supported and whose work today at the centre of our debate it welcomes. We welcome his report because it is timely, because it is practical and because it has a precious quality: political realism.
Mr Salafranca Sánchez-Neyra reminds us that we must eventually adopt a strategic approach to Latin America, a broad outlook that aims to place side by side all the points that matter to us: the social aspect, the economic aspect and the cultural aspect.
We must bear in mind that many things have changed in that continent. Major new players have emerged strongly in the social and political spheres; we must take account of these new players, including, of course, the indigenous and mestizo part of society, which until recently was sidelined from the political process.
We must realistically consider the fact, too, that regional integration processes often mark time and, from that point of view, our experience can support and help the work being done by Latin American countries. Finally, we must bear in mind, as Mr Salafranca Sánchez-Neyra points out, that poverty remains endemic in that continent: 45% of the population live below the poverty line.
However, notwithstanding a few inconsistencies, the income produced by the Latin American continent, in terms of GDP, is equivalent to USD 2 800, or three times as much as that produced in China. That tells us that Latin America remains a continent with significant economic and income-related disparities, in other words a continent of inequality.
From that point of view, the Vienna Summit represents a great opportunity; firstly, in terms of making up for the scant attention that our institution, the European Parliament, has historically paid to Latin America and, secondly, in terms of investing in a cooperation measure that can genuinely overcome poverty and of preventing the political measures from being reduced to a sum of separate measures. We need the strategic outlook that the Commission is proposing to us and that the rapporteur has been able to take up.
. Madam President, in recent years the EU has been very much preoccupied by, and highly focused on, our immediate vicinity, especially in the context of enlargement. It is only natural that the new Member States and those states bordering the Union have been, and will continue to be, of the highest priority to us. However, it is important not to forget the rest of the world. Unfortunately, it still sometimes feels as though Latin America has ended up being somewhat neglected, and that is sad. The course of development in Latin America is immensely exciting – if highly contradictory – involving economic growth, democratic stabilisation, reconciliation commissions and progress in terms of welfare. Chile has its first woman president. At the same time, a very large sector of the population continues to live below the poverty line. There is great inequality, human rights are violated in many countries, and populists have taken over in Venezuela and Bolivia. In Cuba, Fidel Castro has now been imprisoning opponents, persecuting dissidents and preventing his people from exercising fundamental rights such as free speech, freedom of assembly, freedom of the press and free elections for 47 years. Parliament has debated Cuba on many occasions. My group is very critical of the fact that the Council has adopted a softer line on the Castro regime and that not enough support is being given to the democratic opposition, the representatives of which have twice been awarded Parliament’s Sakharov prize.
A summit is to take place in Vienna in May between the EU and Latin America. We hope, of course, that it will be a great success. It is important to actually enter into the strategic partnership about which we in this Chamber have talked so many times and for which we have been calling for so long. Such a partnership must be a broad one. We have many areas in which to cooperate including not only politics, the economy, social and cultural issues and so on, but also environmental, research and security policies and, in particular, conflict resolution. We also need to reform our trade policy in order to increase mutual exchange in this area. Cooperation must take place on a long-term and regular basis. Individual summits are important, but they are not enough. As Mr Salafranca Sánchez-Neyra wrote in his report, the parliamentary dimension could be strengthened by a joint assembly. Contact with civil society, for example with students, is also important in order to strengthen cooperation and the sense of solidarity.
I would like to congratulate Mr Salafranca Sánchez-Neyra on his report. It was adopted unanimously by the Committee on Foreign Affairs and contains many positive and intelligent suggestions that we support. The unanimity with which the report was adopted shows how important it is for the whole of Parliament, irrespective of political groups and despite the slightly differing views on individual development processes, to recognise that we really must deepen this cooperation. The fact that we are so united on this issue is a strength. We wish to see cooperation that is long-term and of high quality and to which priority is given. Madam President, I believe that you will see the proof of this unity if you scan down the list of speakers a little, for it is not merely Spanish speakers who are taking part in this debate and engaging with this issue.
. Madam President, on the eve of the Vienna Summit, the Salafranca report offers us the opportunity once again to talk about the current situation of two sister regions that are also clearly united. This is a very good time do so because, as has been said, Latin America is undergoing certain changes that I believe to be genuinely hopeful. These changes demonstrate that, in some cases, certain groups that have had no voice and practically no rights, are now democratically reclaiming that voice and those rights, and I believe that that is something that we must welcome in any possible way.
The rapporteur is aware that we are not in full agreement on the strategy and objectives proposed in the report: there are certain disagreements, which I believe is to be expected in a situation such as this, but certain elements allow us to be optimistic and positive. I therefore believe that we must take a generally positive view of this report.
I would like at least to comment on three aspects, however. Firstly, for us, the great problem – and we must continue to insist on this – stems from the definition of a free-trade area, and that is something we must consider. We would be much more comfortable talking about a global inter-regional partnership. This is above all because there is no consensus or unanimous view in the region that this free-trade area is as positive an idea as it appears to be.
Secondly, since two Austrians are here – an Austrian Commissioner and naturally an Austrian representing the Presidency—in-Office of the Council – I would like to take this opportunity to point out that the issue of feminicides, which has been discussed in this House on several occasions, must be given a prominent place at the Vienna Summit. I believe that the fight against the murder of women is essential, and should not be ignored under any circumstances.
Thirdly, it is also important to remember the fight against impunity, above all because the many things that are being done in Latin America will only yield positive results if impunity is also combated in parallel.
. – Madam President, my group accepted the consensus, though we made it clear that we had strong reservations about paragraphs 6, 21 and 66 in relation to the definition of the Euro-Latin American free-trade area.
I would ask Mr Salafranca to make one more effort, because, since this report, we have held the meeting in Bregenz – the third very important parliamentary meeting involving more than 90 parliamentarians from Latin America, the Caribbean and Europe.
This concept appears in a very much altered form in the Bregenz declaration. The notion of the Euro-Latin American area hardly appears in it, essentially at the request of the parliamentarians from Latin America and the Caribbean.
I would therefore like my group to be able to remain part of the consensus tomorrow, but with an altered wording, because the Bregenz meeting has taken place and what we must do is listen to what our partners have said, since it is to them that this fundamental, important and strategic proposal is addressed. And I believe that we Members of the European Parliament should therefore treat the Bregenz declaration as a meeting point.
Furthermore, I believe that there is a high degree of agreement, on the importance of this bi-regional strategic relationship, on establishing a European Union-Latin American parliamentary assembly, on regional integration and on the Bi-regional Solidarity Fund, which, incidentally, in the Bregenz declaration and as far as Mrs Ferrero-Waldner is concerned, was also altered, because there was no mention of Latin America and the Caribbean being able to participate by means of proposals. If they are not able to do so, then we are not talking about a bi-regional fund, but about a European fund which grants aid to Latin America and the Caribbean at Europe’s discretion.
On this basis, therefore, I would ask – and I know that we have very little time left – for a final effort from Mr Salafranca so that paragraphs 6, 21 and 66, which mention a Euro-Latin American free-trade area, can be worded in accordance with the Bregenz declaration.
() Ladies and gentlemen, I would like to start by thanking Mr Salafranca not just for his report, but also for his constructive approach in the discussions between the European Union and the countries of Latin America and the Caribbean earlier this week. I also appreciate the way the President of the European Parliament Mr Borrell conducted these discussions in Bregenz, which concluded with the adoption of a final joint declaration.
The European Union is a key partner for the countries of Latin America, not only in commerce, industry, science and technology, but also from the viewpoint of assistance with the democratisation of society. Cooperation between the two regions has already reached the stage at which it needs to be institutionalised, which is why I welcome the proposal to set up a Euro-Latin American transatlantic parliamentary assembly to promote and extend information exchange and to provide a proper framework for legislative moves in mutual relations. Globalisation has levelled out information inequalities, and has hastened the transfer of information, which is why the human aspect of economic relations needs to be intensified.
I would like to thank you for including my remarks on the situation for women and their position in these countries. The white slave trade, with the abuse of women and children as prostitutes and the inadequate representation of women in society, is an issue that needs to be resolved not just in Europe, but also in the countries of Latin America. Commissioner, I support the establishment of a bi-regional solidarity fund earmarked primarily for education, eradicating illiteracy and supporting social cohesion. However, I ask that the money should go where it is meant to go, that is to citizens, students, and the younger generation, and not to regimes that have problems with democracy. I wish you success at the summit in Vienna.
Madam President, regrettably, in the last few years, particularly after the last wave of EU enlargement to the current 25 Member States, Latin America has ceased to be as much in focus politically as it was immediately after, say, the accession of Portugal and Spain in the 1980s and 1990s. Let us hope, however, that the 12 May Summit will change all of this.
As ENP rapporteur I have had to recalibrate and accept that clearly our strategic EU interests have by necessity refocused on our Eastern European and Caucasus neighbours and our Euromed partners, as well as our strategic interests further afield in China and India. Nevertheless, to neglect Latin America would be at our peril. Not only do we share a common cultural heritage and fundamental Western values on democracy, human rights and the rule of law – as well as having a small piece of EU territory there in the form of French Guiana. However, in the scramble for natural resources we must not for instance allow China to collar the Venezuelan oil supplies, for instance, or cease to support the efforts of President Uribe and his fight in Colombia against the FARC drug-dealing Marxist terrorists.
We face in the region a degree of potential instability now, with the rise of demi-gods such as Presidents Morales and Chavez in Bolivia and Venezuela respectively, who cosy up to the Castro Communist dictatorship of Cuba and reject Western concepts of freedom and democracy. Haiti is also a country which also remains lawless and unstable at present. Fortunately, the huge recent rise in oil and commodity prices has benefited much of the region, but we should celebrate the success of the Mexican and Chilean EU free trade agreements and look to extend these to a deal with Mercosur, because regional economic integration and multilateralism has to be the way ahead to prevent a breakdown in the fragile stability of the region.
Personally, I sincerely hope that we can eventually have a Euro-Latin American free trade area by 2010 as suggested, as the United States of America now seems to have lost all interest in the concept of a free trade area of the Americas and instead is doing bilateral deals with individual Latin American countries which I think in the longer term will undermine the regional integration which is so important for our Latin American friends.
Madam President, to keep my speech short, I would like to congratulate Mr Salafranca, Mrs Ferrero-Waldner and Mr Winkler, for the Council, on this convergence of the three institutions, which they have described very brilliantly.
I believe that the key to Europe and Latin America’s relations — and we must not lose this overall picture — is the complementary nature of the two regions, which share values, ideals, history, culture and traditions and which represent more than 50 countries and more than a thousand million inhabitants. Together they can be worth much more than the sum of their parts and they can tackle the problems and challenges of globalisation much more successfully. If this is taken into account, the Vienna Summit can succeed. That is the direction we must take.
Finally, Mrs Ferrero-Waldner, let us not abandon the Andean countries just because one of them has cast the Andean Community aside: we cannot reward the country that has boycotted the Community, but rather we must reward those countries such as Colombia, Peru, Ecuador and – who knows? – Bolivia, that want to maintain an agreement with the European Union.
– Madam President, the report and the Commission's strategic communication on enhanced cooperation between the European Union and Latin America serve the objectives of European capital to acquire an even bigger share of Latin American by creating conditions for its unaccountable action. The rest is just pretty words. Some of us are more honest.
The terms laid down by the motion for a resolution and the Commission have nothing to do with equal and mutually beneficial relations. In reality they are calling on the countries of Latin America to adopt and apply the policy of the European Union in the economic and political sector and even to accept its foreign policy. An attempt is being made through this relationship, in the name of development, to plunder these countries still further and, at the same time, to intervene in their internal affairs in order to prevent progressive developments. No reference whatsoever is made to the lifting of the illegal and unacceptable embargo of Cuba by the United States of America.
Nonetheless, the grass roots and social movements of Latin America and the governments of a series of countries have already denounced and are fighting against the policy being proposed through the reports of the European Union and the USA and are looking for different ways of achieving equal, mutually beneficial relations for their countries for the benefit of the peoples.
We are with them and the Council is right to worry about the departure of Venezuela from the Andean Community; it is an alternative and progressive method of cooperation for these countries.
Madam President, ladies and gentlemen, Latin America has recently recorded higher growth than expected, and Mercosur, the fourth largest economic area in the world, has certainly played a fundamental part in achieving that outcome.
Strengthening cooperation between the European Union and Latin America, by prioritising a two-way strategic partnership in political and institutional terms, with the aim of steering economic cooperation and socio-cultural integration between the two continents more effectively, are objectives that the party that I represent and also the common sense of the citizens and governments generally can only share.
The European institutions and the Member States, foremost among which are Italy and Spain, together with European businesses, have strong interests in that area, which appears to be one of the growth poles of the world economy. Italy, for example, has more than half of the businesses in Latin America with offices in Mercosur countries. We therefore support the Commission’s intention to broaden the dialogue and the subjects of mutual interest to incorporate the excellent recommendations in Mr Salafranca Sánchez-Neyra’s report, while taking care to ensure, however, that the alleged need for greater promotion of trade does not lead to excessive liberalisation, resulting in unfair competition for European industry.
Among the objectives of the Salafranca Sánchez-Neyra report are calls to fight poverty. In that regard, I agree with the need to support agricultural reform in South America; just as in Europe in centuries gone by, the dividing up of large landed estates gave a major boost to land cultivation and, in addition to solving the problem of poverty in our continent, it paved the way for its subsequent industrial development. I would therefore be grateful to Mr Salafranca Sánchez-Neyra if he were to expand his report along those lines.
Madam President, Latin America has fired people’s imagination and emotions ever since it was discovered. That is how it was and that is how it is now. It is a continent of great creative, artistic, musical and literary inspiration; it is a continent of lively and exuberant faith. It is a continent to which Christians from other continents look with hope. As European politicians, we also look to the region in the hope of close cooperation, and in the hope that we will be able to take advantage of centuries of cultural ties to promote the dynamic development of both Latin America and Europe in all fields.
I would like to turn now to the Salafranca report. In his report, Mr Salafranca has laid the foundations for practical cooperation and has outlined a global policy and a comprehensive vision of a policy of closer economic, security and social ties. The aim of the report is to provide Latin America with European experience in the area of integration, by which I mean common structures, common practices, organs and institutions that function efficiently, programmes that open the way to cooperation with Europe and a willingness to take on the challenges of the modern world together with the EU.
Latin America is also wrestling with huge problems, however, which include poverty, social inequality, inequality of opportunity, social backwardness, the suffering of the continent’s Indian population, the lack of infrastructure, the power of the drug cartels, gangs of demoralised young people and apathy. In solving all these problems, Latin America should be able to count on the European Union’s help. This does not mean, however, an unnecessary proliferation of EU administrative structures in Latin America. Forms of cooperation should be found that will not result in a multitude of costly new posts in EU representations that are constantly being expanded.
Finally, I would like to mention one more thing: cooperation should include a clause for the protection of civil liberties and human rights. Latin America is a very sensitive continent in this regard, a fact to which its history testifies. Yet we are currently witnessing dangerous anti-democratic experiments in Venezuela, Bolivia and Communist Cuba. A clause for the protection of civil liberties and human rights must be applied unconditionally.
Madam President, promoting trade and economic cooperation provides a proper objective of this report, but economic growth in Latin America can only be sustained by rigid adherence to the rule of law and respect for human rights. I support what the rapporteur and his party colleagues say in condemning human rights abuse in Cuba, but I call on them to be consistent including, yes, in Colombia, where the Organization of American States has already said that supposedly demobilised paramilitaries are returning to arms.
I hope the Commissioner will tonight confirm her agreement with the UN Commissioner for Human Rights that her office in Colombia retain the double mandate, including monitoring, not restricting its duties to simply technical assistance.
Finally, Latin America is Europe’s strategic partner. I pay tribute to Brazil in contributing to nuclear non-proliferation and to several Latin American countries for contributing to peace-keeping operations in Haiti, but I also hope that the Vienna Summit secures support from our Latin American partners for a WTO round which genuinely targets development, not least because countries from Bolivia to Honduras to Nicaragua are themselves highly indebted poor countries and have most to gain.
– Madam President, the planned Vienna Summit between the EU and Latin America, which is the occasion for this report, will be the biggest multi-state summit during the Austrian Presidency. That is a good thing in that it at last gets Latin America back on the agenda. There will also, in Vienna, be an alternative summit with basic-level associations from Latin America and the EU, and it is this alternative summit that enjoys our group’s firm support.
These grass-roots groups are fighting, in particular, against any association between Latin America and the Member States of the EU founded on the neoliberal idea of unhindered free trade, and it is an unfortunate fact that much thinking of this no-holds-barred, neo-liberal, free-trade kind is to be found in the Salafranca report, which also articulates the idea of Latin America being brought into line with what the EU thinks of as concepts of security. There is at present a great deal of change in Latin America, much of it positive and deserving of our support, and it is fairly clear to me, on the basis of this debate, that human rights are all-embracing, so that all of them – individual and social human rights and the human right to independent development – belong together. It is this all-embracing approach to human rights that we should make our own, and ideological speeches such as Mr Tannock’s get us nowhere. What the people of Latin America need from us is support, not least of a practical and political kind.
Madam President, I would like to thank Mr Salafranca for his report. I think that those of the 92 points presented that are in our common interest should be selected for rapid implementation. European businesses are investing in the region’s economy, and the European Union provides financial assistance with a view to solving social and economic problems. The Latin American countries achieved GDP growth of 3-4% last year, and are an increasingly large export market not for the European Union, but for Asia. The ‘economic tigers’ are fighting aggressively for the rich reserves of raw materials that are found in the region, in so doing restricting the chances for cooperation in this field between the EU and Latin America.
In addition to resolutions, we should take advantage of our cultural legacy and existing economic links with Latin America to draw up an efficient economic programme, based on common actions and benefits, in order to avoid losing out on the economic benefits of cooperation. As well as reports setting out a vision of future measures, it would appear that a review of the working procedures of EU bodies is necessary, in order to react quickly to changes resulting from the functioning of the global market that work to the disadvantage of our citizens.
Madam President, Commissioner, ladies and gentlemen, as a Member of Parliament who was not born in the Iberian Peninsula, one minute is sufficient for me to express my conviction that the current level of cooperation between the European Union and Latin America does not reflect the interests of the countries and the citizens of both parties.
I am very pleased with the excellent report by Mr Salafranca, by means of which the European Parliament is demonstrating its contribution to the political will required for the strong and genuine development of strategic relations.
I would like to stress that this development benefits the whole of the European Union, not just a few of its members.
Finally, I believe that not only are bilateral relations with individual countries or with Mercosur or the Andean Community important, but also relations with the whole of Latin America.
. Madam President, in Dornbirn – which, it is worth my adding, is only a few kilometres from Bregenz – something was said in the ‘Dornbirn Statement’ that strikes me as very important, namely this: ‘The Summit between Latin America, the Caribbean, and the European Union is not just something that happens on 12 May.’ The summit is a process of which the meeting at Dornbirn is just as much a part as are the events round about the summit. It strikes me as particularly important that I should point out – as I did, indeed, in Dornbirn too – that there will be, in the margins of the summit, a meeting of the most important business leaders from both regions, for it is the entrepreneurs who can help enable Latin America to enjoy greater prosperity.
I would also like to observe, for Mr Pflüger’s benefit, that there will also be a large meeting of civil society representatives from both regions, and to that we very much look forward. That, too, is important, for the promotion of civil society in Latin America is one of the European Union’s concerns, and the alternative summit to which you referred will doubtless be a very interesting event, and I hope that it will be well-conducted and peaceful.
Mr Romeva i Rueda and Mrs Belohorská raised a topic that is in fact also of particular importance to the Austrian President-in-Office of the Council Mrs Ursula Plassnik, that being the issue of violence against women and of trafficking in human beings, particularly of women and girls. This matter is one of great importance to the Austrian Presidency generally and will of course be discussed at the Vienna Summit.
Mr Yañez-Barnuevo García appealed to the European Union not to abandon the Andean Community, and that is something it will certainly not do. While we are monitoring developments very closely, we do of course have an interest in the sub-regional associations and organisations in Latin America remaining strong, since they are our potential partners, and we hope that the secession of Venezuela, which currently holds the presidency, which has not yet officially been accomplished and has as yet not been confirmed by any council of ministers, will perhaps eventually prove not to be necessary, so that we in the European Union may be enabled to commence negotiations with the Andean Community.
As the Commissioner said, there are undertakings to be given by both sides; we in the European Union are prepared to give them, and our Latin American partners must of course be willing to do likewise.
. Madam President, seeing as the summit will be held in Vienna, I should like to say a few words in German: I am delighted at the very broad agreement reached between the three institutions of the European Union regarding the Latin America summit and the issue of Latin America.
We have all worked very hard to achieve this, with some excellent preparatory meetings, such as the ministerial meeting on social cohesion in Brussels, meetings on immigration issues and drugs in Cartagena, a civil society meeting in Vienna, a meeting for business that has yet to take place, and, of course, the parliamentary meeting in Dornbirn. All of that means that we now have a broader basis than we have really ever had, and that is very important. Nevertheless, we still have a great deal of crucial work to do over the next two weeks, which, above all, will hopefully take us in a direction that will allow us to launch this association agreement with the Andean Community. I know, in any case, that the Austrian Presidency is putting a great deal of effort into this.
However, summits are always judged according to who attends them. To my knowledge, we have so far received acceptances from 18 Latin American Heads of State or Government. I think it is very important that this considerable display of interest must now be translated into concrete action. We will continue to build on it, because it needs to be the basis of cooperation for the next seven years.
In terms of substance, I should also like to say that, in addition to the topics we have dealt with today, the issue of human rights and the strengthening of the institutions will, of course, also be discussed, including the violence against women in Ciudad Juárez. I myself raised this issue with the Mexican Attorney-General in person on a recent visit to that country, and I know that he is taking a close interest. With regard to Colombia, too, I would say to you that we obviously support those responsible for human rights there, and also the victims among the population. The official responsible for these women's issues has recently visited both your House and the Commission, and we held very intensive talks on the matter.
In general, I think, we have covered a really broad range of issues, but we now need to work together to actually achieve all of it, which will make the summit a real success.
. Thank you, Madam President. I wished to make a very brief comment and make two procedural points which I believe may facilitate the vote on this report during tomorrow’s plenary sitting.
My comment is that the President-in-Office of the Council has no need to apologise for his Spanish, which I believe to be excellent, as is his will to contribute to the harmonious partnership between the Commission, the Council and Parliament. His presence in Bregenz demonstrated this.
My other two observations, Madam President, relate to Mr Romagnoli’s initiative to present an amendment on the agricultural reform. I regret that Mr Romagnoli has not presented this amendment within the time limit allowed for such presentation according to the Rules of Procedure, but if the other Members support it, I have no objection to accepting an oral amendment tomorrow in plenary.
With regard to Mr Meyer’s comment, I would like to say to Mr Meyer that the Bregenz Declaration is inspired by this Parliament’s report, rather than this Parliament's report being inspired by the Bregenz Declaration. You are perfectly aware that, if I was prepared to make a concession in the negotiation of the final document, it was out of a spirit of consensus and not because I did not have a large majority in support of the positions we have adopted.
What I would like to say to you, however, Mr Meyer, most affectionately and frankly, is that when I vote or speak on my own behalf or on behalf of my political group, I do so in full acceptance of any significance it may have, and, although I have never asked you for this, I would nevertheless be willing to change the reference to the Euro-Latin American free-trade area for the reference requested by Mr Romeva, who is not currently in the Chamber, and replace it with an area of global inter-regional partnership, in the three paragraphs in question, which are paragraphs 6, 21 and 66.
That was the comment I wished to make, Madam President, for the sake of consensus, and I believe that tomorrow this Parliament will be able to respond in a united fashion, in order to ensure, amongst all of us, that this Summit is a success, above all thanks to the efforts of the Commission and of the Presidency-in-Office of the Council.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the question for oral answer to the Council regarding the amendment of the Protocol on Privileges and Immunities, submitted by Mr Gargani on behalf of the Committee on Legal Affairs (O-0002/2006 – B6-0004/2006).
. Madam President, ladies and gentlemen, we are once again debating, as we have already done many times in this Parliament, a very sensitive issue, which relates to immunity.
I am honoured to have reopened the debate with my question, on behalf of the Committee on Legal Affairs and its coordinators. I believe that all of my fellow Members are aware of the need for common rules of the European Parliament in relation to immunity; it is a long-held ambition of the European Parliament to have such rules.
Twenty years ago, one of our fellow Members, named Mr Donnez, gained approval for a report on European parliamentary immunity with the aim of overcoming a situation that, 20 years back, was already limited and unsuited to the scope of the European Parliament as a whole. The Protocol on Privileges and Immunity stipulated that Members of the European Parliament could not be questioned in relation to the votes they cast but, at the same time, it deferred to the Members’ national laws to lay down the rules on immunity.
Naturally, there was a logic to all of this and, at that time, given that Parliament was then an assembly of the various national parliaments, the rule had its own , its own justification. It will have escaped no one’s attention, however, that today there exists a body of case-law, thanks to universal suffrage, with all the breakthroughs obtained in the meantime, while Parliament itself has not stood still. There is also a determined attitude on the part of the Committee on Legal Affairs, which during the last parliamentary term expressed and supported a different need, namely that all Members of the European Parliament should have a common statutory reference, a common organisational reference.
It is clear not only to the Committee on Legal Affairs, but also to Parliament as a whole, how difficult it is for Members to have to refer back to national laws: the United Kingdom has a certain type of legislation, Germany has another, and Italy had yet another one, and then it amended it. That does not promote credibility and does not result in the European Parliament’s becoming genuinely autonomous or independent.
Following a great many debates, even you, Madam President, in your current capacity as Chair of this House, will be well aware of the Statute for Members of the European Parliament, given that we have debated and approved it within the Committee on Legal Affairs and twice over in this Chamber.
The Council, however, objected to the subject’s being reincorporated into the primary legislation, so we amended the part of the statute that related to Parliament’s organisational aspects; an albeit difficult management exercise followed, which subsequently yielded a result: the Council – and here is the crux of the issue Madam President, ladies and gentlemen – endeavoured to convene an intergovernmental meeting of the Member States, including all of the various countries, in order to be able to ratify what we had decided in Parliament.
I believe that we have now struck a very important balance: we have debated and we have very astutely bestowed on the Members of the European Parliament as a whole prerogatives that enhance the role of Parliament and increase its independence.
Obviously, since the Council’s commitment already dates back to May 2005 and we are now practically in May 2006, our intention, in submitting this question, was to seek a swift conclusion. Since our fellow Member, Mr Donnez, was already aware of this need 20 years ago and, as Parliament’s vote has shown, it has remained important and crucial, the Council needs immediately to ratify what we have decided and established. We have taken a great leap forward; when this is recognised we will undoubtedly be able to bestow on Members of the European Parliament a much more important and much more precious role.
As you well know, Madam President, the section of the statue that we approved was the less important part. I said in that debate – and I repeat it today – that this is a fundamental issue that affects our rules and enhances the European Parliament and our role, especially our role.
The request to the Council is directed along those lines, and I hope that Parliament as a whole takes account of this request and that each group and each MEP, even on an individual basis, supports it, because only in this way will it be possible to exert pressure on the Council.
. Mr President, ladies and gentlemen, Mr Gargani, in answer to your question, I should like to start by saying that I am happy to repeat what has already been said in the past: the Council welcomes the adoption, in July of last year, following lengthy negotiations, of a Statute for the Members of the European Parliament that will guarantee Members the same conditions for exercising their mandate with effect from 2009, in other words in the next parliamentary period. In a statement on the Statute, the Council did indeed state that it was, in principle, prepared to examine the possibility of amending the Protocol on Privileges and Immunities for Members of the European Parliament when the Statute was adopted. It goes without saying that the Council will stand by this statement, and I would stress that we are still prepared to look into this matter even though, as you know, the Statute will not enter into force until 2009 when the next European Parliament is formed.
With regard to the question on convening an Intergovernmental Conference, I would first of all point out that the procedure is laid down in Article 48 of the Treaty on European Union and that, under that article, the government of any Member State or the Commission may submit to the Council proposals for the amendment of the Treaties on which the Union is founded. Under paragraph 2 of that article, a conference of representatives of the governments of the Member States shall be convened by the President of the Council if the Council, after consulting the European Parliament and, where appropriate, the Commission, delivers an opinion in favour of calling such a conference. Those are the rules in the Treaty on European Union.
As the representative of the Council, however, I should like to raise a point for consideration when examining the question of whether the conditions for convening an Intergovernmental Conference have been met. If we were to hold such a conference at the present time, we would be interrupting the period of reflection devoted to a fundamental examination of the goals and future of Europe. I will leave open the question of whether it would be appropriate to convene an Intergovernmental Conference solely for the purpose of amending the privileges and immunities of the Members of the European Parliament. I must admit that, from our point of view, it is doubtful whether a conference dealing solely with Members' privileges and immunities would be helpful at the moment in increasing public confidence in the European Parliament; we feel it would be more likely to meet with incomprehension.
From the wording of today's question, the Council assumes that, in other respects, the European Parliament does not intend to make any new proposals regarding content, but confirms the wishes of the last Parliament. This is important for our future work. In any case, as you know, it is the privilege of the representatives of the governments of the Member States at an Intergovernmental Conference to decide the basis on which their debates will be held. It goes without saying that the Presidency of the Council cannot, at this point, predict what an autonomous Intergovernmental Conference might decide.
Nevertheless, I wanted to bring these rather more general considerations into the debate. It is not a question of whether or not the Council is willing to fulfil a commitment it has made: of course it is willing to do so. The question, though, is whether now is the right time to take such a step solely for the purpose of amending the Treaties with regard to privileges and immunities.
. – Mr President, the political Europe that we want to build requires a new institutional and legal order, covering the statutory rules for Members of the European Parliament.
Every Parliament has a Special Statute for Members detailing the values of autonomy and representation, yet the Special Statute for Members of the European Parliament goes further. It helps us to understand Parliament's significance in the development of the political European Union.
A single Members’ statute, with an appropriate privileges and immunity regime, is an essential prerequisite for an increasingly well-integrated political Union, whose system of large-scale representation is based on principles of democracy. The System of Members’ privileges and immunities is an integral part of the fabric of the Statute. It is separate from the context of the privileges and immunities of other servants of the Union, and must not be allowed to fragment into the preferences of each Member State.
The question that Parliament is asking the Council today is not merely formal in nature. Its purpose is to highlight the difference between a concept of Europe as an integrated democratic structure with Parliament at its centre and a concept of Europe as a fragmented structure.
Furthermore, the review of the system of privileges and immunities forms part of a commitment made by the Council. The possibility of holding an intergovernmental conference, now or at some point in the future, could be discussed. It is clear that there is a need to match the desired adjustment to the Statute of the Privileges and Immunities Regime. We are also sure that the Intergovernmental Conference must hear Parliament’s voice, both now and in the future.
. I agree with the suggestion of Chairman Gargani, that the importance of the MEP Statute is an issue that we should address. I find it extremely regretful that over the past long decades Parliament has not managed to solve satisfactorily, at its own proposal, this important issue and the status of its Members. I believe we must give Parliament the right to regulate, at its own initiative, the legal status.
Let us remind ourselves that the European Parliament is the only European Union body that is elected directly, constituting an embodiment of the will of European citizens and national sovereignty, and as such, it plays a crucial role in reducing the democratic deficit of the European institutional system, in creating a citizens’ Europe and overcoming estrangement from the institutions of the European Union. The importance of holding the Intergovernmental Conference is unequivocal, and instead of arguing, it would be preferable to leave behind all conflicts of interest that are hindering it, because this is a very important issue, indeed. The falling turnouts at European elections and the – hopefully only transient – halt of the European Constitutional process, as well as the failure of the French and Dutch national vote all show that the realisation of the European idea among citizens is now more urgent than ever before.
However, until there is a possibility for a satisfactory resolution of the status, the regrettable events experienced at the end of the last cycle may occur again, accompanied by the diminishing trust of citizens. Therefore, I propose that we include the adoption of the MEP Statute in our agenda as soon as possible.
Mr President, today we are debating changes to the Protocol on the Privileges and Immunities of Members of the European Parliament. In my opinion, we should focus first and foremost on amending the law on immunity for Members as quickly as possible. The situation we are currently faced with is far from ideal. We have as many different regulations within the European Union as we have Member States. Each country has different rules. This is compatible with neither the principle of equal treatment nor the timely investigation of such matters by Parliament’s Committee on Legal Affairs. We should put in place a uniform system which is the same for Members from all the countries within the European Union. Regulations of this kind would also make it impossible to employ the sorts of practices that we have had to deal with on more than one occasion, whereby governments in individual countries have levelled groundless accusations at Members as part of their campaign against an inconvenient opposition.
Mr President, I believe that the representative of the Council, Mr Winkler, has responded quite correctly to the situation we are faced with today: we have not yet been able to approve the Constitution and, furthermore, if we were to hold a debate at this point on the privileges and immunities of the Members of the European Parliament, we would probably find that the majority of European public opinion would not be prepared to guarantee the Members of the Parliament the immunities and privileges that we have today.
At the moment, I, as a Member of the European Parliament — and I mean this quite honestly — would prefer not to have any privilege or any immunity: I would prefer to be treated like any citizen of the European Union. And I also say this because, in the past, during the last term in office in fact, this Parliament abused its powers in the field of privileges and immunity to cover up certain kinds of criminal activity.
I believe that there are two possibilities at the moment. If the judiciary in each of the Member States is independent and partial, then that is the best guarantee we can have; there are certain countries that do not recognise any privileges, there are at least two or three that do not recognise them. If we were to open up the debate on the Statute at this stage, I believe that what this Parliament would probably have to propose would be quite simply the removal of any kind of privilege or immunity for Members of the European Parliament that is not enjoyed by all of the citizens as a whole. If the citizens are expected to answer to the justice system and put their trust in it, I do not see why the Members of the European Parliament should have any privileged treatment.
In any event, I agree with the words of Mr Winkler, who has expressed the legal point of view and who is right: this is not the time to open up a debate and an Intergovernmental Conference on the subject and, if it were to do so, we in this Parliament would have to reconsider the situation from the point of view of our relations with the citizens.
. Mr President, ladies and gentlemen, in my speech earlier, I forgot to say something, which in my opinion belongs to the field of European law: immunities are not a privilege of individual Members, but belong to the institution as a whole.
I believe that this aspect derives from historical tradition and from the primary meaning of immunity. It really must be said, ladies and gentlemen, that to say otherwise or to seek exceptions to this rule is demagogic. We have already approved and debated it many times, in committee and in Parliament, and we have established a provision. If the Council had been diligent, and if the Presidencies of the various previous half-yearly periods had been too, then this provision would now already have been ratified by the Council.
Given that this privilege enhances Parliament's role and increases its independence, if the Council were to include it on the agenda, it might not only be a great credit to the Presidency-in-Office, but could perhaps even pave the way for a constitution.
The brake put on the convention or the difficulties that the convention faces in being adopted in Europe must not compromise the role vested in Parliament as a whole. On the other hand, national references exist, but they count for little, as the European Parliament is elected by universal suffrage.
. Mr President, ladies and gentlemen, I should like to make one thing quite clear – my comments should of course not be seen as a rejection of MEPs' rightful privileges. They exist in all of our states, they have their justification, and it goes without saying that the Council recognises that.
As the Presidency of the Council, we will of course submit the wish expressed here to the Member States, referring to all elements including the statement that has already been cited here several times. The new Statute will, in any event, enter into force in 2009. Any decision now taken regarding an Intergovernmental Conference would of course have to be ratified by all the Member States of the European Union according to their constitutional requirements.
It is also barely conceivable, or at least unlikely, that, even if an Intergovernmental Conference were to be convened straight away – which, as I said, I do not currently think is appropriate – and it did adopt a regulation of this kind, it could come into force before the start of the European Parliament's next parliamentary term.
In conclusion, I should like to come to the question raised in the debate regarding the cooperation of the European Parliament with any such Intergovernmental Conference. In this regard, I would just make it clear that any such involvement and the extent of it would of course have to be laid down in the Council Decision on convening the Intergovernmental Conference in which the modalities for involving other institutions in the conference would have to be set out.
I have received two motions for resolutions(1) tabled in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
– The next item is one-minute speeches on matters of political importance.
– After the incident with Chernobyl reactor number four just twenty years ago, a radioactive cloud enveloped not just this former Soviet republic, but the whole of Europe. I personally lived through the fear that is born out of ignorance, as the totalitarian regime in the former Czechoslovakia failed to inform those of us living near the Ukrainian border of what had happened, of the threat we faced, or of how to protect ourselves.
The actual extent of the tragedy was only made public some days later. Breaches of safety regulations, human error and a subsequent lack of information has resulted in unnecessary loss of life among the people of my region. A devastated environment and the fate of people with incurable diseases are a grave warning to us all.
Ladies and gentlemen, I ask that today we dedicate a moment’s silence to the victims of the Chernobyl tragedy, both those who have not survived to this day as well as those who bear its legacy.
Mr President, our democracies are based on non-negotiable principles: peace and freedom, mutual respect, equality and, if possible, fraternity. It was the tragedies of history, and particularly of the Second World War, that finally made our respectful elders acknowledge the need firmly to establish peace on our continent. The act of remembrance still makes for a healthier world, and to refuse to accept the lessons that history has taught us by denying its events means running the risk of being condemned to relive those events.
For the sake of that, we, as Europeans, cannot tolerate the repeated remarks made by the President of Iran denying the Holocaust, laying claim to a myth and calling for the disappearance of Israel. It would be disgraceful on our part if we were to trivialise those remarks and to ignore them in the name of goodness knows what intolerable or real economy. Everyone, including the people of Iran and ourselves, must shoulder their responsibilities and insist that Mr Ahmadinejad retracts his unspeakable statements. We cannot let a country that endorses those kinds of remarks by its President take part in an international sporting event on European soil. Equally, we could not tolerate its presence in Nuremberg, as that would be an insult to the memory of the Holocaust martyrs.
Mr President, I would like to raise an issue about what happens to a non-national worker. Let us say somebody comes to Ireland for a few years to earn some money. What happens if that person is unfortunate enough to die unexpectedly? In the last month alone, there were two cases where three Latvian workers and four Polish workers were killed in two separate road accidents. Obviously the grieving families wish the bodies to be returned home, but in certain cases – not necessarily those I have just mentioned – they were simply unable to afford to repatriate the bodies of their loved ones.
I know of cases in Ireland where local health boards, friends, neighbours, colleagues, etc. raised the necessary funds to bring the bodies home. However, I do not believe we should leave this situation to chance. As a Union we facilitate the free movement of persons. Therefore, either some fund should be set up to help grieving families if they find themselves unable to pay the costs of repatriation and if they are not covered by insurance, or perhaps we might look at the social welfare systems across Europe to see if they could be used to help.
Mr President, I would like to bring to public attention another example of the European Union’s hypocrisy when it comes to addressing environmental matters.
It is reported in today’s that the publicly funded European Bank for Reconstruction and Development is poised to support the highly controversial Sakhalin II project. This proposal to extract oil from the continental shelf off the Russian island of Sakhalin threatens not only the economy and way of life of the island’s inhabitants, but also poses a potential environmental disaster of alarming proportions.
Local fishermen and international environmental groups are pleading with the EBRD not to grant a loan of approximately EUR 300 million to finance the project. Now we see the EU in its true colours, which are by no means green.
Both the European Community and the European Investment Bank are shareholders in a bank that proposes to finance a project which will have exactly the opposite effect to protecting the environment. This is hypocrisy in its saddest form.
– Ladies and gentlemen, whenever I hear reports about the situation in the run-up to elections in some developing countries, I tell myself it could never happen in Europe. Particularly in the EU, we recognise democratic values, we lead civilised election campaigns, and physical assaults do not happen here. Except that this is no longer true. In the Czech Republic, the deputy leader of a political party standing at almost 20% in the opinion polls was attacked and brutally beaten by three assailants five weeks before the elections. The man in question is current Member of the Czech Parliament Jiří Dolejš. Yet we calmly continue discussing the notion of politicians’ immunity. In its resolution today, the Chamber of Deputies condemned the rightward tendencies in society.
Ladies and gentlemen, if such things were to become the rule in EU Member States, I would say that we must, as a matter of urgency, do something about it. Thank you for your words of solidarity.
Unfortunately we must – with increasing frequency – face the fact that the countries of Europe, and especially Central Europe, are stricken by floods as a result of climate changes and cruel deforestations. This is happening as we speak. A tremendous fight against the floods is taking place along the Danube, mostly in Romania, and along the Tisza in Hungary and in the northern part of Serbia, in Vojvodina. The waters have already demolished the flood defences in many areas.
I am extremely pleased that the European Union created the Solidarity Fund a few years ago, and is using it. I think that the situation currently developing in my constituency, Southern Hungary, and especially in the neighbouring countries, may require the use of this Solidarity Fund. I ask the Council to show flexibility in respect of the utilisation of the assistance, in accordance with the approach of the Commission. This would enable the affected regions – including candidate and associate states – to actually perceive the fact that Europe helps. In the Flood Directive under preparation, the European Union should undertake a larger share in alleviating the risk burdens of Member States, giving special consideration to cooperation with third countries. And this, too, is now a current issue.
I would also call attention to the fact that farmers should receive the direct assistance in the event of flooding. Furthermore, if in the course of flood defence procedures their land must be withdrawn from cultivation, they should still keep their entitlement to assistance.
Mr President, ladies and gentlemen, six months ago, I was a member of the European Union’s observation mission present at the Palestinian elections. Given this EU presence during the elections in Palestine, I regard the Council’s decision to suspend aid to the Palestinian Authority as illogical. We are rejecting the outcome of an electoral process that we supported and praised for the smooth way in which it was carried out. Is this really helping democracy?
Suspending aid amounts to punishing the Palestinian population as a whole, that is to say to punishing not only the Islamists of Hamas, but also the civilian population, the children, the women, the pacifists and the democrats who were represented, I would point out, by 12 other lists of candidates during the elections. Suspending aid means dealing a fatal blow to an emerging and fragile State, as the first people to be affected will be the 150 000 Palestinian civil servants who also oversee health care and educational services and who provide a livelihood for more than a quarter of the population. The World Bank has already sounded the alarm bell about the dangers of a humanitarian crisis. International aid does not serve to support this or that party in power but, in accordance with the Oslo agreements, it does ensure the very existence of the Palestinian Authority and of its basic public services.
I should like to inform you, in solemn terms, of the anxiety shared by myself and by many Europeans. This decision is counter-productive and will help to strengthen Hamas. It is liable to make the Palestinian population more radical at a time when it needs aid more than it does lessons if it is to keep hoping for a just and long-lasting peace and to believe in democracy.
Mr President, on behalf of the residents of Warsaw, I would like to draw the House’s attention to the planned construction of express roads through urbanised areas of the Polish capital. The project provides for transit roads that will take traffic through the middle of heavily populated residential estates. Implementation of this plan will pose a threat to the health of hundreds of thousands of the city’s residents. Particulate emissions will increase by over 10 times, even though acceptable air levels are already exceeded by 50%, or even by 120%. Other health threats should not be forgotten, such as carbon monoxide, benzene, hydrocarbons and other chemicals.
The project is based on outdated land development plans, which do not take into account the growth of the city and the building of new residential estates. It is for precisely this reason that the roads will run directly between residential housing blocks, and one of them will run through the Mazowiecki Landscape Park in the Wawer district. I would add that this runs counter to the EU’s Natura 2000 programme. I hope that there are people in the European Parliament who care about the good of the environment in Poland, and also about the health of thousands of citizens in Poland.
– Mr President, ladies and gentlemen, during a parade in Milan yesterday marking the anniversary of the liberation of Italy and Europe from Nazi occupation, a very serious anti-Semitic incident – a really violent case of racism – occurred. There were protests against the Jewish Brigade, which had fought for the liberation of Europe, two Israeli flags were burnt, and the Education Minister was angrily heckled. Even worse, the Education Minister’s father, a partisan who had been held in Dachau and had won the silver and bronze medals of the Resistance, was shouted at and jeered.
This Parliament must send out a very strong signal that such incidents must never again be repeated. Mr President, I make a formal request that in your official capacity you intervene and once again condemn these anti-Semitic, racist incidents, by means of a formal position statement from the President.
Mr President, I should like to come back to the attacks suffered in my country, France, by some young German pupils while they took part in an educational exchange programme with some schools in the Paris suburbs. These pupils were greeted with Nazi salutes and were chased by youngsters throwing stones at them. These are extremely serious events, and I should like to express my indignation to you. These are, I am afraid to say, far from isolated incidents.
When it is clear that the European idea was constructed, of course, in order to put a stop to xenophobia and to wars between nations, actions such as these are inadmissible. I wanted to take the floor because some people seem to play down actions such as these by claiming that they are normal. That version of ‘normality’ is unacceptable, however, and Europeans unfortunately no longer realise this. It seems to me that it is our duty to react most indignantly.
I should like to say to all of you, ladies and gentlemen, and especially to our German friends, that we do not endorse this type of behaviour and that we are even less inclined to allow such practices to be passed over in silence. As a member of the Committee on Culture and Education, I have decided to send a letter to my country’s Minister for National Education calling for him to take appropriate action faced with these disgraceful acts.
–Over the past year and a half, 15 electronics and related companies have ended their manufacturing operations in Europe. Last October, a request for the European Commission to initiate anti-dumping measures against China, Malaysia, South Korea and Thailand was submitted by the Czech company ‘Tesla Ecimex’ and the Lithuanian company ‘Ekranas’, both of which manufacture cathode-ray tubes. On 11 January this year, it was reported in the Official Journal of the European Union that an anti-dumping investigation had been launched. However, ‘Tesla Ecimex’ has already ceased its activities. In April ‘Ekranas’ stopped. The companies are unable to compete with manufacturers in Southern Asia and Latin America, which receive state support through the implementation of policies favourable to business. In Lithuania, 5 000 employees, including ones in ancillary companies, are losing their jobs. Meanwhile, prospects for the electronics market and the sale of ‘Ekranas’ are positive. I urge the Commission to apply anti-dumping measures more actively and do what it can to aid European manufacturers and honest competition.
– Mr President, ladies and gentlemen, insults and threats forced the Italian minister Letizia Moratti to abandon the parade celebrating 25 April, which is Liberation Day in Italy. Without any doubt, such aggression is a disgrace that must be denounced at a European level, not least because it tramples over those values of freedom that unite us in this Parliament and are incompatible with all those who try to intimidate anyone who thinks differently from them.
Mr President, I ask that, together, we issue a statement condemning the acts that have been described, specifically the burning of Israeli flags and the intolerant anti-Jewish sentiments. We also need to express our solidarity with the Italian minister, who was accompanying her own father, a former Dachau deportee now confined to a wheelchair, in the parade. These are serious incidents, from which we must strongly distance ourselves, particularly because they occurred during a parade that was supposed to celebrate the liberation of our country.
Mr President, it has been over a year since King Gyanendra of Nepal seized absolute power. On behalf of the SAARC Delegation, may I say how pleased we are that the King has now relented and yesterday agreed to the restoration of democracy.
However, this is only the first step towards establishing real peace and lasting democracy. It is absolutely essential that the Maoists now become part of the democratic process and renounce violence. I urge them, as the Chairwoman of the Delegation for relations with the countries of South Asia and the South Asia Association for Regional Cooperation, to listen and act on this message.
Over the last three weeks, the world has witnessed intense protests and suffering in Nepal and we are very relieved to see that peace is finally being restored to the streets of Kathmandu. However, the EU and all the external partners involved in this process must be vigilant that this positive turn of events is a real watershed; this must not be another missed opportunity for democracy in Nepal. We will have to watch developments very carefully. I strongly urge the Commission, the Council and all external partners to take the necessary measures to prevent any possibility of this country relapsing into confusion and violence.
Mr President, in November 2005 the European Commission presented the new regional policy initiatives Jaspers, Jeremie and Jessica for the first time. They are new aid instruments which are of particular importance for the new members of the European Union, and which are designed to facilitate funding absorption in the field of cohesion policy between 2007 and 2013. The initiatives have met with a great deal of support from Parliament, the Committee of the Regions and the Economic and Social Committee, which for their part are trying to promote the aforementioned new funding opportunities for regional initiatives.
Yet there is no real evidence of a large-scale and effective information campaign, for which the Commission is responsible. Despite the fact that six months have already passed since the first presentation, it is impossible to find a brochure or even any kind of publication on the subject, let alone in the national languages. Those directly concerned, or in other words local governments and businesses, receive only perfunctory information. There is a lack of widely available training on the subject. The programmes are supposed to be launched on 1 January 2007, and so I am not sure what the Commission is waiting for. It is high time that a professional and coordinated information campaign was started.
Mr President, the day before yesterday was the 91st anniversary of the Armenian genocides. This atrocious crime against humanity was committed against the Armenian people of the Ottoman Empire during World War I. It was centrally planned and administered by the Turkish government of the time and resulted in the demise of approximately 1.5 million men, women and children. Most deaths occurred after horrific acts of torture, massacre and starvation.
In remembering those innocent victims of Ottoman barbarism we must renew our demand to the Turkish government of today to overcome its criminal obstinacy of total denial of the Armenian genocides and at least, even with so much delay, have the decency to say sorry to the Armenian people for the abominable holocaust inflicted on them.
Mr President, at the last part-session I revealed the allegation that Romano Prodi had been an agent of some kind of the KGB. Since then, Mr Prodi has become Prime Minister of Italy. As such, he will be a member of the European Council and will have access to confidential information.
The KGB – now the FSB – is central for the institutionalised web of organised crime and corruption that dominates Russia. It is not possible to resign from the KGB any more than it is from La Cosa Nostra. Therefore, I repeat my request for this Parliament to conduct an investigation into these allegations. Former senior members of the KGB are willing to testify in such an investigation under the right circumstances.
It is not acceptable that this situation is unresolved, given the importance of Russia’s relations with the European Union. Parliament should not be constrained by the fact that former senior Communist Party members from Eastern Europe currently sit on the Commission.
– Ladies and gentlemen – the Cold War has not yet ended, even in the 21st century. I make this unequivocal statement in light of the ban on imports of Georgian and Moldovan wine imposed by the Russian Federation on 27 March.
By labelling Moldovan wine non-compliant with Russia’s strict hygienic requirements, Russia is destroying the Moldovan economy. This is a very serious matter. According to the statistics, 85% of Moldova’s wine is sold to the Russian market.
This is a coldly calculated act of retribution, because in recent years Moldova has sought closer integration with Europe and not Russia.
Ladies and gentlemen, to this day the Kremlin has been unable to provide the results of a single expert analysis proving that Moldovan wine is poisonous. Therefore I propose that the European Food Safety Authority should perform an independent analysis of the quality of Moldovan wine.
I also suggest that we as members of the European parliament should hold a wine tasting during the plenary meeting in Brussels in order to determine for ourselves the quality of the wine of Moldova, a country which is seeking to join the European Union. And I would encourage the businesspeople of the European Union to import Moldovan wine. Thank you.
– Mr President, Parliament recently voted in favour of resolutions condemning, for example, the manner in which the elections have been conducted in certain countries, such as Belarus, where it would appear that the outgoing candidate had far greater resources at his disposal than the opposition candidate. Should we not, however, put our own house in order first?
I have just learned, for example, that in Belgium the National Front leader Daniel Féret has been declared ineligible to stand for ten years. This is clearly a novel way for the parties in the establishment, with the judiciary at their beck and call, simply to remove an opponent from the reckoning.
I have no faith whatsoever in the independence of the Belgian judiciary. I believe there are a number of rogue elements in the Belgian judiciary who cynically and scandalously violate human rights and, in particular, the right of the opposition to take part in elections. This is taking place in a country that is corrupt, that does not uphold human rights and that should be shunned by Europe.
Let us put our own house in order.
– The debate is closed.
– The next item is the joint debate on the following reports:
- A6-0108/2006 by Jan Mulder, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the European Union general budget for the financial year 2004 – Section III – Commission [SEC(2005)1159 – C6-0351/2005 – 2005/2090(DEC)] [SEC(2005)1158 – C6-0352/2005 – 2005/2090(DEC)] [2005/2090(DEC)];
- A6-0119/2006 by Markus Ferber, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the European Union general budget for the financial year 2004 – Section I – European Parliament [2005/2091(DEC)];
- A6-0111/2006 by Nils Lundgren, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the European Union general budget for the financial year 2004 – Section II – Council [2005/2092(DEC)];
- A6-0112/2006 by Nils Lundgren, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the European Union general budget for the financial year 2004 – Section IV – Court of Justice [2005/2093(DEC)];
- A6-0113/2006 by Nils Lundgren, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the European Union general budget for the financial year 2004 – Section V – Court of Auditors [2005/2094(DEC)];
- A6-0114/2006 by Nils Lundgren, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the European Union general budget for the financial year 2004 – Section VI – European Economic and Social Committee [2005/2095(DEC)];
- A6-0115/2006 by Nils Lundgren, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the European Union general budget for the financial year 2004 – Section VII – Committee of the Regions [2005/2096(DEC)];
- A6-0116/2006 by Nils Lundgren, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the European Union general budget for the financial year 2004 – Section VIII(A) – European Ombudsman [2005/2042(DEC)];
- A6-0117/2006 by Nils Lundgren, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the European Union general budget for the financial year 2004 – Section VIII(B) – European Data Protection Supervisor [2005/2208(DEC)];
- A6-0110/2006 by Rodi Kratsa-Tsagaropoulou, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the sixth, seventh, eighth and ninth European Development Funds for the financial year 2004 [COM(2005)0485 – C6-0430/2005 –2005/2157(DEC)];
- A6-0094/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2004 [2005/2106(DEC)];
- A6-0093/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2004 [2005/2107(DEC)];
- A6-0095/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Agency for Reconstruction for the financial year 2004 [2005/2108(DEC)];
- A6-0096/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Monitoring Centre on Racism and Xenophobia for the financial year 2004 [2005/2109(DEC)];
- A6-0097/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2004 [2005/2110(DEC)];
- A6-0098/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Environment Agency for the financial year 2004 [2005/2111(DEC)];
- A6-0099/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2004 [2005/2112(DEC)];
- A6-0100/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the Translation Centre for the bodies of the European Union for the financial year 2004 [2005/2113(DEC)];
- A6-0101/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Medicines Agency for the financial year 2004 [2005/2114(DEC)];
- A6-0092/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of Eurojust for the financial year 2004 [2005/2115(DEC)];
- A6-0102/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Training Foundation for the financial year 2004 [2005/2116(DEC)];
- A6-0103/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Maritime Safety Agency for the financial year 2004 [2005/2117(DEC)];
- A6-0104/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Aviation Safety Agency for the financial year 2004 [2005/2118(DEC)];
- A6-0105/2006 by Umberto Guidoni, on behalf of the Committee on Budgetary Control, on the discharge for the implementation of the budget of the European Food Safety Authority for the financial year 2004 [2005/2119(DEC)].
. Mr President, around 3 p.m. this afternoon, I asked at roughly what time I would be given the floor, and I was told at around 5.45 p.m. It is now 7.45 p.m. I do not know who had the wisdom to compile this agenda, but I do not think it does Parliament any favours to hold a discharge debate about the European institutions at this time of day.
Moving on to the order of the day and cutting to the chase, I would advise the House to grant discharge to the Commission in respect of the financial year 2004. This may come as a surprise to you, because as everyone knows and as probably many people will say, the Court of Auditors has not issued a Statement of Assurance about the Commission’s conduct of policy for 11 years in a row. So what is the use of granting discharge? I have two arguments to put to you in favour. Firstly, this Commission was in office for roughly one month in 2004 and secondly, this Commission started very ambitiously with a view to achieving a positive Statement of Assurance. I will return to this in a moment.
Although it is unfortunate that Mr Wynn is absent, I should like to start with last year’s resolution which he compiled and in which he introduced a number of fresh elements, the key one being that we felt that the highest political authority in every Member State should make a declaration at the beginning and end of each financial year to the effect that everything is in order in terms of political control. It is unfortunate that this demand by Parliament has met with much resistance in the Member States.
There have been a number of developments since then. An Interinstitutional Agreement has been concluded in which we have reached a compromise with the Council to the effect that it does not matter whether the political level is the highest or not. We will also accept a declaration at any level that is suitable for this purpose in every Member State, provided that this declaration is made. I would like to find out from the Commission what it intends to do with the Interinstitutional Agreement.
Another development has been the fact that some countries are now saying that they object to this. I should like to find out what the Commission’s response to this position is, because I get the impression that more and more countries are sharing this view. I have to say in all of this is that it is never the Member States that are solely responsible; it is always the Commission that carries ultimate responsibility.
We should welcome the Commission’s action plan with open arms. It is a good thing that common standards are introduced, that integrated control is in place, that there is better cooperation with national courts of auditors, and suchlike. We would also appreciate it, in a different connection, if the Commission were to identify risk areas in the budget, namely what the high-risk and low-risk areas are. It is therefore important that Member States should shoulder their political responsibility. This is something we also demand from the Commission itself. Not only the Director-General should sign for the annual accounts; we think that the Commissioner who is responsible for a specific policy area should also be required to add their signature.
I will have to speed through my speech because the clock is ticking. The President of the Court of Auditors once again published his annual report in November and made an interesting suggestion. He put forward the idea of a peer review, which means that ex-presidents of national courts of auditors should examine whether or not the methodology and working practices of their counterpart at European level are correct. We see this as important and applaud this suggestion; we are keen to play an active role in this with the European Court of Auditors.
There is yet more work to be done by the European Court of Auditors. In the discharge report, a specific request was made for two reports, in the first instance about the management of the funds granted by the European Union to the UN bodies. What is the added value for Europe if we give the money via the United Nations? Secondly, what is financial control like over there?
We also want the non-governmental organisation to be the subject of an investigation by the Court of Auditors for a change. What is the ‘non-governmental’ proportion in those non-governmental organisations? How much money do they have at their own disposal?
Finally, the next few years will prove crucial to the Commission. There must be a positive Statement of Assurance at some point.
I am very grateful to the members of the Secretariat of COCOBU for their enormous efficiency and skill, and, needless to say, also to my personal staff.
. Mr President, Mr Vice-President of the Commission, ladies and gentlemen, I should like to start by saying that I was somewhat surprised that there seems to have been enough time for so many important things like one-minute speeches, while the question of whether European taxpayers' money is being spent properly is being dealt with around the evening suspension.
Secondly, I would have been happy if I could have reported today, like the rapporteur on the Commission's budget, that Parliament's authorities had done everything properly, and that we just had a few problems because many of the positions created in connection with the enlargement had not been filled, because we had the highest non-implementation rate, in other words transfers, ever seen in the history of Parliament's budget, and a few other issues.
In the last few days, however, a story has come to light that clearly needs to be brought up here because of its peculiarities. I do think it is wise that we are not going to discharge Parliament's budget at the present. However, I would also make it quite clear that I find it regrettable that the services of Parliament have not authorised a procedure that would have made it possible to explain why we are not discharging it. I think that what this Parliament's Legal Service delivered this afternoon in the Committee on Budgetary Control, against the interests of the Members – and, I might add, Mr Vice-President, against the interests of the Bureau – was unacceptable. It is an unacceptable situation, and that alone requires special consideration.
There is something else that is equally unacceptable. We need to look into whether the city of Strasbourg, in providing a property on which a Dutch pension fund has constructed a building, has concluded a rental agreement with us for a sum significantly different from the sum that it pays to the pension fund – and not to the detriment of Strasbourg, but to its benefit. To be absolutely clear, this is not about the issue of having the seat of Parliament in Strasbourg – that is laid down in the Treaties – but about whether it is really the purpose of such a sub-letting situation that, in the rent we are paying to the city of Strasbourg, we are giving a direct subsidy – for that is exactly what it would be – to the city's budget. Given that this agreement was not just signed yesterday but, if the information I currently have is correct, has been in place since 1980, we also need to look into the issue of who in this House already knew about the situation in the past and who failed to protect the interests of European tax-payers in this connection by concluding the rental agreement directly with the pension fund. If this had been done, we would have been able to rent the building more cheaply. If, therefore, anyone in this House knew about this and did not act in the interests of European tax-payers, that is worthy of particular scrutiny. That is exactly what we are going to do together.
Therefore, I can really only request – it is just a request at the moment, though the Rules of Procedure provide other options for the later procedure – that the administration provide all the information it has at its disposal. I can also only request the city of Strasbourg to provide all the information it has and to cooperate very closely with Parliament on this matter. If it does not do so, and if the debate on this is used only as a pretext for arguing that the European Parliament is looking for a good opportunity to leave Strasbourg for good, then the city of Strasbourg itself will have contributed to an event that it did not want to occur.
That is really where my call is coming from – I read the city of Strasbourg's press release from this afternoon, and, from what I understood of it with my rudimentary French, this is not the kind of cooperation I have in mind. The city of Strasbourg is already profiting from the European Parliament without needing such payments. That is why I am asking them to cooperate with us to clear up the matter: it is the only way that we will be able to act in the interests of tax-payers, and we will then be able to draw the correct conclusions I therefore regret – although I should like to thank everyone who worked with me in preparing the report, the services, the Committee Secretariat and my fellow Members – that I have to recommend that you vote against the report tomorrow and do not give discharge in respect of the budget, so that we can look seriously into all the matters I have mentioned.
Mr President, the European Union’s political legitimacy is limited and dwindling. This lack of confidence in the EU is, unfortunately, well deserved. The EU does not demonstrate a convincing resolve to clamp down on irregularities, fraud and the abuse of power in its institutions. In practice, there is little readiness to demand accountability. The instinct is to cover things up. Whistle-blowers lose their jobs instead of receiving praise. Cheating and scandals are not investigated, and no legal proceedings are brought in connection with those that are. Discharge is granted in spite of the fact that we do not know if everything has proceeded correctly.
A majority of this Chamber appears to want to conceal unpleasant truths about the European Union from people so that the EU does not become still more unpopular. That is a deeply undemocratic attitude. Our task is to elicit the truth and to demand accountability on our citizens’ behalf, not to conceal the truth from them.
As rapporteur for the Committee on Budgetary Control, it was my job to work on the issue of granting discharge to ‘Other Institutions’, of which there are seven in total. I have found no reason for bringing the Ombudsman and the Data Protection Supervisor into question. Four of the remaining five institutions are open to criticism, but not of so serious a character that there is reason for questioning whether discharge should be granted. The Council, the European Court of Justice, the Court of Auditors and the European Economic and Social Committee are in this position. Where the Committee of the Regions is concerned, however, I find that further investigations are required before we can take a decision on the issue of granting discharge.
In the course of 2004, the European Economic and Social Committee had problems involving irregularities in relation to the reimbursement of members’ travelling expenses. We hope that this problem is now in the past. There have been problems with the Belliard I and II buildings, and I expect a full account of these in the Court of Auditors’ forthcoming report.
Where the Council is concerned, many of the risks are to be found, as usual, in administrative activities relating to the building projects in which the Council is involved. I want to take this opportunity to emphasise the advantages of renting buildings instead of engaging in such huge building projects ourselves. It would also be helpful if the Council were to come up with clearer definitions of, respectively, administrative and operational expenses.
The European Court of Justice’s internal audits were far from satisfactory during 2004. Its internal auditor also acted as the head of the ex-ante verification unit, which is quite simply unacceptable. Moreover, the internal auditor has not completed any of his investigations since he was appointed in 2003. Parliament expects to see energetic measures and strong improvements in this area.
The European Court of Justice’s massive building projects at present under way cannot be anything other than a cause of disquiet. It is therefore essential that a complete and detailed progress report on this project be made to the Committee on Budgetary Control.
The fact that the Court does not at present require judges to declare their financial interests is unacceptable. Irrespective of whether or not there is at present any legal requirement for them to do so, the Court must prepare its own binding rules in this area. Regarding the use of official cars, Parliament again calls on the Court not to allow these to be used for private purposes.
Where the Court of Auditors is concerned, the fact that a handful of large Luxembourg-based accounting firms are in a dominant position when it comes to scrutinising the Court’s accounts is worrying, although Parliament appreciates that it is difficult for the Court to avoid this situation. It is therefore extremely important for there to be an open, fair and comprehensible tendering procedure.
The Court of Auditors has problems with its organisational structure, which is in need of reform. This is something that needs to be got to grips with in the ongoing evaluation preparatory to overhauling the organisation of the Court, preferably in accordance with the proposal for reform devised by the British House of Lords.
Again, Parliament should call on the Court of Auditors not to permit the use of official cars for private purposes.
I turn now to our black sheep, namely the Committee of the Regions which, of the ‘Other Institutions’ examined, has attracted the most criticism from the Court of Auditors. During 2004, the internal audit was in practice carried out by a single internal auditor, and a temporary one at that. An internal auditor dependent on a constantly renewable employment contract must find it very difficult to maintain his or her independence from the management of the organisation concerned. It is indefensible that the Committee of the Regions should not, then, have had a proper internal audit carried out during 2004, in spite of Parliament’s robust criticism of that institution in relation to 2003. We have still not received any explanation of the fact that the internal auditor employed up until May 2004 was in no position to produce any auditor’s reports.
There continues an OLAF investigation into the Committee of the Regions in connection with its reimbursement of members’ expenses, to which a correction coefficient was applied. Payments for which there was no underlying proof of entitlement had been granted. It seems obvious that this should have been discovered by the Committee of the Regions no later than in the course of 2004 and that these payments should then have been stopped. In spite of this, the Committee’s managers state that there is no question of there having been any cases of fraud. In connection with this matter, no clear information has been given, either, of measures having been taken to claim back incorrect payments. The situation is exacerbated by the fact that these payments were to people in key positions within the administration. In recent years, the Committee of the Regions has been partly characterised by irregularities of various kinds, showing that the promised culture change within the organisation has not taken place. It now looks as if OLAF will produce its final report in the middle of May. It would be irresponsible to grant discharge before we know the results of this investigation.
The reorganisation of the Committee of the Regions has in several cases meant that people involved in suspected irregularities have been promoted, which is also irregular.
The Court of Auditors is continuing with its investigation in connection with the Belliard I and II buildings. The Montoyer project, too, should be examined. No explanation has been given to date as to why the person formerly responsible for infrastructure appears to have withdrawn his statement as authorising officer by subdelegation for the financial year 2004. It needs also to be explained to us why I as rapporteur was not informed of this, and it needs to be made clear to us how the date of theoretical acceptance was established. Should the damages claimed from the construction company have perhaps been higher? What is more, the Committee of the Regions’ internal auditor was refused access to the documents he had requested in this connection. There are strong reasons also for awaiting the outcome of the Court of Auditors’ ongoing investigation into the matter before we grant discharge.
I also wish to take this opportunity to inform the Chamber of the odd way in which the Committee of the Regions has been treated by the Committee on Budgetary Control. I had received information from a variety of sources indicating that there was much more to be criticised in the Committee of the Regions’ area of financial responsibility than the Committee itself had provided information about. I therefore obtained the Committee on Budgetary Control’s agreement to our questioning OLAF’s investigators and the Committee of the Regions’ internal auditors for 2004 behind closed doors. The meeting was scheduled for the morning of Tuesday, 21 March 2006. The Committee on Budgetary Control met at 3 p.m. on the day before this and began by approving the agenda, whereupon a majority suddenly demanded that the questioning scheduled for the following morning should be cancelled.
A majority of members of the Committee on Budgetary Control refused, then, to study information that I, as rapporteur, considered to be of vital importance in adopting a position on the discharge issue. I did not find out why. I maintain that if the EU’s financial interests are to be protected, the committee needs to take on board all the relevant information on such issues. The majority of the Committee refused to study the information and then voted in favour of our proposing to Parliament that discharge be granted right now, in spite of the fact that I as rapporteur maintain that we should await the outcome of ongoing investigations by OLAF and the Court of Auditors.
I understand that the members of the Committee on Budgetary Control have now had the opportunity to study documents indicating various irregularities. If Parliament still grants discharge, it will not then be possible subsequently to plead ignorance. Comparison might be made with what is now happening regarding the granting of discharge to the President in the light of the rents in Strasbourg.
On this subject, Parliament is coming to the conclusion that new information has come to light that must be studied before a decision on discharge is taken. There is an exact parallel with the situation regarding the Committee of the Regions. The only difference is that the Strasbourg issue has found its way into the media. Do newspaper articles have to appear before there is a response from Members of the European Parliament? Should it not be obvious that Members will decide to vote against granting discharge to the Committee of the Regions until such time as all the uncertainties have been clarified?
I therefore appeal to all Members carefully to consider what they are voting on tomorrow. Because we have not had all the uncertainties clarified, I would call on you to vote against granting discharge for the Committee of the Regions’ implementation of the European Union general budget for the financial year 2004. If there is a vote on the report, I would call on you to vote in favour of the amendments tabled by Mr Staes and myself with a view to obtaining the facts of the case. That is what we must do if we take seriously the demand for accountability, which is at the heart of the democratic process.
– Mr President, Commissioner, as rapporteur on the discharge for the European Development Funds, I wish to start by saying that these funds are an important and valuable tool for promoting solidarity, prosperity in the world, peace, the principles of justice and respect for human rights.
The Committee on Budgetary Control examines the implementation of these budgets of these funds and formulates its opinion on optimum administration with efficiency and transparency.
As far as the sixth, seventh, eighth and ninth Funds for the financial year 2004 are concerned, taking account of the report by the Court of Auditors and our exchange of views with the Commission and the Commissioner himself, Mr Louis Michel, we propose discharge to the Commission. We also propose approval of the closing of the accounts of these funds for 2004.
The motion for a resolution proposed by our committee to plenary emphasises the importance of the European Development Funds to the European Union's contribution to achieving the Millennium Development Goals, with the primary objective of eradicating poverty. We express our concern at the fact that only EUR 12 million (0.4% of the budget) is earmarked for basic education and EUR 74 million (just 2.7%) for basic health, despite the recommendations made by the European Parliament in last year's resolution.
It is very important for us to promote the principles of democratisation, good governance and equal opportunities through the European Development Funds in order to achieve a double objective: firstly, the sustainable development of countries which benefit and, secondly, the more effective take-up of resources; this is incumbent upon the European Parliament as the House of elected representatives of European citizens.
These objectives concern both the European institutions and decentralised services in ACP countries which benefit from the funds and the national administration authorities and the parliaments of these countries.
Another matter we refer to is that, as regards the funds managed by the European Investment Bank, which are not audited by the Court of Auditors or controlled by the European Parliament within the framework of the discharge procedure, we consider that it would enhance transparency and efficiency if information were provided and included in the reports of the European Investment Bank on the European Development Funds.
We also consider that the budgetisation of these funds would remove many of the complications and the management cost, and the implementation of successive funds will help to speed up disbursement and eliminate the relevant democratic deficit.
We are also concerned about the sum which remains for clearance. It must be reduced by promoting flexible actions and with faster results.
Finally, we wish to enhance the visibility of the European Union's external action. European citizens are proud of this policy of solidarity and citizens of the developing world covet and need it. It is time for our political objectives and effective methods to be combined with better communication and visibility both as regards our actions as independent actions and within the framework of international organisations, at the UN, the World Bank and other bodies.
– The debate is closed.
The vote will take place on Thursday at 11 a.m.
The next item is the continuation of the joint debate on the discharges for the implementation of the European Union general budget for the financial year 2004.
– Mr President, Commissioner, ladies and gentlemen, the European Parliament has the important task of granting discharge for the financial year 2004 to 14 European agencies that are fully, partially or indirectly subsidised by the European Union. I shall not dwell here on the specific details or the problems that were found in each individual agency; I shall confine myself to mentioning those items that have emerged as the main points for a joint debate.
I take this opportunity to highlight what I have just said, which is that discharge is given to just 14 out of the 27 agencies that exist. Indeed, I wonder how many of you are actually up to date with how many such bodies there are and what their real functions are: not many of you, ladies and gentlemen, and I am sure that very few European citizens have any clear ideas on the subject. It might therefore be worth developing information campaigns for them about the agencies and their functions.
It is no coincidence that, after the debate on my report in committee, a study was commissioned – it is still under way – to analyse and clarify the situations of the European agencies. The study is revealing what has already emerged from the report, namely a lack of harmonisation among the various agencies, and the likelihood of poor transparency associated with difficulties in Parliament’s control over them.
To that end, I have called on the Council in my report to start talks as soon as possible to conclude the draft interinstitutional agreement, which the Commission put forward at Parliament’s request. In the discharge report on the agencies for 2003, Parliament actually called for this institutional agreement to be set up in order to place all the agencies within a common regulatory framework.
With regard to Parliament’s powers to grant discharge, I have tried to underline the unfairness of the current situation and would recall that, under Article 185 of the Financial Regulation, Parliament gives discharge for the implementation of the budgets of the bodies set up by the Communities that have legal personality and actually receive grants charged to the budget.
In reality, it is important to note that not all of these bodies are fully or even partially funded via grants charged to the budget. The conclusion may therefore be drawn that the discharge decision covers both the budget and the non-budget funding of these bodies. The situation is clearly unacceptable, and it implies that some of the bodies set up by the Union are accountable for the way they spend income received from sources other than the budget, whilst others, which do not receive a subsidy from the budget, are not.
An amendment to the Financial Regulation that was proposed by me and adopted by the Committee on Budgetary Control has introduced this very principle. If the Regulation thus amended is adopted, Parliament will see its powers of control greatly expanded in the coming years, to the benefit of the principles of transparency and democracy.
The analyses carried out by the Court of Auditors were of great help in drawing up the reports. They revealed a few irregularities of very little significance, and I therefore endorse the decision of the Court of Auditors, which proposes granting discharge to the directors of all 14 agencies analysed. I am sorry to say, however, that the analysis that the Court was asked to provide is purely technical in nature, and there has been no control of the ways in which the allocated budget has been spent during the current year.
I have stressed this point in the working document accompanying the reports, where I propose that in subsequent years the Court of Auditors should supplement the current assessment with an evaluation of service quality, competences and activities: in other words how efficiently the individual agencies spend their budgets.
Many of the issues that have come up are recurrent, and we can therefore talk of a cross-cutting analysis of issues that have emerged across the various agencies. One such issue concerns the Financial Regulation, which was devised for the agencies, while the subsequent financial regulations specific to each agency were designed to adhere as closely as possible to the general Financial Regulation created by the Commission.
Although this criterion is generally valid, it is sometimes not suited to the smallest agencies, for which appropriate reforms will be needed. That is one of the main objections made by the Court of Auditors. Personnel selection problems are also common to several agencies, since the agencies certainly require greater assistance than larger institutions. I therefore think it is important that the Commission should make the services of EPSO, the Commission’s Directorate-General for Personnel Selection, available to them, as well as supplying other cross-cutting services such as training and the legal service.
Another problem concerns internal audits, which for some agencies are an excessive burden. I therefore believe the Commission should table a report on the current situation, describing both each agency’s current capacity for performing an internal audit and the internal audit services that the Commission can make available to the smallest agencies.
Lastly, I shall focus on an issue that has generated heated debate and has marked a divergence in thinking between Parliament and the Commission. The issue concerns the European Agency for Reconstruction, which was set up in 2000 to provide assistance for reconstruction, development and stability in the regions of Kosovo, Serbia, Montenegro and the former Yugoslav Republic of Macedonia through the CARDS programme. Since the programme has come to an end, the Commission has decided to close the Agency by the end of 2008.
In view of the excellent work it has done in recent years, and in order to prevent the precious experience built up over many years of activity from being lost, I have in my report proposed extending its mandate so as to be able to use the agency to provide reconstruction assistance wherever required, for example in Iraq, Afghanistan, Pakistan, or even the countries recently affected by the tsunami. This would be in addition to the immediate humanitarian assistance provided by ECHO, the Commission’s department set up to help in the event of natural disasters or armed conflict in regions outside the EU. Well, then, I think that is more or less what there was to say about the report, which I hope will be adopted during the next sitting.
–Mr President, ladies and gentlemen.
Today we are looking at a glass which is certainly only half full, but is gradually filling up.
This year, in addition to the positive endorsement of the European Union’s budget accounting, revenues, appropriations, administrative expenditures and the European Development Fund, the European Court of Auditors is quite satisfied with the supervision of agricultural expenditures and the aid granted to candidate states. The expenditures that the Court of Auditors approved of represent nearly one third of the European Union’s budget. I am pleased that this progress is also reflected in Parliament’s reports, and that it has been proposed that Parliament should approve the Commission’s implementation of the budget.
Allow me to express my sincere gratitude to rapporteurs Mr Jan Mulder, Mrs Rodi Kratsa-Tsagaropoulou (who examined the European Development Fund) and Mr Szabolcs Fazakas, Chairman of Parliament’s Committee on Budgetary Control, who have skilfully guided the entire process. Parliament has drawn up an extensive list of recommendations for improvements. The Commission intends to observe most of these, and to report on this as required.
We all know that the glass is not yet full, but Parliament supports the plan approved by the Commission in June 2005 to devise an integrated internal control framework, as well as the action plan approved by the Commission in January 2006.
Now that we know what is missing, let me concentrate on the missing part. Firstly, I applaud Parliament for the text of the inter-institutional agreement, which arose as a result of negotiations held with the Council and for the first time mentions issues of budget control and endorsement.
We all know that the implementation of this political agreement will require continued work, and the Commission certainly intends to do its utmost in the achievement of that objective.
We also seek to improve the expression of accountability vis-à-vis the European Parliament and the European taxpayer. We plan to devote a considerable amount of attention to three measures.
Firstly, we will strengthen the procedure for the preparation of Annual Activity Reports and improve its consistency across General Directorates. We will also make amendments to the Synthesis Report, although not as elaborately as the European Parliament has recommended.
Secondly, we will enhance transparency in the use of EU funds. Next week the Commission will adopt a Green Paper on the European Transparency Initiative. As part of the paper, the Commission will propose the introduction of an obligation on Member States to publish the list of beneficiaries of EU funds under shared management. To that end, the Commission will establish a centralised web portal.
Thirdly, we will continue to increase the participation of national auditing institutions. Last week, the Commission sent each of these national audit institutions detailed lists of all of the payments made to their respective Member States in 2005, also inviting them to share the results of their audits with the Commission and the Court of Auditors. This is an initial stage of the implementation of our Action Plan, and I know that several national auditing institutions are prepared to verify the sound use of EU funds in their countries. Thus the first steps have been taken in this direction, and I intend to raise this matter at the meeting of the coordinating committee of the European and national audit courts, to be held in Poland at the end of this year.
Honourable Members, when I appeared before you last year I said that ‘mobilising and motivating the Member States will not be easy, and the Commission continues to need your support’. I have enjoyed that support in the past year, and I wish to confirm that we, for our part, will do our utmost. As a first step, we plan to follow the recommendations you will adopt today.
Thank you for your attention.
. –Having evaluated the use of the general budget for the financial year 2004, the Committee on Development holds the opinion that despite the European Commission's efforts, there remain areas where budget use could be improved. The Committee on Development supports the opinion of the European Court of Auditors that objective, useful and clear indicators must be determined, which would enable the assessment of aid results, and it is hoped that such indicators will be prepared and implemented in the period 2007-2013. The Committee on Development views as positive the fact that a means of budgeting aid sectors has been found, which is a more effective alternative than general funding from the budget. However, based on the experience of the latest enlargement, the Committee on Development urges the Commission to ensure that development policy administrative management capacities in Bulgaria and Romania are reinforced before they join the EU.
Upon assessment of the implementation of the sixth, seventh, eighth and ninth European Development Funds for 2004, it must be stressed that there is also room for improvement here. The same as previously, the donor aid is being insufficiently coordinated, a results method still has to be prepared to evaluate Community members' cooperation, without which it is impossible to proceed to the desired ‘results based approach’, as we strive to implement the Millenium Development Goals.
Another point – the necessity for the Commission to have clearer proof of states' eligibility to receive aid, to strengthen cooperation with local representatives and to make use of indicators which encourage the effective use of public finance.
On the subject of development aid, there is a danger that up to 700 million euros will not be used by the end of 2007. At the same time, the Tenth European Development Fund is being increased and Member States are obliged to increase development aid. Therefore, just like in previous years, the Commission must put more effort into managing funds for the implementation of development policy.
. – Mr President, I find myself in rather an uneasy situation in that I agree with most of what the rapporteurs said on the general thrust of the report and whether or not a discharge should be granted with our vote tomorrow. I support the PSE Group line in this regard. Nevertheless, I am here as draftsman of the opinion of the IMCO Committee, and from that point of view I must congratulate the way in which the DGs which we examined – Sanco, Taxud and Markt – behaved on the issues which were pointed out.
One has to point out the fact that the court itself did not single out any observations on the issues regarding implementation on consumer protection and on internal market and customs policy. Nevertheless, the Committee calls for a more transparent but flexible approach to the way grants are given and EU funds administered.
– Mr President, ladies and gentlemen, as the draftsman for the Committee on Transport and Tourism, I should like to stress that the European Court of Auditors already has a tradition of criticism of the trans-European networks. For example, in its latest report on transparency, it stated that 'complex annual administrative procedures for evaluating and selecting TEN-T projects have been established by the Commission and these have not always led to relevant information being available for the evaluation'. In addition, the Court of Auditors recommends that 'the Commission should also develop an explicit methodology for evaluating proposals submitted under TEN-T and publish it in a manual'. This is overdue.
The Court of Auditors also criticised the coordination, stating that 'the coordination of the various sources of Community funding for transport infrastructure projects by the various Directorates-General does not allow the Commission to detect all cases of over- or double funding'. In view of the tight budgetary situation, that is unacceptable.
In order to eliminate this problem, the Court of Auditors even makes some specific proposals: 'the Commission should establish appropriate legal bases, procedures and tools in order to improve the coordination of transport infrastructure funding and to identify potential cases of over- or double funding. This should be done, where necessary, in cooperation with the Member States'. To that I would add that responsible persons must be appointed at all levels, and consequences must be drawn.
There are also deficits with regard to road safety and passengers’ rights. In the case of road safety, only 60% of payment appropriations were used, and only 11% of the payment appropriations were spent on protecting passengers’ rights. That, too, must change in future.
I should like to conclude by expressing my deep gratitude to the Court of Auditors. I call on the Commission to rectify these problems and accept the proposals, so that the annual tradition of criticism from the Court of Auditors can be broken next year. As EMSA states in the annexes, the maritime and aviation safety agencies should in future make better use of their available resources, although the agencies were still new and had certain teething problems in 2004.
– Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs, I should first like to express my appreciation for the work done by the different rapporteurs and, in particular, by Mr Mulder for the general budget and Mr Guidoni for the agencies. These are the two reports that directly address the issues that fall under the competence of our Committee.
Firstly, as regards the general budget of the EU, I welcome the fact that Mr Mulder took on board in his report two crucial remarks in my opinion that were adopted by our Committee. The first of these remarks concerns the implementation rate of the budget in the ‘freedom, security and justice’ area, with particular regard to payments.
Although there was an improvement on 2003, when the rate was as low as 68%, the implementation rate of payments for 2004 remained inadequate at 83% and is clearly below the average rate of budget implementation. This led to a considerable increase in the amount outstanding (RAL) – from EUR 160 million to EUR 238 million. Obviously, the Directorate-General Justice, Freedom and Security must redouble its efforts to improve budget implementation. This will take on even greater importance in the context of the new financial perspective 2007-2013, assuming it is adopted soon by Parliament, as I hope it will be. Over the next seven years, the budgetary resources earmarked for the ‘freedom, security and justice’ area will be substantially increased, 163% being the biggest increase of any of the categories or sub-categories of the Union's general budget. The management of the Directorate-General Justice, Freedom and Security must be strengthened if it is to do justice to the political priority thus attached to the task of creating a genuine area of freedom, security and justice.
The second remark taken on board by the general rapporteur relates to the concerns expressed by the Court of Auditors about the way in which a number of Member States have made use of the European Fund for Refugees and, in particular, about the shortcomings of the national control systems in place. In this sector, as in many other shared management sectors, the Commission is obviously suffering more from the weakness of the Member States than from its own shortcomings. I welcome the fact that our general rapporteur opted to make this problem a key element of his report. The delegation from Parliament at the trialogue to renew the interinstitutional agreement was right to push for more specific commitments from the Council and the Member States as regards the monitoring of funds subject to shared management. Unfortunately, we are aware that the results have not matched our expectations.
I should like to say a few words about the agencies, of which there are many in the ‘freedom, security and justice’ area. If one leaves out Europol – and I should like to take this opportunity, as I do every opportunity, to remind the Chamber of our call to transform this from a merely intergovernmental body, as it is at present, into a Community agency, at the earliest opportunity – if one leaves out Europol, there are no less than four agencies operating in the ‘freedom, security and justice’ area, and that does not include the European Police College (CEPOL). These four agencies are the European Monitoring Centre on Racism and Xenophobia, the European Monitoring Centre for Drugs and Drug Addiction, the European Agency for the Management of the External Borders and Eurojust.
Our rapporteur for the discharge for the implementation of the budget of the agencies, Mr Guidoni, is certainly aware that the agencies – and he said this a moment ago – are not always well received by some Members and the general public. He wrote in his report, and I quote: ‘the Community’s agencies do not always have a good image or receive a good press’. He went on to say, and I support him in this regard, that some of them do not deserve this negative image and that it would be appropriate to make EU citizens aware of the fact by using the appropriate channels as often as is necessary to justify the existence of these agencies and to draw attention to their results.
As rapporteur for the Committee on Civil Liberties, let me state very clearly that, in my view, and setting aside some justified criticisms of the Vienna agency, the agencies that fall within our sector are well managed. Their work is of high quality, and I do not see what other structures could do a better job of performing the specific tasks accorded to the existing agencies. This is true, for example, of the Frontex agency for the control of external borders and Eurojust for the improvement of judicial cooperation. I also wish to take this opportunity to announce – although I am jumping the gun, ahead of another debate – that I shall be tabling proposals to strengthen the agencies in question within the framework of the 2007 budget.
. Mr President, we could not have debated the budgetary discharge report at a better time than today. The recent echoes we have heard relating to the purchase of the two different office buildings in Strasbourg show that more information on the sub-letting of these buildings by the City of Strasbourg is definitely needed.
It appears that the European Parliament might have been considerably overcharged by the City of Strasbourg, which has rented the buildings from a property fund. Yearly, this overcharging might have yielded EUR 2.7 million. This might have been going on for 25 years. I think it is scandalous: not only the subject matter, but the fact that this information has been hidden from us in Parliament until now.
The European Parliament should conduct a thorough inquiry to find out as soon as possible if the allegations of overcharging by the City of Strasbourg are true. If this turns out to be the case, the European Parliament should immediately consider taking appropriate legal action against the City of Strasbourg. Moreover, I have been surprised to hear that the Mayor of Strasbourg has refused to answer the questions of the Vice-President of this House on this matter. I wonder how the communication policy of the City of Strasbourg – usually so prompt, cautious and even pampering towards MEPs – changed so suddenly.
On behalf of the Committee on Women’s Rights and Gender Equality, I would like to say that, in general, the budget discharge reports do not give enough relevant information as to how the budget has succeeded in promoting equal opportunities for women in the enlarged Union, nor do they provide the possibility of assessing the impact of the budget from a gender perspective, despite the request of this House on gender budgeting. In the future, relevant information on gender mainstreaming policies should be delivered by the Commission and this information should be included in the budget discharge reports. We have demanded it so many times; I think it is time for the Commission to do this.
. Mr President, I have three points. My first point is that the timing of this debate is a disgrace: it was supposed to start at 6 p.m. and it is now 9.30 p.m. It is going to go on all evening. It is one of the most important issues that we have. Are we trying to hide something from the public?
My second point is that I am the shadow rapporteur on the Mulder report on discharge for the Commission. I should like to congratulate my colleague and friend, Mr Mulder, on an excellent report and I would like to point out that 80% of money misuse is still happening in the Member States. The Commission is doing an excellent job. It is not more control we need, but better control.
My third and final point concerns discharge for the European Parliament. I have four points on that. Firstly, it is very important that at this stage we stick to the facts. We should start researching to see what actually happened. It is very easy for all of us to wonder whether Strasbourg is the right seat or not. I do not think that is the issue right now. Let us look at what really happened. Secondly, there are two issues at stake here: we need to look at what the administration of the European Parliament has done in the past 25 years, and we need to look at what the city of Strasbourg has done. It certainly looks as if it has violated the spirit of the agreement we have with the city itself. Thirdly, we need more information. I agree with Mr Ferber, the rapporteur on this issue, who said recently that the press release from Strasbourg – to which Mrs Kauppi referred – is . They need to give a lot more information or they need to change their whole public relations department. It gives us no information about what actually happened.
Finally, we should vote against discharge for the European Parliament and begin the investigation.
– Mr President, I should also like to begin by endorsing what Mr Stubb said. It is scandalous that we should be debating such an important matter as the discharge procedure at such a late hour after having had one-minute speeches on subjects such as whether Mr Prodi was a KGB agent. I have to say – with a touch of black humour that nonetheless contains a grain of truth – that, on this particular occasion, it is perhaps just as well that people outside our building are not interested in what we are doing, as we should be a laughing stock, I believe, if anyone could actually see to what we were giving priority on the agenda in preference to this extremely important matter.
I wish to thank Mr Mulder, who has done an outstanding job on his report. I think that the whole process has been helpful and constructive. Only in that way is it possible to achieve as impressive a result as he has achieved, and one that will obtain a large majority in Parliament. The discharge procedure is an extremely important one. I also wish to endorse his recommendation that we naturally grant the Commission discharge. Obviously, it must be accompanied by a number of observations because, this year too, the basic issue of our dissatisfaction arises. Unfortunately, not enough has been done. There are unfortunately too many areas in which we still cannot give satisfactory assurances that European taxpayers’ money is being properly administered.
That being said, there are nonetheless grounds for optimism. There are a number of areas in which progress is being made. Take, for example, the Integrated Administrative Control System within the agricultural sphere, in which a procedure has been set in motion that has in actual fact proved to be effective and that, into the bargain, has for the first time caused the Court of Auditors to write directly in its report that there has been significant progress in this area. Praise is obviously in order.
There is also reason for pointing out in this connection that, under this procedure and specifically with regard to our demand for an annual statement of assurance from the individual Member States, an agreement along the lines we wanted has, in relation to the financial perspective, now been reached between the various institutions. That is something else about which we should, of course, be pleased.
Finally, I want to say a few words about what has been closest to my own heart in this process, namely compliance with our demand for more transparency and openness. What is at issue here are the Commission’s working parties and the many committees that come under the umbrella of the Commission. We are concerned too with the individual countries in relation to the money paid out. On this point, I am very pleased with the assurances I see the Commissioners as having given today.
, . – Today, I will perhaps attempt to answer Mr Stubb and Mr Jørgensen who asked why we are discussing this question so late and who we want to hide from – society or ourselves. I would like to remind you that last year, also in April, we voted on the approval of the European Parliament Budget for 2003, where I was the principal rapporteur. And I proposed that the European Parliament should abandon its work in Strasbourg. Today, I am the shadow rapporteur and I would like to remind you, that last year Members of the European Parliament decided to retain three work places and to continue sessions in Strasbourg. Each year, such work or its organisation costs the Community's citizens EUR 200 million. Mr President, do we have the right to be surprised then that Strasbourg city authority is trying to obtain an unrealistically high price for buildings? I do not think so because we encouraged it to take such actions ourselves. The retention of the European Parliament Headquarters in Strasbourg is condemned to continue losing money until we give it up. It is nothing new that there are economic subjects or persons, who commit fraud or even become corrupt. But often they are encouraged to behave in this way by a monopoly situation, illogical laws or political decisions. We ourselves, my fellow Members of Parliament, decided to use the buildings in Strasbourg knowing that they will cost an unjustifiably huge amount of money and will mean losses for the city and its people, as we only use those buildings for a few days a month. This is elementary economic logic. Many times it has been calculated and argued that if another institution were to move into the European Parliament buildings, working all year long, then this would be of more benefit to the city economically and financially. Therefore, we must accept that we all know this, but for some reason we do not want to change the situation. I believe that the people of Strasbourg, like all the other citizens of the Community, have become the hostages of incorrect decisions we have made ourselves. I support the proposal to postpone the approval of the European Parliament budget until we have examined how many more losses the people of Europe have experienced. It is very important to ascertain whether there has been corruption or violations of laws and agreements, but it is far more important, honourable Members of Parliament, to finally make the decision to give up this unjustifiable, shameful waste of European people's money. We have to work effectively in one place and we must use money where it is most needed.
. Mr President, Commissioner, ladies and gentlemen, I have three points to make. First of all, I should like to draw your attention to the amendments I have tabled in connection with the Mulder and Guidoni reports on the agency for reconstruction in the former Yugoslavia. When we visited Kosovo with an delegation in February, we saw for ourselves the outstanding work that the reconstruction agency had carried out, and we should not simply disregard its expertise. Hence the request, certainly at this crucial juncture when Kosovo is likely to gain independence this year, not to phase out this agency straight away, but to do it gradually and apply the expertise to other conflict areas in the world, including Iraq and Afghanistan.
Secondly, with regard to Parliament’s discharge, I should like to make a point of underlining Mr Ferber’s excellent input. He has produced a sterling report. His draft report was even better than the report that was ultimately voted on by COCOBU, but it has to be said that there are new revelations which need investigating. This means that ultimately, we will need to vote against his report and against the granting of discharge. I would like to make it absolutely clear that this does not detract from Mr Ferber’s work or from COCOBU’s observations, but is a clearly precautionary measure in order to give ourselves six months to find out what exactly happened and hopefully, we, along with the city of Strasbourg, the French Government, the administration of this House, and with everyone involved, will be able to draw the conclusions in complete transparency.
My third point concerns the Committee of the Regions. I regret the fact that we did not, prior to the vote in committee, have a hearing with two auditors who would have attended at Mr Lundgren’s request and who would have put to us any irregularities and possible fraud. Instead, there is now in Parliament’s secret chamber a chunky, confidential document that suggests that something may be amiss. This too requires thorough investigation, and so I would ask not only my colleagues, but also this House as a whole, to vote against the Committee of the Regions’ discharge.
. Mr President, Commissioner, I wish to continue the discussion regarding Parliament’s discharge. Parliament’s budget for 2004 was EUR 1 231 million. If Parliament had just one language and just one place of business, 60% of this expenditure would be saved. Holding Parliament’s plenary part-sessions in Strasbourg costs more than EUR 200 million. Of that, some EUR 10 million is spent on rent for the Salvador de Madariaga and Winston Churchill buildings. Parliament receives 20% of all EU administrative expenditure for its own use. That is such a lot of money that not all of it can be easily spent.
At the end of last year, there was an EUR 85 million surplus of cash remaining in Parliament’s budget, a surplus for which a use had to be quickly thought up. The Bureau finally proposed the purchase of the Madariaga and Churchill buildings. These were owned by SCI-Erasme, a Dutch pension fund, or its subsidiary. Parliament, however, paid rent to the city of Strasbourg. During the purchase negotiations, it emerged that for a quarter of a century the city had been charging Parliament more than it paid to Erasme. The city of Strasbourg was therefore cashing in on the fact that Parliament had its premises in the city. The city has refused to say how much extra money was generated in this way.
This situation is intolerable. Our group supports a full and thorough investigation into this. With that purpose in mind, we are prepared to reject Mr Ferber’s report and refer it back to the Committee for further deliberation. Because of the new areas of confusion that have emerged, we ought to do the same with regard to the report on discharge for the Committee of the Regions drafted by Mr Lundgren.
Mr President, I want to begin by thanking the officials who have helped me with the work on granting discharge. Their efforts have been admirable and quite extraordinarily extensive. As has been said, the work has, moreover, been something of an uphill struggle.
Information has now come to light indicating that Strasbourg wrongly charged Parliament rent for a number of years. I wish to emphasise that, before discharge can be granted, Strasbourg must give Parliament access to all the documents concerning the relevant buildings. If it does not, Parliament must take the matter to OLAF. What is more, Parliament must not of course sign any contract of sale until this issue has been clarified.
If the EU institutions had had a clear willingness to investigate and to demand accountability and if the Committee on Budgetary Control had carried out its task properly and acted as the scrutinising body it is supposed to be, these things need not have happened. There must be a clear willingness thoroughly to investigate irregularities whenever they occur, and not just when the media has got wind of them.
I also wish to add that, in its treatment of Mr Ferber’s report, the Committee on Budgetary Control airbrushed out the report’s criticisms of MEPs’ voluntary pensions system. It is a system with no legal basis and no provisions regarding what should be done about deficits in the fund. It is unfair that European taxpayers should be made liable for covering deficits in the pension fund. The fact that Members’ contributions to the system are paid from Parliament’s system for refunding general expenses is also remarkable. What needs to happen is for members of the fund to pay their contributions out of their personal income. The system should be abolished.
– Mr President, I should firstly like to thank my fellow Member, Mr Mulder, for all the painstaking work he has done, as well as thank the other rapporteurs. It is, of course, regrettable that, this year again, we do not have a straightforward statement of assurance. As is well known, the EU should ideally be a model for the Member States, especially for the new countries with new and untried administrations. I doubt, however, whether we are being a particularly good model, given the major problem that exists of our not yet being able to present a straightforward statement of assurance. I agree with Mr Mulder’s observation that it is unsatisfactory that the Member States are not prepared to issue statements concerning the supervision of the resources they have received. We must ensure that this is done.
It is, of course, also the case that responsibility for the administration cannot lie with the Commission alone but that the Council and the Member States also bear some responsibility. There are a number of situations or cases in which I am unable to recommend granting discharge, simply because we would then be granting this in the dark. In some areas we are taking on tasks that, in reality, we cannot carry out. Proof of that is the situation concerning Parliament’s accounts, as described today by Mr Ferber. Yesterday we were certain that everything was in order and we were ready to grant discharge, but in the course of the night we knew better.
It is of course by pure chance that we are now in a situation in which we must ask for the discharge to be postponed because we simply do not know enough. It is of course quite odd that, for 25 years, both Parliament’s administration and our audit department have overlooked – at least they say they have done so – an extremely dubious payment to the city of Strasbourg. This is, of course, in reality a payment to a quite superfluous middleman, and if anyone in our administration would have us believe they did not know this, I have to say that I do not believe that the administration is so incompetent.
What is more, it has to be asked whether it really is possible to enter into such financial agreements without carefully evaluating the various options and offers. No, of course it is not. Someone has helped someone else obtain an illicit dollop of taxpayers’ money, and, if I know the system, no one will be held liable because, of course, no one knew anything. As the Commission’s previous President, Mr Prodi, said about the Eurostat scandal: what one does not know about, one cannot be held liable for. Do not, then, read through the contracts. In that way you can always say that you did not know anything and so be free from liability.
As I say, we could have got away with granting discharge, but we are not going to grant it. I am able to recommend that the granting of discharge be postponed, as proposed by Mr Ferber. As for the other areas, our attitude is described in the report.
– Mr President, well may we complain about this time. Almost 100 million people are currently watching live – not here, but inside in front of the television where the rest of the world is – watching Barcelona against Milan; the score is 0:0, by the way. And here? I can see three girls here and 11 boys – and one of them was specifically asked to stay. One wonders what is political about this debate: this is a matter of substance. This is about – if we take it seriously, which we are not doing to judge by the yawns of the Commission – the discharge, about billions of euros.
We all know, though – if we really look closely – that nobody here can in good conscience, if he has a conscience at all, agree to the discharge. We are all well aware of the 'you scratch my back, and I will scratch yours' attitude. We know that we have allowed this Europe, this Union, to be steamrollered by a Mafia-like system where everybody, quite logically, does just what everybody else is doing. What, then, is so terrible about the city of Strasbourg? They are just doing exactly what many of the Members of this Parliament have done too: they are cashing in a bit. What is happening here is dangerous, very dangerous.
Sixty-one years after the end of the war, we are drifting towards the end of democracy and prosperity for large sections of the population in Europe, because we just let things slide, because the Anti-Fraud Commissioner Mr Kallas cannot implement the European transparency initiative about which he has been speaking because his hands are always tied, precisely because there is no more leadership in politics. Tomorrow, please listen to the conscience that you at least used to have when you entered politics, and reject all the so-called discharge reports.
We need to make a new start – it is the only thing that can help Europe in this situation!
– Mr President, as shadow rapporteur for the agencies, I should like to thank the thoroughly competent rapporteurs for their expertise and their openness and, in particular, Mr Guidoni for his great ability to listen.
I feel it would be opportune to raise a number of points concerning the implementation of the agencies' budget. The first point I should like to make is that out of the 30 existing agencies only 14 are subject to our control. It is vital, in my view, that the remaining 16, whose budgets are also funded by European taxpayers, should be submitted for Parliament to discharge. Furthermore, the enlargement to 25 Member States has increased the burden on the agencies, yet they have not been given the necessary resources to be able to function effectively. We need to take an understanding approach to these agencies in light of the rather special circumstances surrounding this issue.
On the other hand, contentious issues that crop up repeatedly must be dealt with quickly. Examples of this include the Environment Agency and the EUR 906 000 in taxes wrongly collected by the city of Copenhagen between 2000 and 2004, and the Translation Centre for the bodies of the EU and the disputed EUR 7.5 million – that is to say, a quarter of its annual budget – in respect of the payment of employers’ taxes. These facts have been known for several years but nothing practical has been done about them. This is totally unacceptable. As for the future of the Agency for Reconstruction, namely the gradual winding up of its activities in 2008 as laid down by the Commission, I personally do not see any problem with this, in light of the fact that the agency had originally been declared provisional.
Like some of my fellow Members, I could not go without mentioning the issue on everyone’s lips – the city of Strasbourg. The legitimacy of Parliament’s seat is not in any way called into question today, and in any case this would not fall within the remit of Parliament or its Members. Let me state that the location of the seat is based on the Treaties; it is therefore absolutely not under discussion today.
That being said, the stories circulating of late about the excessive rent that the city of Strasbourg has been charging Parliament for 25 years must be brought fully out into the open. A parliamentary inquiry committee should therefore be set up and the matter referred to OLAF. All of the parties involved – Parliament’s services, the city of Strasbourg, the French and European monitoring bodies – must provide us with as much additional information as possible.
– Mr President, the risk of debates like this is always that Members start repeating what others have said. So firstly let me start by repeating the criticism that a number of Members of this House have made concerning the timing of this debate. It is a scandal that we are not having this debate at a time that would do justice to the importance of the reports that we are discussing.
I would like to agree with Mr Staes in saying that Mr Ferber’s report was excellent. The PSE Group has absolutely no problems with the report as it is presented right now. It calls for an assistants’ statute and a dialogue with the Bureau about their political role: these are all things that we welcome. However, I think that we will see an overwhelming majority from all the political groups behind his proposal not to grant discharge tomorrow, and I welcome that. It is only right.
It is only right that we will not grant discharge to a report that would say that it is ok that we pay X amount of rent that we now all know is probably too high. In fact I do not agree with the Members that said that the press statement that Strasbourg sent out today is only adding to the lack of clarity. It is very clear what they are saying. It says here on the second page of the press statement that they need money for services rendered and that there is a risk of the building at one point being empty and that risk needs to be financed. I am sorry, but where was the invoice for this? We are the Budgetary Control Committee! We are supposed to check these things, so that is what we are going to be doing.
Another paragraph states that Julian Priestley’s decision to stop paying the rent is actually a breach of the contract. I would like to see the contract which states that what we have been paying is the right amount of money. If it is not the right amount of money, it is only right that we have this committee of inquiry.
Therefore I welcome the decision to start this working party. I also agree with Mr Stubb that it is not a discussion about Strasbourg as our seat, but we all know that it will at some point become a discussion about our seat. We should all keep cool heads, but my opinion about that latter issue is clear to everybody in this room that wants to know.
– I would like to discuss the report on the agencies' budget implementation. It must be stressed that the endorsement of their financial accounts only reflects the agencies' financial situation, but in order to comprehensively assess the use of agency funds, an audit of the activities of these agencies must be carried out. After all, the agencies must spend the money appropriately.
At the moment, when reading the audit report, it is completely unclear why one agency was able to carry out several checks in places, and another just a few. Why in one agency there is one particular employee ratio involved in administrative and operational activities, and in another agency there is a different one.
All of this, in particular the auditors' certification that part of the budget is to be carried over to next year, indicates that the agencies are not managing funds effectively. Therefore, I would like to propose that the European Court of Auditors debate the possibility of broadening its special annual reports on the agencies and of including in these a ‘cost-benefit’ analysis of the agencies' activities.
I dare doubt whether institutions with activities like agencies, that is they are not accountable to anyone, are characteristic of an EU which promotes democratic values. Mr Trichet, President of the European Central Bank, often comes to my Committee – on Economy – to respond to questions posed by Members of the European Parliament. He is accountable via MEPs to the citizens of the European Union. However, the heads of the agencies are not accountable to anyone, and in its answers to the European Court of Auditors' comments on faults found, the Commission points out that it can only help agencies to solve these problems, but the agencies themselves have to decide whether or not they will implement the auditors' recommendations. I believe that they ought to be accountable to the appropriate committees in the European Parliament.
Mr President, I too wish to say a few words about the report on discharge for our own Parliament, the European Parliament. This is a huge scandal we have here, what with the rents and Strasbourg. I obviously share the view that discharge cannot be granted under these circumstances. It is not enough merely to postpone discharge. Rather, we must also resolve all the uncertainties before the issue can finally be settled.
That is not, however, the only reason for denying discharge to our own institution. The fact is that the report on discharge has had an airbrush applied to it, and a lot of the serious criticism of the pensions system has been removed. I think that this criticism alone is reason enough for denying the European Parliament discharge. It is not only that our pensions system has no legal basis and is not paid for out of our salaries. It is also badly regulated and has huge deficits paid for by the taxpayers. Moreover, no account has been taken of the Court of Auditors’ criticism. This issue too must be investigated further in the course of the work that lies ahead.
Mr President, in the debate on the implementation of the 2004 budget, I would like to draw your attention to several issues regarding the auditing of budget implementation that in my opinion are key. We have received a very extensive report from the European Court of Auditors. Over a dozen reports have also been presented in this Chamber concerning the implementation of the 2004 budget. Despite this wealth of material, however, we still know very little about how the budget was actually implemented and how the funds included in it were spent.
This is due firstly to the fact that the information in the report from the Court of Auditors has a rather general character, because the Court investigates mainly the compliance of accounting entries, or what is known as ‘accounting reality’, and that, as life shows, is often at odds with objective reality. Secondly, the post-audit findings of the Court often do not answer the most important questions in terms of evaluating the rational implementation of the budget. Such questions include what funds are spent on, whether the goals set have really been met by means of these funds, whether there have been any misappropriations of funds, and, finally, whether any funds have been wasted. Finding answers to these questions is essential in order to evaluate the implementation of the budget in a matter-of-fact manner.
The degree to which this information is needed is illustrated by the findings of the direct audit carried out by auditors of the European Court of Auditors regarding the implementation of the Tacis programme. Almost EUR 7 billion was spent on this programme between 1991 and 2005. The programme was supposed to provide financial support to European Union partner countries from Eastern Europe and Central Asia undergoing transformations. For example, in 2005 these countries included Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine and Uzbekistan. With the programme’s help, 29 precisely defined goals were meant to be achieved. Auditors of the Court found that only five were achieved. If the majority of programmes funded under the European Union budget were audited in such a way, we would be able to determine how rationally and effectively EU funds are spent.
Even such a general audit allowed the European Court of Auditors, for the 11th time in a row I would like to stress, to state that the accounts presented are not free of faults. It would appear, therefore, that the European Union needs a comprehensive system of expenditure auditing, with extensive involvement of the national auditing institutions in the Member States. Only reports prepared under this kind of system would allow the aforementioned questions to be answered, and the conclusions of such audits could help to improve the effectiveness of budget spending in future years.
Mr President, whereas there is much to be said about the deficiencies in budgetary discharge here in the EU and within the institutions, I wish to focus on national misuse of EU funding. There is a deception I have to say being perpetrated on both the regions of Europe and the EU by some national governments, not least the government of my country, the United Kingdom.
EU funds are required by Article 11 of Council Regulation (EC) No 1260/1999 to be truly additional, and not deployed to replace domestic funds. Yet this is not how EU funds are being applied. I have in my hand a letter from the Finance Minister in my region which admits that EU funds acquired for Northern Ireland are diverted instead directly into the UK central Exchequer and are thereby used to reduce the level of UK-wide taxation and borrowing that is then necessary.
That defeats additionality and cheats a region like mine out of funds intended by Europe to provide true additional expenditure there. I would therefore call for the regulation governing the new financial perspective from 2007 to expressly require Member States to demonstrate that true additionality is delivered to the regions in whose name funding is claimed from Europe. Only then will the objective of obtaining genuine economic impact be secured for those regions. This cheating of the regions has gone on for years. Now is the time to bring it to an end.
– Mr President, transparency engenders trust. All representatives and members of the European institutions are completely dependent on the trust of the citizens. In this respect, Europe is much better than its reputation suggests, but in most cases it really is not difficult to create even greater transparency, as I can show using some examples from the 'other institutions'.
Using the example of the European Court of Justice, when will the judges of the Court of Justice finally publish their financial interests? When will the Court's internal auditor finally complete at least some of the tasks listed in his programme of work and make them available to us? When will the ECJ finally fully implement the internal control standards?
Then there is the example of the Court of Auditors: when will the members of the Court of Auditors publish their financial interests and thus create the necessary transparency?
The same goes for the Committee of the Regions: why are so few checks and inspections carried out there? Why was the position of internal auditor only inadequately filled for such a long time? Why was the Committee of the Regions unable to complete its annual progress report before the Court of Auditors' audit? There were some particularly controversial discussions regarding the Committee of the Regions during the consultations in committee.
As the rapporteur for the discharge for 'other institutions' for 2005, I tell you right now that I will be taking a particularly close look at this.
On the subject of the 'Strasbourg lease scandal', I will just say a brief word: I greatly welcome the fact that the majority of Members, at least, have been able to separate this case from the more general discussion regarding the seat of Parliament.
As regards the Committee of the Regions, I think that the adoption of the 2004 budget discharge is justified. I appreciate the essentially positive and cooperative approach of the Committee of the Regions, manifested in the fact that it did not make any attempts to avoid or minimise its responsibility for the deficiencies uncovered in previous years and in the course of this year. It must be mentioned that some of the irregularities – namely the delay in appointing the internal auditor – were due to external factors, and in such cases, the Committee cannot be found responsible. As regards the property issue that causes the difficulty, the Committee of the Regions does not have an individual, independent responsibility, and our Parliament would not be consistent or constructive, either, if it criticised one institution for something that the other institution administering the same property, the Economic and Social Committee, is not being criticised for.
It is reassuring that due to work of the expert committee of our Parliament and to the partially excellent work of the rapporteur, the irregularities that have been found are already examined by the competent financial authorities. Under these circumstances, I do not see the necessity or benefit of adjourning the discharge. In the course of the work of the expert committee preceding this debate, we have already debated everything that can be debated within the competence of our institution, and the adjournment would not assist our own work, the work of OLAF or the operation of the Committee of the Regions.
The comprehensive report of the Court of Auditors regarding the draft on property management, under preparation, provides us with a definite guarantee. I believe that a constructive approach would be more expedient: let us value the positive steps taken by the Committee of the Regions in answer to our earlier proposals, appreciate their cooperative attitude and give them a vote of confidence, trusting them to continue their work in a similar spirit, as we are preparing to do just that in respect of all the other institutions.
I would just like to add, in one final sentence, that my position regarding all the previously debated Strasbourg issues, too, is that our conclusions cannot not be based on feelings, but exclusively on facts.
Mr President, I must begin by protesting at the nocturnal hour at which we are holding this debate and by thanking our Secretary-General, Julian Priestley, for being here. But it is very important that we reassure the citizens that money is properly spent. Why is this debate being held at night? Does somebody want to protect the City of Strasbourg? Do not give me the answer now; I would simply ask that, when we hold this debate again in six months time, if we do in fact delay the discharge of the budget, the debate should be at prime time, before the newspapers have gone to print, as they have on this occasion.
This debate on such an important issue is being eclipsed by the problem we are facing in relation to the City of Strasbourg, which benefits greatly from having the European Parliament there twelve weeks per year. Paris protects it. That is why it has transferred the from Paris to Strasbourg. Why? It wants to revitalise Strasbourg; we understand its interest.
The City of Strasbourg, as Mr Stubb has said, has published a note. If the note is intended to explain the difference between the money paid by Parliament and what the owners of the building receive, we must ask them for 'our money back', to use Margaret Thatcher’s terms Fortunately, we know who has the over-paid money and where it is, and fortunately they are in a position of solvency.
If the investigation that will have to look into this incomprehensible imbalance concludes that the City of Strasbourg must return the money, I am sure that it will do so and that the French authorities will do so.
This debate is very important. I remember when Mrs Cresson, former Socialist Prime Minister of France, here in this Parliament, refused to accept that she had spent some of the money for which she was responsible badly. In the end, the courts obliged Mrs Cresson to take responsibility, and at that point the whole of the Commission had to take collective responsibility. I hope that things do not go so far this time. I am sure that the City of Strasbourg will do what it must do to return the money, if its only arguments are really those expressed in this feeble press release that it has sent us.
Mr President, I congratulate Mr Mulder on his report, primarily because within this 2004 discharge he continues the momentum that we created in the 2003 discharge about national declarations. The wording within those paragraphs is very significant, especially in paragraph 26, which mentions encouraging national parliaments to be involved in monitoring European Union funds. I would hope that the Committee on Budgetary Control will pursue that and encourage our colleagues in national parliaments to have a real dialogue with us on this. I say that because of what the Council’s attitude has always been towards this.
We have also to congratulate our colleagues on the trialogue who got the agreement within the interinstitutional agreement on the declarations – although they do not use that particular word. However, I am informed – and perhaps Mr Kallas could confirm this – that five Member States have said that they will not comply with what has been agreed in the interinstitutional agreement. Among those Member States I am told that Spain, Belgium, Germany, France and perhaps Italy have said that whatever it says in the IIA about giving annual statements, they will not be doing it. It would help if we could have some clarification from the Commissioner on that.
Mr President, in the light of the serious allegations concerning the rent and purchase by the European Parliament of two buildings in Strasbourg, this House must emphasise that it is taking immediate steps to investigate these allegations in a prompt, rigorous and transparent manner. We should not commit the mistake of jumping to premature conclusions. This is the time to investigate, to ask the questions and to get the answers so that we can throw full light on what has happened.
Let there be no doubt that we shall be asking all the pertinent questions and we shall expect full and adequate replies. If it is found that Parliament was indeed overcharged, then we shall not hesitate to say as Mr Pomés Ruiz reminded us, that we want our money back. This is taxpayers’ money and we shall certainly ask for it to be paid back.
I support the rapporteur’s proposal to vote against the discharge and consequently postpone it because we have no other option. This could have been avoided had the Budgetary Control Committee been informed about these allegations before adopting its report on the discharge of Parliament’s budget a month ago. In the event, the Budgetary Control Committee adopted its report in blissful ignorance of what was going on.
So our immediate task is to investigate these matters urgently, thoroughly and transparently so as to ensure that the financial interests of the European Union, but also of European taxpayers, are adequately protected. This is what taxpayers expect from us today.
– Mr President, I would like to join in with the general chorus of concern and surprise at the situation we are facing today on the eve of voting for the discharge for the implementation of the European Union general budget for the financial year 2004, which, in reality, we had been preparing and which the Committee on Budgetary Control had prepared extremely carefully and on the basis of all the necessary information.
On the very eve of this debate we have been faced with some information that is appearing in the press ... I can tell you that things sometimes appear in the press in Spain that are not really 100% true or which have been manipulated; therefore, since the Committee on Budgetary Control, the Legal Service — and quite rightly at this point, I believe — has advised us not to vote, since it was not our report, but rather plenary’s – since once we have voted for Mr Ferber’s report it becomes plenary’s report – I would ask the Members and Mr Ferber in particular — though I cannot see him in the Chamber at the moment — not to make us vote to discharge, when it does not really mean a discharge.
I would ask Mr Ferber to avoid a vote which may be ambiguous, wrongly interpreted and manipulated once again by the press. Instead, I would ask you, before the vote, to consider the possibility of the referral of your report back to the Committee on Budgetary Control, which has not been able to deal with it today, precisely because it was plenary that could decide on it; but to ask plenary to return it to us before recording a negative vote, which means something different: voting no to something without having clarified why we are voting no.
I would prefer it, therefore, Mr President, if possible, if Parliament’s services and my fellow Members could guarantee that possibility; that before voting no in a manner that could be interpreted as a badly prepared ‘no’, since we only received this information yesterday, we could prevent that by returning this report to the Committee on Budgetary Control, which would do its work again.
Mr President, 2006 must be the Commissioner’s lucky year! Eleven years running with no positive statement of assurance, no signing off of the accounts by the Court of Auditors and barely a mention of this in this debate, which is much too short and exactly at the wrong time of the day for any interest from other Members of the European Parliament.
But, alas, I have to talk about the hot topic of the day, which is, of course, the City of Strasbourg. It is bad enough that we have to migrate with this travelling circus 12 times a year to the City of Strasbourg – delightful though the place may be. But to be swindled for the pleasure of doing it is really adding insult to injury. Then again, who can blame the City of Strasbourg for trying it on with the European Parliament?
We have hardly shown more than a passing interest in the way that we or other EU institutions spend EU taxpayers’ money. Just look at the blasé attitude we take on how money is spent in the Committee of the Regions, where we have had two internal auditors report problems to us and our action was, and is, to do nothing. We have a track record of ignoring whistleblowers and financial problems alike and we are now faced with this.
For the last 27 years it seems we have failed to check whether we have been spending European taxpayers’ money properly. Supposedly we, the democratic check of the European Union, the pillar of the budgetary authority, have had the wool pulled over our eyes in what is essentially a simple rent scam.
For the past few years I have tabled amendments for various reasons to postpone or not sign off the Commission’s and Parliament’s accounts. I did this because my party at home simply did not believe that taxpayers’ money was being spent properly or accounted for properly. Alas, we have been proven to be correct.
So what now? I agree so far with the measures taken and I fully agree to the postponement of the report. However, each of us, especially those who have served for more than one term here, should think about our actions or inaction in the past to properly check where money has been spent. This inaction has contributed to this current problem where we have not questioned whether the rent we pay is too high – a simple question really – and one that many of our constituents ask each and every week.
Firstly, I would like to thank the rapporteurs, and especially Mr Jan Mulder, who is still here at this late hour, as well as all the committee members for the excellent and hard work they have done over the past six months. Commissioner Siim Kallas also deserves our thanks for his excellent cooperation with us in all areas, the best proof of which is the fact that he is still available to us at this very late hour for this important debate.
As a result of the current discharge procedure, we wish to take a further big step in the direction of the positive DAS formulated as our joint goal. The fact that we are finally achieving this goal after eleven years is not only important to us, MEPs, the Commission and the Court of Auditors, but also to public opinion, and therefore to the reputation of the entire European institutional system. We must prove that we are using the taxpayers’ money correctly, efficiently and in a transparent manner.
While I value the results achieved in this area, in view of the most recent developments I must mention that in the case of Parliament, contrary to the original committee proposal, I must ask my fellow MEPs to postpone the discharge until we receive detailed, comprehensive answers to all questions that have been asked. We owe this not only to public opinion, but also to ourselves and to the reputation of the entire European Parliament.
– Mr President, Mr Vice-President of the Commission, ladies and gentlemen, allow me to echo the previous speakers' thanks to the rapporteurs, who have worked very hard and very conscientiously.
Unfortunately, even the Commission cannot pride itself on a completely flawless financial record during the period in question. There are questions regarding the Commission's bookkeeping: they have unofficial commercial accounts that we know nothing about, that are not entered in the Commission's balance sheet and that give the impression of an incomplete discharge report. Tomorrow, Mr Mulder will, at my request, submit two oral amendments in which Parliament calls for a report on these accounts and for them to be audited and included in the balance sheet and the budget. I would ask you to support these amendments.
We ask the Commission to inform us as soon as possible of what is going on with these accounts, and we are grateful to them for trying to settle this themselves. Commendably, they carried out a written survey among their financial staff in October 2005, with the aim of identifying accounts and their authorised signatories, and specifically those accounts that are directly or indirectly connected with the Commission's activities and that were previously unknown. In Germany we would call them 'black accounts'.
These accounts are very varied – some of them were already known about, but not by everybody, but some of them were previously completely unknown. The accounts that were already known include rental income from the former Commission supermarket 'Economat' in the Commission's premises on Rue de la Science, which has now been privatised. That brings in several million euros. The fact that access to these accounts is unclear is a cause for concern, and I therefore call for a rapid explanation – more rapid than the Commission has managed in the past.
Many questions remain unanswered, such as why these accounts were, in the past, run without the knowledge or control of the Commission by people who were obviously not authorised to do so. It would also be nice to know how many of these accounts there actually are. We know – allegedly – how many of them were known about, but we do not know how many were completely unknown. It would be interesting to find out why these accounts were not identified in the budget. I do not need to emphasise how astounding I find it that these quite considerable sums were removed from the hands of the budgetary authority with democratic legitimacy in this regard.
– Mr President, Commissioner, ladies and gentlemen, Mr Szabolcs, I feel that we can look upon this moment with confidence.
We have finished most of our work, but we are also saying very clearly that where there is a question that raises serious doubts, we will not simply say ‘Amen’, no matter how painful that may be to some. We sought explanations and guaranteed that nothing and nobody would be able to cover up the truth about what is happening to the Parliament buildings in Strasbourg.
This was what we all did, albeit extremely quickly, and I should like to give a special mention at this point to our Committee chairman, who took charge of the process. No less worthy of commendation for his efforts is our rapporteur Mr Ferber. Procedurally, the only option open to us if we want to postpone the discharge is of course to vote against, although this is not a vote against the work done by our rapporteur, nor against his report; rather, it is a vote for this work, for what we have been doing and for total transparency.
This, ladies and gentlemen, is what we intend to do tomorrow, with conviction. I wish you all the best in your work over the coming six months. We shall certainly find the truth in this dossier.
Mr President, I should like to add to Mr Wynn’s words of appreciation to Mr Mulder about his report on 2004. He has made a number of recommendations for improvements in the discharge procedure, starting with an amendment he has tabled that aims to enable the Commission to fine those countries that fail to pay up the agricultural premiums. I would like to hear what the Commission has to say about this. My delegation will, at any rate, be voting in favour of the amendment.
The second compelling point in his report is that he wants the finance ministers of the Member States to sign for any spending themselves. This is something that receives our unqualified support. That is the only way of ensuring that the discharge of the European budget will be dealt with adequately, and we have much appreciation for this report for that reason.
Another point is Parliament’s discharge and the discussion that has come about surrounding Strasbourg. It is common knowledge that the whole discussion surrounding the European budget in the Netherlands has been greatly influenced by the fact that we still have three locations where Parliament sits or has offices. We are shocked by what has happened in Strasbourg. Once again, this must be cleared up and I am convinced that our rapporteur, Mr Ferber, will succeed in this. This shows once again, though, that we are the only Parliament in the world that has offices, or meets, in three locations – the only one! – and we must whittle this down to one if we want the European public to taken us seriously.
For that reason alone, the CDA takes the view that we should not purchase any real estate until such time as the Council can be persuaded to accommodate everything under one roof. Whether this is to be in Strasbourg, Luxembourg or Brussels is something that we can discuss in due course. Neither should we blame some, and not others, but this is the time to make that choice, and that is also the reason why we, with regard to Mr Ferber’s part report, the Mulder report with regard to the purchase of real estate, take the view that even if the cost can be recovered in ten years’ time, this is not the right time, because we first want to force the Council into taking a decision.
– Mr President, for a start, it is a disgrace that we are dealing with the discharge for 2004 at this time. That must not happen again, so let us be serious about making sure that it does not.
Secondly, and even though there are plenty of people who – even before the audit – already know what has been going on, let those of us who are on the Committee on Budgetary Control resolve to deal with this Strasbourg business by checking first and then coming to conclusions.
Thirdly, and simply because Mrs Gräßle has such a nice way of applauding, we should, in dealing with the statement of assurance, take to heart what Mr Wynn said earlier on. Are the Member States really willing to deal with the signing-off of accounts in the way we have indicated? Yes or no? On this point, I would also appreciate an answer from Commissioner Kallas, and I would ask Mr Wynn what we are to do if the Council refuses to play ball: do we then let the Inter-Institutional Agreement collapse? Yes or no? How important, then, at the end of the day, is it for us that we should get this signature?
Finally, this statement of assurance and the debate about it should not give the impression that we are putting the Court of Auditors under pressure. I am beginning to get the impression that there are, in Luxembourg, people who think that they are under pressure and that we absolutely must, in future, issue a positive statement of assurance.
On the contrary, what we have to do is to make certain changes in the way our resources are managed, and then the Court of Auditors can come up with some different results; that is the order in which things have to be done, and, in a debate on the discharge for 2004, it is worth bearing that in mind.
. Mr President, I would like to comment on the issue raised by Mr Bösch, Mr Mulder and Mr Wynn regarding the larger involvement of Member States in our overall control and surveillance and audit architecture. The interinstitutional agreement is preliminarily agreed. We now of course will wait; this was agreed between all three institutions. The Council will discuss it in the middle of May and it will be obviously signed in the middle of May. That is the official position of the Member States’ representatives and the Presidency. It has been signed and I have no doubt that there have been very close consultations between Member States about this issue.
Secondly, there are different views in Member States, but I am very happy to now use the momentum which was mentioned by Mr Wynn. I have promoted this idea and discussed the discharge and the integrated control framework several times in the Council. I must say that the positive attitude is increasing. In the last Council meeting, the ideas were clearly supported by three Member States and some of them have also declared their readiness to carry out some kind of pilot project or to start to share the responsibility immediately. So there is definitely an increase in positive attitude. It is more complicated for federal states, but I think we have to work on it; this is a European Union where things do not happen suddenly – except bad things.
In answer to Mr Mulder’s question as to what we will do next: next will be the adoption of this interinstitutional agreement, then certain amendments to legislation, and then practical work to use this cooperation between Member States.
I would like to assure Mr Bösch this is definitely not a miracle, and these are two separate things. Today we met the Court of Auditors and we definitely felt a certain nervousness – which was also mentioned by Mr Bösch – among some members of the Court of Auditors about this. I clearly assure you that there are two separate issues. One is the control, audit and surveillance architecture as a system; another is our mistakes – irregularities which will happen and against which we have to fight. This system of surveillance must be rational and just give answers – are the proper policy-making decisions implemented properly or not? Nobody wants to have any derogation as regards the evaluation of efficiency in accordance with the rules of fulfilling our programme.
Last year we started to introduce understandings that the Member States’ participation is extremely substantial and inevitable if we want to increase transparency and improve the handling of European money. We have achieved certain steps and we have move forward. We can be modestly optimistic about it.
Regarding the accounts mentioned by Mrs Gräßle, I do not believe – and I have been informed of this by our Chief Accounting Officer – that we have any secret accounts. All accounts are under control; accounts inside the EU and outside the EU have different regimes as regards checking them, but the new accounting system must secure the proper reflection of all the accounts. I cannot imagine that the European Union has some accounts which are not known by our surveillance system.
Thank you very much for your comments. We will see each other soon in similar circumstances in autumn when we start the next discharge, for the 2005.
. Mr President, I have just one additional question: is the Commissioner aware of the statement by a number of Member States in which they express their reservations about the agreement in the interinstitutional agreement that we concluded? What does he think the consequences of that statement will be and how will the Commission deal with that?
. Mr President, I have not heard about those reservations, but they will discuss the matter in the middle of May.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
For years the European Union in general, and the European Commission in particular, have been strongly criticised for shortcomings in financial procedures by Member States. It is indeed national governments who actually spend some 80% of the EU budget, and most criticisms of the Court of Auditors relate to them, rather than to the European institutions. Even if the shortcomings of Member States relate mainly to delays, incomplete paperwork and suchlike rather than to fraud, the general impression created is damaging, and damaging in practice to the EU rather than to the Member States.
That is why it is so important to oblige Member States to take their responsibilities more seriously, and I welcome the progress made on this point, notably thanks to the Parliament using its muscle during the negotiations with the Council on the new Financial Perspectives.
I have serious concerns about the European budgetary procedures and no confidence in this system, but equally no evidence of wrongdoing or mishandling in the majority of cases. The only way to go on this is ‘Not Proven’.
We need real improvement in the transparency of these accounts and in the way the EU administers funding. Only when we have a truly transparent system in all EU institutions and over all EU funds can we have full confidence in these accounts.
Large amounts of European monies are actually spent and accounted for by Member States, local authorities and external organisations, not the European Institutions – it is this that has left auditors unable to prove that the budget is correct, but equally unable to prove it is not. This is not the same as finding evidence of wrongdoing, and the anti-Europeans do the citizens of Europe no favours by pretending that it is.
There is much in the EU that needs reformed, but it is not all bad.
The next item is the report (A6-0106/2006) by Wolf Klinz, on behalf of the Committee on Economic and Monetary Affairs, on asset management (2006/2037(INI)).
. – Mr President, ladies and gentlemen, after years of examining the asset management sector, the Commission, in August 2005, presented a Green Paper and asked for comments on it. It has received something like 121 replies in total, which clearly indicates just how significant a sector this is, for in it, business is booming. Today, collective investment undertakings (UCITS) are a brand name, and not just in Europe; they are being traded in Singapore, Taiwan and Hong Kong as well, and very soon will be in South America too.
In the European Union alone, the total value of the sector’s investment assets last year amounted to over EUR 4 600 billion, which is something like EUR 900 billion more than in 2004. This House’s Committee on Economic and Monetary Affairs has decided to respond to the Commission's Green Paper by producing an own-initiative report. As the rapporteur, there were certain goals of which I never lost sight: a functioning internal market in UCITS; an attractive and safe range of products for investors, particularly for small investors; and an efficient asset management industry that would have no need to fear increasingly global competition. Although the alternative market now exists, it is not yet working properly, and so the consumer does not have the best possible access to comparable products, and the industry cannot benefit from the economies of scale that a large single market offers.
There is a need for revision in three areas: firstly, in the choice of investments, which the national supervisory authorities interpret in differing ways, the consequence of which can be that a fund is approved in one country but not in another. There are costs involved in developing a product, and if it cannot be marketed throughout Europe, but only in individual countries, there is a considerable cost disadvantage. One aim, then, must be to find a precise definition of the investments on offer that will apply right across Europe. I agree with CESR, the Committee of European Securities Regulators, that it ought to be possible, to a certain degree, to add quoted real-estate funds, the so-called REITS (Real Estate Investment Trusts), private equity funds and certificates to the mix. I also think it is worth considering the possibility of including funds of hedge funds.
Secondly, there is what is termed the notification procedure. The point about this is that the process of applying for permission in a Member State is described as a registration procedure but has in practice degenerated into a licensing procedure. The supervisory authorities are not applying uniform standards and there is insufficient communication between them, resulting in uncertainty, wasted time and needless additional expense for the industry, whereas a ‘regulator to regulator’ procedure would be the proper solution in a genuine internal market.
Thirdly, there is the matter of the simplification of prospectuses. The Commission’s recommendation on this has been implemented in different ways from one country to another, so that, today, depending on the Member State in question, simplified prospectuses are either slim brochures or weighty tomes with different information in them, most of which is completely beyond the consumer’s comprehension. What is needed is for a simple and harmonised prospectus, of between two and three pages, to be developed as quickly as possible and made uniformly mandatory right across Europe, and the industry itself will benefit by being required to supply the same information in every country – in, of course, in each country’s language.
Fourthly, one has to consider cross-border mergers and pooling, an area in which the considerable fiscal obstacles that still remain need to be removed.
The fifth issue is that of fund processing, in respect of which the industry is making promising efforts, and so we should place our trust in it and take it as read that it will sort out the problems on its own initiative. The Commission appears to concur with this view.
I am firmly convinced that corrective measures in these five areas will, relatively quickly, help to make the internal market work. What will also have a positive effect will be the industry’s own initiative and improved interaction on the part of the interested parties, particularly of the supervisory authorities. The Lamfalussy principle should apply to those areas of the directive that are amended in order to achieve flexibility and facilitate adaptation to rapidly-changing markets.
The Commission has, for some considerable time, been considering whether the directive is capable of being adapted to market changes by means of individual measures or whether it is necessary to adopt a fundamentally new directive. The conclusion I have come to as rapporteur is that producing a completely new version of a horizontal asset management directive with full Lamfalussy applicability would be a major project demanding many years of work, and that such a waste of time is something we cannot afford and should not embark on.
This is something that the Committee on Economic and Monetary Affairs discussed on three occasions, one of them, indeed, being in the context of an extended exchange of views. The numerous amendments – amounting to some 150 – have been reduced by means of a series of compromise amendments, and the Committee on Economic and Monetary Affairs adopted the whole report with only one vote expressing dissent.
The Socialist Group in the European Parliament, by tabling its Amendment 6, is now jeopardising the compromise we have achieved; doing such a thing would, I believe, make a nonsense of our own-initiative report and show this House as incapable of making a constructive contribution even after long debate. We are not, today, starting from the ground up. UCITS are brand products – with room for improvement in them, it has to be conceded – but the industry is strong, with some 450 million potential consumers and unnumbered thousands of people working in it. These people are citizens, and we in this House have an obligation to them. I therefore propose voting against the Socialist Group’s amendments, particularly against Amendment 6. If – contrary to expectations – a majority is found to support it, then we would advise the plenary to throw out the report.
. Mr President, the European investment fund industry is re-inventing itself: cross-border competition is taking root; fund managers and service companies are merging; distribution systems are opening up and new products are being offered to retail investors. Faced with this and with the prospect of profound change, does the UCITS Directive offer an adequate framework for the continued success of the European fund market? This, without a doubt, is a crucial question for policymakers.
Much lip-service has been paid to the need for a vibrant and dynamic asset management business to provide a secure and profitable home for long-term savings of European households. Now is the time to start translating these fine words into action.
The report of the Committee on Economic and Monetary Affairs is a very incisive and balanced assessment of the main challenges before us. It clearly identifies the challenges that need to be addressed.
The Commission subscribes to the vision that informs Parliament’s report, namely to build on the solid foundations laid down by the existing directive and not to jettison product harmonisation. This has served us well to date. We need to try to make it more relevant to context of modern financial markets. The work of the Commission and the Committee of European Securities Regulators on the clarification of ‘eligible assets’ is vital in this respect. A draft proposal for implementing legislation will soon be communicated to Parliament. This is serious and promising work. Let us give it a chance before reading the last rites to product harmonisation.
Beyond better implementation of existing rules, there will be a need to give those involved in the fund industry greater freedom of movement to enable them better to exploit commercial opportunities of the integrated fund market. The emphasis should be on concrete, sensible, targeted changes, based on close contact with the market and informed by a strong commitment to making markets work for the end investor.
Many important improvements can be introduced without taking an axe to the UCITS Directive. The report provides a very clear steer on the areas where change can be most beneficial: simplification of the notification procedure; measures to facilitate cross-border fund mergers and pooling. The onus will now be on the Commission to come forward with solutions. Where legislative adjustment is needed to give effect to new single market freedoms, these changes could incorporate the possibility for adoption of technical implementing measures.
Another theme that features strongly in the report is regulatory arbitrage between different families of investment products. We do not have the full picture yet. We need to recognise the existence of different institutions and risk features. However, we have to monitor carefully how different products are sold to retail investors.
This leads us to the disclosure area. I take note of the strong message from the European Parliament on the simplified prospectus for UCITS. We should not conclude that the experiment has failed and that we should move on. On the contrary, the fund market has become a more diverse and complicated place. There is an even greater need for effective and comparable risk and costs disclosures. We take to heart the strong message of the European Parliament on this issue. We will try to remedy the shortcomings of the simplified prospectus.
Outside the UCITS box, we are looking at some of the new asset classes: private equity and hedge funds. These are increasingly powerful players in European financial markets. They are driving change right across the investment fund industry as traditional fund managers learn from these techniques and strategies. We do not need an EU overlay to national regimes for the oversight of these industries. However, we need a sophisticated regulatory engagement with these important players. We need to understand the context in which they operate and whether there are useful improvements that can be made to help them to operate in the European environment.
How do we move on from here? We will give the fullest consideration to the views set out in Parliament’s report. We will critically analyse the forthcoming recommendations of industry expert groups on alternative investments and efficiency enhancements. We will continue to test different scenarios for UCITS revision from a cost-benefit perspective and we will reach a firm view on the types of improvement that are most urgently needed. This will be presented in a White Paper to be published in the autumn, accompanied by a comprehensive impact assessment. We will immediately set about translating these ideas into concrete initiatives.
The Commission believes that the UCITS Green Paper and the responses to it – including Parliament’s report – have underlined the importance of measured but effective action in this area. This debate and the follow-up actions have helped to clarify where further action at EU level will be most useful. We are now well poised to begin the task of translating these ideas into effective solutions.
– Mr President, when addressing the issue of investment funds in the Union, one must include two vital elements. The first consists of assessing the proactive role played by the undertakings for collective investment in transferable securities (UCITS) in the construction of a single market for financial services, a goal which has yet to be accomplished. The second involves taking account of the now crucial role of collective management for all customers of financial services, which means virtually every EU citizen.
European legislation on investment funds has been in place for over 20 years and has proved its worth. We have a ‘product’ label that is recognised both at European and world level, and our task, above all, is to ensure its implementation. Furthermore, it is not so much the current legislative framework that is causing most problems, but rather the differences between the Member States in their interpretation and implementation of the directives. Given that the Commission is well aware of where the problem lies, I am amazed that it has not used its powers to ensure appropriate transposition of the legislation, not least where the effective functioning of the sector is hamstrung by unsavoury protectionism. Commissioner, you were right to acknowledge that the ball is in the Commission’s court. I would also call on the regulators meeting in the Committee of European Securities Regulators to take immediate action in line with the 2001 directives and not to wait for changes to the law.
That being said, I am not opposed to development per se. The rapporteur has explained that several amendments of a legislative nature need to be made. These concern, for example, a new simplified notification procedure, the simplified prospectus and the cross-border use of pooling techniques.
As for the issue of the European passport, the report supports the principle of the passport for management companies, but believes it would be premature to do likewise for the function of depositary. Which brings me to a crucial point. An essential prerequisite of all advances in the field of passports is a monitoring system that is accurate and universally accepted. How can risk-free monitoring of a body established, say, in Ireland or London and whose funds are deposited in Luxembourg be arranged? At the first sign of trouble, you will see that nobody will feel fully responsible if the monitoring architecture does not specifically establish responsibilities. In this regard, the system of delegation still has a bright future.
As regards the issue of eligible assets, I am of the opinion that one must be open to products developing on the market but that one must never lose sight of the fact that investors must be protected.
I should like, if I may, to finish by expressing my support for the rapporteur’s remarks about the amendments tabled by the Socialist Group in the European Parliament. We shall not be voting in favour of those amendments, and I regret that all of our efforts to reach a workable compromise were not accorded the value they merited.
– Mr President, Commissioner, ladies and gentlemen, I believe that today’s meeting was always on the cards because, when we debated the previous directive, we admitted that, as regards the definition of eligible assets for the investment of undertakings for collective investment in transferable securities (UCITS), we needed to adapt to the modern world and that the last text we adopted was, in that regard, not exactly ideal.
As you are no doubt aware, Commissioner, we are in a sector that has its own geography because asset management involves UCITS that are produced in some countries and used in others. What we have, in other words, is a market with importing countries and exporting countries, and this is an important factor in how both sides might approach this work. Let us not overlook the fact that this work has a purpose, albeit an increasingly complex one, and that is without doubt the most important factor in our meeting.
UCITS are products that in some respects were designed for a broad range of savings, that is to say, for small and large investors. The danger is that the proposal now before us will make this investment product more complex and will not necessarily provide it with measures to ensure better protection for investors. Given that problems of mis-selling, to use a nice French expression, have come to light in several EU countries, damaging investor confidence, we must at some point, here or elsewhere, match the more complex nature of investment products with greater protection for investors, whoever they may be. This is the thrust of one of the amendments tabled by the Socialist Group in the European Parliament, and I hope it will be adopted.
Our group attaches vital importance to the simplified prospectus, because we believe that it is an essential prerequisite for the effective implementation of a ‘product’ passport.
I should like, finally, to say a few words about supervision, as we are in a field in which the absence of a European regulator constitutes a major source of difficulty. This is what makes the circulation of UCITS difficult, because there is mistrust among regulators. What are needed are a restoration of confidence levels among national regulators and, more to the point, a European regulator with greater powers. I realise that, by saying this, I am already going beyond the scope of today’s debate.
I shall conclude by saying a few words about the work to be done. As far as we are concerned, this should be a two-stage process. There are some things that we need to do straight away, such as broadening the basis of eligible assets. Thought also needs to be given to the role and responsibilities of the various actors in this branch of activity of importance to the integration of the EU's financial markets.
, . – I would like to thank the rapporteur for his splendid report and am pleased that we are joined today by a member of the Competition Commission. As a representative of the Group of the Alliance of Liberals and Democrats for Europe, I believe competition policy is very important and would like to discuss matters which are extremely important from a competition point of view – financial asset management.
First of all, I would like to say that financial asset companies are broadening their activities in the new countries and we are getting to the stage where the products being sold are very similar. It is unclear why one product or another is being sold. One can only assume that there are certain agreements between the financial asset managers and the distributors of those assets. However, it would be better if this was expressed in a clear manner and the relationships were revealed to see if these services are being paid for, so that the consumer would at least know that he/she is being offered certain products because a commission is being paid for them.
The second problem is related to the evaluation of market analysis expenses. At the moment, financial asset managers are selling their services together with financial analysis and it is unclear to the consumer whether that analysis really was undertaken, what it includes and what its true price is. Pension funds or an ordinary retail customer can evaluate the expenses and choose a better asset manager when these expenses are fully revealed.
I would also like to draw attention to the fact that financial asset companies should not be burdened with unnecessary restrictions. It is often difficult for financial intermediaries working in small countries to avoid conflicts of interest. And the requirement to simply reveal that conflict of interest helps neither the consumer, nor the financial company, as the consumer does not understand what is being revealed and the company has to fill in additional documentation in order to explain. In truth it would be better if a conflict of interest was appropriately managed and it is important to guarantee this legally.
Another problem being encountered, as the Commission Member mentioned, is that various companies are selling various retail savings products. Let us say, insurance companies and financial asset management companies are now selling very similar products. However, financial asset management companies have to reveal a lot of information, whereas insurance companies reveal far less. At times, the consumer is given the incorrect impression that insurance company products are cheaper or better. I believe that this area also needs our attention.
Mr President, what we have here in front of us is a dual challenge. First, we need to work towards a genuine single market for investment products. Second, we have to make the European investment fund industry more globally competitive. To this end, there are highly useful recommendations in Mr Klinz’s report.
The possible introduction of a harmonised, simplified prospectus across the EU, which would make it possible for investors to compare products easily, is one worth mentioning. As you have already mentioned, Commissioner, unified provisions on eligibility of assets is another. Simplified notification procedures; enhanced cooperation between regulators upon receipt of a notification in the country of origin; mutual recognition of product passports: the list goes on and on.
Asset management is a key tool for Europe to be able to fund its soon-to-be-explosive pensions situation. The ongoing industry work towards integration, consolidation and dismantling the barriers to cross-border business should be backed up by effective and coherent action by national regulators.
I strongly support the line taken in Mr Klinz’s report in favour of greater industry initiatives for creating an operational and consistent European model of fund management, to be backed up by regulatory convergence when necessary. Using existing powers under EU competition policy, rather than starting from scratch with a whole new regulatory framework, would seem to be a better way to police the market environment, which currently suffers from differences in national interpretations of key provisions of the UCITS Directive.
A final word about the Directive on markets in financial instruments: MiFID regulates an important part of asset management business, namely the acceptance and execution of orders in connection with undertakings of collective investments. Best execution requirements for asset management are distinct from those of the brokers, and this should be recognised in the Commission’s implementing measures currently under review by the European Parliament and the European Securities Committee.
– Mr President, as the second and third pillars of pension provision become more important, it necessarily follows that there is a proportionate increase in the numbers of potential customers for asset managers and in the diversity of the products that these have to offer.
Although Mr Klinz’ report does a splendid job of listing what these are and gives a good overview of the diverse forms of business and products that asset managers and their marketing companies offer and sell to an ever larger customer base, it is nevertheless the case that the lack of rules on supervision and transparency in this field encourages dubious practices. I find hedge funds, too, objectionable as a standard format for use by investment funds until such time as all the European supervisory authorities have agreed on rules to limit the risks involved in them. Since funds of funds and venture capital funds, by definition, spread risks, I believe that they should be permitted subject to the risks being limited by EU-coordinated supervision. The planned introduction of an EU-wide passport for asset management companies and of the EU passport for securities firms will make for more competition in cross-border business activities, and so, of course, the protection of asset management’s consumers and investors will become ever more important.
It is for this reason that I find it regrettable that my amendments relating to operational risks, which would have made corporate governance rules mandatory for certain limited liability companies engaged in management and marketing, have not been adopted. The demand for sound national consumer protection rules to prevent the distance marketing of financial services from degenerating into unfair competition and misleading advertising has also been rejected, and that, too, is a shame. Not least, my demand for the mandatory provision of information prior to contracts being signed, and the amendments relating to the protection of investors, have been reduced to lowest-common-denominator compromises: what a pity, for a bit more would have been an improvement.
This leads me on to another issue to bring to the attention of Mr Klinz, whom I have experienced as much more amenable to dialogue in other contexts, but who has rejected outright the one amendment from the Socialist Group in the European Parliament that had to do with comitology. If we were thinking in the longer term, that would be one issue on which we ought, even now, to be much closer to one another; perhaps we should talk a bit more about it, for we do, after all, still have until tomorrow to do so, but it is a pity, for the EU, being the world’s greatest single source of legislation on financial instruments, could play a leading role or at least ensure a level playing field in the EEA (European Economic Area) – here, too, a bit more would have been an improvement. We are, after all, not meant to be making policies just for the well-off; the others matter too, so let us be flexible.
. Mr President, as I have already made clear, the Commission welcomes Parliament’s report. It is a clear statement of priorities and represents a realistic blueprint for driving forward improvements in European fund markets. It is a powerful reminder that the end goal is to deliver sound and attractive investment propositions to European retail investors.
We share the vision of an efficient and innovative fund industry that is attuned to the needs of its traditional retail investor base. We also agree on how best to achieve that: through concrete, sensible, targeted changes based on close contact with the market and informed by a strong commitment to making markets work for the end investor.
To touch on the points raised by Mrs Lulling, we have an existing legislative framework and we will ensure that it is implemented properly. Let us build on that rather than tear up the existing rule book. This does not mean that we are settling for second best. There is a lot that we can do through targeted and calibrated adjustments to the existing legislation.
This work will have a dual focus. First, we need to give investors the means to make informed choices between the best available products. European investors should not be denied access to technical, complex but sound products that are coming onstream. What matters is the way in which funds are sold to the end investor; that there is effective and comparable disclosure of costs and risks; and that intermediaries respect clear obligations when recommending funds to potential retail clients. In this regard, I take note of the strong message from you on the need for significant improvements to simplify the prospectus. We are already giving some thought as to how we can rectify the failings of the simplified prospectus.
Our second focus must be on the supply side of the market. We need to look at how we can better use single market opportunities to bring down relatively high costs in the European fund industry. I am pleased to note the broad consensus between the Commission and Parliament as regards the main bottlenecks to efficiency gains in the industry.
Parliament’s report confirms the importance of measured but effective action in this field, and the Commission will now define the practical steps that are needed. Our White Paper to be published in early November will define the steps needed to translate our shared ambitions for this important pillar of the financial sector into reality.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
The next item is the report (A6-0073/2006) by Sophia in 't Veld, on behalf of the Committee on Economic and Monetary Affairs, on sectoral aspects of the State Aid Action Plan: aid for innovation (2006/2044(INI)).
. Mr President, Commissioner, allow me to start by expressing my support for the Commission’s maxim which you back, namely less, but better, state aid. Whilst I have nothing but praise for the Commission, I fear that I have to start with one tiny point of criticism.
After all, it is deplorable, in my view, that the Commission, one week before we in this House vote on our position and our recommendations, is already presenting proposals, albeit at draft stage. In my opinion, if we consider each other to be allies in the fight for a stronger economy, we must also cooperate and respect each other accordingly. I therefore take it as read that even if we table proposals at this stage, they will simply be taken into consideration.
The central message of the report, which it is to be hoped we will adopt tomorrow, is that state aid should remain an exception. It is an instrument to correct imbalances where the market does not produce the required results. State aid is not a regular policy instrument by means of which the government can create innovation, as it were, and it should certainly not be used to compensate for our failure to implement structural reforms. All studies are united in their conclusion that state aid is not the decisive factor in business decisions, or in competition for that matter.
It is far more important to create favourable conditions for innovation, experimenting, taking risks and, above all, investing. Indeed, the investors from the market will readily come to us if there is something to be gained and if barriers are removed. That means that we need to work on a sound patent regime, fair competition and free trade in the internal market, and in this connection it is regrettable – I should like to say this once again – that we failed to actually open up the market for services. We must work on immigration policy in a bid to help Europe hold onto the best forces and attract talent from outside. We must work on a good range of financial services, well-qualified work force, and suchlike.
It is not, after all, a matter of doubt that state aid can distort the market to such an extent that it can, in fact, hinder developments in the area of innovation, and so the proposed balancing test in your document strikes me as a fine tool, and the emphasis on assessing results of past aid is in line with Parliament’s position, which has also been adopted in Mr Hökmark’s report.
I am actually quite interested to hear where the Commission stands on the allocation of state aid in cases where there is a clear need for structural reforms, but where Member Sates simply do not succeed in this. I would, at this point, draw a parallel with an initiative which strikes me as rather absurd, namely the globalisation fund. If we fail to make the European Union competitive, we should not resort to makeshift measures. Moreover, an interesting example in this context is the fact that today, the government of one of the big Member States announced a new injection of EUR 600 million for innovation – which is very welcome in itself – but that on this very same day, the OECD issued a rather critical report of the results of the previous aid programme of that selfsame big Member State. The report certainly makes for very interesting reading.
I am delighted that in the Commission’s proposals, as in Parliament’s forthcoming recommendations, reference is also made to non-technological innovation, because that is without a doubt a crucial development in our services economy. As far as the practical fleshing out and criteria are concerned, though, the rules seem to be very much based on innovation in the technological sectors, and I would therefore insist on the rules being usable for non-technological innovation too.
When we met yesterday, I expressed my concern about what is known as the matching clause. I double-checked, and the text really does state that the percentage of permitted aid can be increased if a competitor from a non-EU country receives more subsidy. I do not think that that should be automatically the case, because if there is a matching clause for state aid, then I would also like to see this introduced for all those other areas of policy that I have just mentioned and that are far more important as factors in competition.
Large enterprises are another potential subject for discussion, and, although I see that there are all kinds of precautionary measures to prevent us from subsidising individual large enterprises, I can still see one small cause for concern. I noticed in the proposals that large enterprises are entitled to a top-up, a bonus of 15% of aid intensity if two or more of them join forces across borders. Could this mean – and this is my final point – that we will be subsidising multinationals? That surely cannot be the intention, but, as I have already used up my time, I will have to leave it there.
. Mr President, it is my pleasure to be here tonight for the debate on Mrs in 't Veld’s report on the communication on state aid for innovation. The report follows Parliament’s very interesting and constructive opinion on the state aid action plan. I greatly appreciate the interest and involvement of MEPs in the process of reforming the rules on state aid. As you know, it is essential to have the right rules in order to help Member States use state aid tools in a targeted and prudent way in support of our shared goals of growth and jobs.
You all know the substance of the Commission’s proposals on innovation. We emphasise – as Mrs in 't Veld rightly mentioned – that state aid is just one instrument among the many policy tools available to promote innovation in our economy. I could not agree more with Mrs in 't Veld on the key importance of structural reforms. State aid can help, but it is certainly not the only instrument – quite the contrary. We focus on concrete measures, not a general definition of innovation. In line with what Mrs in 't Veld said, we propose measures to support risk-taking and experimentation, as well as the business environment for innovation. Priority, by the way, is given to SMEs and technological innovation, but again not exclusively.
I am very pleased that Parliament and a large majority of stakeholders are broadly supportive of the Commission’s plans.
Mrs in 't Veld, your report is of high quality and strikes a good balance. I would like to congratulate you and the committee on it. Furthermore, the report comes exactly at the right moment. My services have just sent the Member States a first working document on the new rules. The rapporteur has expressed clear views. However, there is a background to this.
At the start of the Austrian Presidency I had an interesting discussion with the Austrian Minister for Economic Affairs. We talked about issues related to my portfolio in the context of the Austrian Presidency. He explained that innovation, research and development, as well as SMEs, were of high importance for the Austrian Presidency. He asked me to confirm that it would be possible to discuss those matters at the informal Council meeting in the spring – that meeting took place in Graz last Friday and Saturday, as you are aware. So I had promised that there would be something that we could discuss in detail.
Let us be quite clear: the working document that I have sent is a preliminary report to begin consultation. That is of paramount importance. We will take into account the conclusions, the outcome and the atmosphere of this debate, as Parliament’s line in this state aid report is of key importance.
The working document, which is available on the website, is really a first stage, paving the way for consultation. It will be revised and refined in the light of the comments we receive, including your comments and thoughts.
I hope to finalise the new framework for research, development and innovation this autumn. I can assure you that in this process I will look with an open mind at Parliament’s constructive comments on issues such as innovation aid for large companies as part of clusters and the very helpful typology and conditions you propose for distinguishing between day-to-day operations and activities relating to innovation.
You suggest that certain limited forms of non-technological innovation should be eligible for state support for innovation. I am ready to look further at this, and I see your point, for example, as regards process and organisational innovation in services.
I will give very careful consideration to all your useful comments and ideas. I do not claim to have the magic formula here, and I am glad that Parliament is contributing so actively to the process to ensure that the final results give the highest possible level of added value in terms of European competitiveness.
. Mr President, it is a good thing that this important topic should be on today’s agenda, because where innovation is concerned, it is an unfortunate fact that we in Europe are still lagging behind our competitors, and so it is cause for rejoicing that the Commission, in its reform plans for state aid policy, has placed great emphasis on measures, particularly for the SMEs, intended to give a shot in the arm to innovation and innovative entrepreneurship in the European Union.
This report by Mrs in’t Veldcan can count on the unanimous support of the Group of the European People’s Party (Christian Democrats) and European Democrats, and I am indebted to the rapporteur for her sound report and also for her good cooperation. The report clearly formulates the basic principles underpinning the grant of aid for innovation and specifies the groups to which such grants can be made.
Commissioner, you are known as someone who always takes the opinion of this House very seriously. That is why, despite your statement, along with Mrs in’t Veld, I am disappointed that the Commission presented the preliminary framework as early as last week. This may well have been for the purposes of the informal Council, but it would have been right and proper for you to postpone this consultation so as to take Parliament’s opinion into consideration, which would have amounted to just a few weeks’ delay.
The report contains a number of points which I would urge you to take note of now and make more prominent in the future. Fortunately, two of those have already been debated today, so we should be able to agree on the substance. Whilst I am particularly concerned about the contribution of large enterprises, as you say, in connection with clusters, of course, we should not underestimate their innovative force, or the support that may be required at cluster level.
I should also like to make a point of mentioning non-technological innovation again, and my third and final point is that there is a need for more clarity about the way in which state aid applies to universities and research institutes.
. – Mr President, Commissioner, ladies and gentlemen, the Commission’s initiative to review State aid for innovation is, broadly speaking, a positive and timely one. Innovation is one of the key instruments in revitalising the EU’s international competitiveness and in implementing the objectives of growth and employment set out in Lisbon.
In an imperfect market, however, such as that of innovation, this does not happen naturally and needs to be driven. Despite the importance of this area, however, there is no firm European aid policy either for innovation or for research and development. What is more, the common financial resources are woefully inadequate, as evidenced by the financial perspective on which we are soon to vote.
We are therefore dependent on policies laid down in each Member State. This requires conciliation with competition policy and with the functioning of the internal market, which is not always easy. The huge imbalances that still exist between European countries and regions can, moreover, lead to major differences in the quality and amount of aid.
Companies and institutions from the outermost regions should not be barred access to the Europe of knowledge and innovation. We are aware of the difficulty of this task, but also of its importance to the future of Europe. We therefore hope that the concerns of Europe’s citizens expressed by their representatives in this Chamber are accorded due attention by the Commission, in spite of the reports that have emerged and that have been mentioned by previous speakers.
The report before us is the result of conciliation and constructive negotiation at Parliament level. As shadow rapporteur for the Socialist Group in European Parliament, I wish to express my gratitude for the openness shown by the various Members involved, including people from my group and others, and would like to commend Mrs in 't Veld for her report.
Among the proposals adopted by the Committee on Economic and Monetary Affairs, I should like to draw the attention of this Chamber and the Commission to a number of issues: The first of these is the need both to simplify, and to improve the transparency and comparability of, the bureaucratic procedures involved in awarding State aid.
Clarity is crucial, not only to allow the Commission to assess the conformity of those procedures, but more importantly in order that the criteria and the impact of State aid can be made clear to businesses, to the citizens and especially to SMEs. Concepts such as ‘market failure’ as opposed to ‘market inefficiency’ are probably not very clear to citizens.
More relevant perhaps is the review of some policy instruments in light of the available experience. Let me quote some of these: Firstly, the role of public capital versus private capital in aid for innovation processes must be clarified. The perception of risk and unbalanced information often alienates private investment in some of the bigger projects and the role of public investment cannot be replaced in this case.
Secondly, the concept of innovation must go beyond just technological innovation, as has already been mentioned. Innovation will only make sense if it also includes non-technological aspects, both in industry and services. Thirdly, the typology of enterprises eligible for aid must be reviewed. There is no justification for having size and duration of support, for example, as key criteria. In the case of risk capital, there is no point in having too much delimitation in the early stages of start-ups and then none at all in subsequent stages, when it would probably be more necessary and more useful.
Fourthly, it is worthwhile adapting cohesion policy to objectives that are more compatible with the Lisbon Strategy, such as the strengthening of immaterial assistance, and the strengthening of the assessment and monitoring thereof.
Lastly, Parliament should pay particular attention to the competitiveness of European producers on the world stage in relation to State aid awarded by third countries to new competitors in various industrial sectors. This issue ought to be pushed higher up the agenda in the Union’s international trade negotiations. Nevertheless, amounts of aid awarded to competitors from outside Europe should be taken on board in the definition of the European framework for State aid.
I have referred to just a few of the issues, and I should like to add just two more: The first relates to the clarification of State aid in the case of clusters, and I was delighted to see you refer to this specifically in your speech, Commissioner. I refer to aid to innovation-related clusters and to existing clusters, many of which will only survive if they manage to adopt a dynamic of innovation. Often being horizontal in nature, this process of innovation requires public assistance. This assistance is a crucial factor in fostering, and in removing obstacles from, cooperation between agents.
The second of these two closing themes concerns the need to combine State aid for innovation with cohesion policy more consistently, in order to ensure that we are not in fact building a two-tier Europe as regards the Lisbon Strategy.
We see State aid as one of the keys to overcoming the innovation deficit in Europe, although it is neither a priority instrument, nor a single instrument. That being said, the success of Europe as a dynamic, competitive and cohesive area depends on the quality of that aid. I am convinced that the spirit of cooperation between Parliament and the Commission will produce positive ways forward in relation to the objectives which we hold dear.
. Mr President, first of all I would like to congratulate the rapporteur on a very comprehensive and well-argued report. I broadly support her position, although I am not sure that I would like to replace the term ‘market failure’ with ‘market inefficiency’. Market failure can and does occur; a case in point is that of peripheral regions where population is sometimes insufficient to support the market. While there may still be some inefficiencies in that market, it certainly does not reflect the whole picture.
In particular, I support the rapporteur where she asks that the Commission take into account state aid granted by the EU’s international competitors. I also support Amendment 9, which is in the same vein.
The state aid action plan says that we need to maintain a level playing field for all companies active in the single market. While this is in line with the Treaty, we do not live in a vacuum: outside influences and policies have an impact on Europe’s internal checks and balances. We must be able to respond to that challenge.
One concern I have about the Commission’s document is that it focuses strongly on aid for innovation by SMEs. We need to be careful that we do not discriminate against large firms because we could seriously hinder efforts in building networks and linkages of large multinational companies into EU innovation systems. We must be very vigilant that we do not encourage large firms to move their research and development and innovation activities outside the EU.
I strongly support the suggestion that the EU should step up its efforts to meet the target of 3% of GDP investment in research and development. Indeed, I wish to express my disappointment that my own country, Ireland, has a much lower target.
Secondly, I support using state aid to encourage innovative research into renewable energy technologies, in particular supplying equipment to process biomass, biofuels and so on. There is an opportunity and I believe we can be world leaders here.
. Mr President, this programme assumes that research and development activity can be improved by taking tax from individuals and businesses, then paying it back to businesses to be spent on research that would not be otherwise undertaken. Is there not something wrong here? If the research work would not otherwise be undertaken, then this is probably because the expected payoff from the research is too small to justify the expenditure. The EU deceives itself into thinking that it knows how to direct funding towards the right kind of innovation. It is more likely to direct the funding into waste and bureaucracy.
I have a better plan: tax our businesses less and stop suffocating them with too much regulation and interference. Allow them to reap the profits from their good ideas, and I believe we would see an explosion of innovation. We would also see greater employment and economic growth: all the things this place says it wants to achieve but will never learn how to achieve.
Mr President, after listening to the rapporteur, the Commissioner and our shadow rapporteur, I must admit that tonight I feel a little bit ‘Netherlandish’. It might be the late hour, but I very much support what they have said here tonight.
I would like to underline one thing that I think is important when we are discussing the policy for supporting innovation: there is no better precondition and no better basis for innovation than competition. It is the broad and strong policy of competition that is the best precondition for innovation. It is better to provide opportunities for thousands of entrepreneurs and innovators to work on an equal basis with each other than to support one at the cost of the other. It is very important to remember that, and everyone has pointed that out. The most important thing for the Commission to do is to uphold competition and to be strong in defending small companies and small entrepreneurs. By doing so, we will achieve a climate of an innovative society in our part of the world.
I would like to underline that the policy of state aid must aim for less, but better, targeted aid. Support for innovations must not be an alibi or an excuse for increased state aid, because we must appreciate that innovations are a normal process of entrepreneurship, and we cannot have state aid designed to support normal entrepreneurship. State aid for innovations should be provided for those innovations and processes that otherwise would not take place in normal marketing or in normal business. It must be temporary, and it must be aimed at the clusters that are open to everyone, not excluding anyone: then we can have a good policy for innovations.
Mr President, Commissioner, ladies and gentlemen, in a changing market, innovation is of critical importance. The challenges of globalisation require that we attain new competitive advantages that prevent us from losing competitiveness and close the gap between the European Union and the most advanced economies. Without innovation, it will be impossible to achieve the Lisbon Strategy’s sustainable growth and employment objectives.
Innovating means moving on from speculation to change, ensuring that knowledge and technology are applied in order to improve businesses and take advantage of business opportunities within a pluralistic society. Although it springs from personal creativity and talent, innovation does not arise spontaneously, but rather it is propelled by many social factors. We therefore need a broad approach to innovation, which goes beyond the purely technological.
Increasing European resources dedicated to innovation, which are currently low compared to the United States and Japan, can be compatible with a stricter use of public aid. The former is a question of resources and priorities and the latter, of focus and justification.
Public aid for innovation is a legitimate instrument for public action which is needed in order to remove the obstacles caused by market deficiencies, amongst which I include asymmetries of an international nature. It must be drawn up rigorously; its application must be transparent and non-discriminatory; and its effect global, favourable to competitiveness and quantifiable.
Under these circumstances, rather than the last, aid is the best solution. The opportunities, advantages and benefits of innovation must be extended to everybody and must be inclusive. The SMEs and new companies deserve special attention insofar as they face more difficulties accessing innovation and promoting it. Promoting innovation is necessary in order to achieve the convergence of the least-favoured regions and cross-border cooperation. Regional aid and innovation must be complementary; its incentives must be organised in such a way as to prevent distorting effects.
I would like to thank the rapporteur for her report, which has allowed us to move forward on these issues, and I hope that we can still achieve new consensus in plenary.
– Ladies and gentlemen, I look forward to our discussions even at this late hour, as SMEs are the mainstay of the entire European economy, and deserve our attention. They are a guarantee of innovation, they are flexible and they account for two-thirds of all employment. Every major corporation started out as a small enterprise – Volkswagen, Microsoft or Google, to name but a few.
This is proof that supporting innovative business ideas with a good commercial strategy brings benefits to the whole of society. A globalising economy, trade liberalisation and uniform trading rules have already brought numerous challenges and opportunities to many businesses. Translating these opportunities into concrete products and services demands conditions that will foster entrepreneurial activity.
I have pointed out earlier, at the time of Edit Herzog’s report into the effects of globalisation on the internal market, the need to create a sound environment for SMEs by giving them access to finance and to risk capital, particularly in the early stages of their development. I would like to thank the rapporteur in 't Veld for drawing attention to the additional use of risk capital as an external long-term source of funding for companies. Access to risk capital is important for supporting innovation. To achieve this, State aid is required, which as an additional instrument needs to be timely, transparent and targeted. In this way we can improve the competitiveness of our national economies and of the European single market as a whole.
This report is an important signal to the business community that the European Parliament wants to create a stimulating entrepreneurial environment for small and medium-sized start-ups with innovative ideas but without the financial resources to carry out their plans. In this way we will provide them with a promising future.
Mr President, Commissioner, I would like firstly to thank the rapporteur for her work, which has been really excellent, and congratulate her, as well as the coordinators who have acted as shadow rapporteurs for the main groups. I am not going to repeat the arguments that have been expressed here, with which I fully agree.
It is clear that we need more innovation in Europe; it is very clear the SMEs are the protagonists; it is even clearer that we are in favour of free competition; it is also very clear that State aid is an exceptional instrument. Nevertheless — and this is what I would like to add — State aid is also effective; it is effective in many cases, in order to create employment, in order to create well-being for great numbers of European citizens. I therefore believe that, when we talk about who the potential beneficiaries of that State aid are, we must look towards the least-favoured regions; we must look towards those who, as a result of an insufficient financial perspective, are going to have less European aid for their development.
In this field, I would also like to insist to the Commissioner on the need for innovation not to be an excuse for cutting aid to those who, as Europeans, have every right to share in the benefits of economic growth, because that is how we create Europe, by granting aid that genuinely promotes the territorial cohesion of Europe and equal opportunities for all Europeans.
Mr President, discussions on state aid and its role in today’s economic activity have been going on for ages and must continue, not least now when our major economic competitors are stepping up their aid for innovation and research and development to create a more competitive environment. We are feeling the results of this here in Europe today. In order to close the gap between us and our global competitors, there needs to be an increase in public and private investment facilitation for our companies engaged in research and development, and there needs to be increased dissemination of results.
The points raised in the report by my colleague justify the very strong link between this lack of innovation and our inability to maintain the targets set in the Lisbon Strategy. One: we need to take the regulation further; two: we need investment in education and training; three: we need adequate infrastructure; four: we should facilitate access to risk capital.
These four points must be taken into serious consideration, not only as topics to discuss, but ones on which we must act urgently. With the US and Asia now exercising such authority in the innovation sector, we must act now. I would also like to stress the importance of SMEs within our economy and the difficulty that they face in investing in R[amp]D. It is necessary that we provide them with the means to invest, not only by providing funds, but by providing, for example, incubator centres and forums where they can network, thus providing them with a means to stimulate growth.
– Mr President, Commissioner, ladies and gentlemen, ‘think global, act local’, as the saying goes, and we have learned that the Internet, eBay, payment by Visa card and DHL make it possible to do business with the whole world. Access to these platforms is nowadays open to anyone with an interest in using them, and so it is a very good thing that we should give some thought to how people can get into the business world, and what support can be given to them. It is in the initial stages that risks are particularly large, and if the state is to have, through taxes, a share in a firm’s profits later on, then it can also take a share of the risks involved in starting out.
Yet more important, though, is what happens to a business when the older generation hands it on to the younger. It is at times like these that businesses are particularly vulnerable, when what is needed is not taxation, but rather real support and help of the kind that enables the young entrepreneur to be innovative and to modernise and renew the business.
It is for that reason that it is vital that the infrastructure, training and development of skills should, in future, be brought together in clusters, thus enabling the interested parties to be successful, and, at year-end, in the black.
. Mr President, I have enjoyed the debate. Better targeted state aid for innovation is indeed a core aspect of our state aid reform programme. The Commission will do its utmost to improve framework conditions. We are listening very carefully to stakeholders and your report makes a vital contribution. To put it in Dutch: . That said, next time I will take account of your request in this respect.
I would like to respond to a few issues raised in our debate this evening. Mrs in 't Veld asked why we are suggesting a focus on cooperation between companies and between Member States. There are two main reasons: we must encourage this cooperation because it reduces distortions of competition and increases benefits for the Community. The second reason is that we must also encourage improvement of the internal market.
A couple of speakers mentioned the question of large companies’ eligibility for state aid for innovation, particularly in part of the clusters. I have taken careful note of that. Your comments tie in with what we have heard from other stakeholders including ministers at the informal competition Council meeting last Friday and Saturday.
I am therefore reflecting on the conditions in which such aid may be appropriate. In fact the working paper prepared by my services already includes the possibility of providing aid to large companies as part of clusters. However, I would like to be clear that if we go down this route there will need to be proper checks and balances to prevent distortion of competition and to ensure that the overall effect, for example the benefits generated by collaboration, is positive.
I could not agree more with Mr Hökmark’s statements. At the end of the day it is competition that makes the climate, not state aid. Therefore it is an instrument to foster and to bring into a situation where everyone has an opportunity to make his living in a way in which innovation is involved.
Globalisation was touched upon as well – by Mr Casa, Mrs Ferreira, and Mrs Harkin. It is true that our state aid control system is unique in the world. So too is our internal market – our greatest European achievement – and the reason we have state aid control in first place.
I have heard all too often the argument that our state aid rules could reduce investment into Europe as third countries may offer subsidies more liberally than Member States. This argument is based on wrong perceptions. As Mrs in 't Veld and Mr Casa said, there are other factors influencing inward investment positions. State aid is far down the list. After general and structural criteria, general political climate, general business environment, red tape, regulation, taxation, closeness to customers, availability of labour, a skilled labour force, availability of resources, availability of the infrastructure: at the end of the list there is sometimes the state aid argument.
With my responsibilities, I have the opportunity to meet quite a number of managers from the business world and when we touch on this item – what is the main issue for you and your company in taking a decision on location? – the other arguments I have just mentioned are far more important. Of course they also add that if there is state aid we will take it, we would be fools if we did not. But it is not the main reason; it is at the end of the list.
Therefore using state subsidies to safeguard European companies is very costly in economic terms and it is often the poorest parts of society that foot the bill.
I am also very wary of arguments that, in the absence of aid, a company will invest outside the EU. This argument presupposes that, if there is an alternative location outside the EU with similar characteristics, the aid will tip the balance. In the absence of such proof, this argument may amount to no more than a bluff. We want real arguments and not bluff.
However, I am ready to look further at whether the new framework could include criteria for assessing the effects of aid granted elsewhere. As you are aware, personally I am not a fan of a matching clause. I have to consider it as an option in response to comments I have heard from several stakeholders and I will look at it, but I am personally not in favour of this instrument.
Mrs Ferreira mentioned the regional dimension and the recent regional aid guidelines, which already provide a flexible instrument to address cohesion issues. There could be a reaction and in this context we introduce the possibility of a new category of aid which can be granted to support start-ups in addition to regional investment aid.
I am very much in favour of backing and boosting the start-ups because, as I sometimes mention, when you do not need money the bank is interested in giving you money, and if you are interested in money the bank is not interested in you. Start-ups in most cases badly need the help of a bank or the guarantee via state aid of obtaining a loan or financial assistance for their activities.
Enterprise aid allows Member States to provide up to EUR 2 million per enterprise in Article 87(3) regions and up to EUR 1 million in Article 87(3)(c) regions. The regional bonus for R[amp]D and innovation would actually undermine our cohesion objective and be counterproductive. If a Member State makes less use of enterprise aid in assisted regions and favours innovation aid, it might put at risk the emergence and reinforcement of a necessary industrial basis, which is a prerequisite for further regional development.
If a Member State grants more aid than necessary as an incentive for industry to carry out a given innovation project, it crowds out private investment and may generate undue windfall profits.
Mrs Harkin raised the types of research and development and innovation activity which state subsidies will target. I would remind you that we have deliberately focused on scope rather than content. Indeed while we can help focus state aid on certain areas of common interest, it is up to Member States themselves to decide a precise project that they would like to support and not for the Commission to dictate this.
The Commission will provide separate notification of the guidelines on aid to environmental protection next year and, in this context, equal innovation will get my full attention.
At the end of the day it is only through a positive partnership and a complete range of pro-innovation policies that we will be able to deliver growth in jobs in the European Union. Thank you for your support, thank you for your valuable contribution to this process, and thank you to Mrs in ‘t Veld and her shadow rapporteur for their work.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
This report is an important step towards the development of an appropriate framework to foster innovation and competitiveness in the EU. The linkage between knowledge, technology and their market opportunities with the support of well targeted state aid is paramount to the relaunch of the growth and employment objectives of the Lisbon Strategy.
Fostering the EU’s innovative potential should not obviously hamper the preservation of fair competition among Member States and within the various sectors concerned.
The European Union’s innovation level and investments lag dramatically behind those of its trading partners and competitors; the question of state aid should therefore be carefully addressed. The challenge is to establish an appropriate reform of the state aid policy in order to better contribute to innovation, sustainable growth, socio-economic cohesion and environmental protection while avoiding excessive competition distortions. Within the framework of the ‘less and better targeted state aid’ objective, state aid should therefore remain an instrument to correct imbalances with genuine added value where necessary. State aid may be an effective instrument to address market failures but only if allocations are made according to open, transparent and non-discriminatory criteria.